

114 HR 6381 IH: DHS Reform and Improvement Act
U.S. House of Representatives
2016-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6381IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Mr. McCaul introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Foreign Affairs, the Judiciary, Transportation and Infrastructure, Energy and Commerce, Agriculture, Oversight and Government Reform, Ways and Means, Science, Space, and Technology, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for certain homeland security improvements, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the DHS Reform and Improvement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—HOMELAND SECURITY DRONE ASSESSMENT AND ANALYSIS
					Sec. 101. Drone assessment and analysis.
					Title II—BORDER AND MARITIME COORDINATION IMPROVEMENT
					Sec. 201. U.S. Customs and Border Protection coordination.
					Sec. 202. Border and maritime security efficiencies.
					Sec. 203. Public-private partnerships.
					Sec. 204. Establishment of the Office of Biometric Identity Management.
					Sec. 205. Cost-benefit analysis of co-locating operational entities.
					Sec. 206. Strategic personnel plan for U.S. Customs and Border Protection personnel deployed
			 abroad.
					Sec. 207. Threat assessment for United States-bound international mail.
					Sec. 208. Evaluation of Coast Guard Deployable Specialized Forces.
					Sec. 209. Customs-Trade Partnership Against Terrorism improvement.
					Sec. 210. Strategic plan to enhance the security of the international supply chain.
					Sec. 211. Container Security Initiative.
					Sec. 212. Transportation Worker Identification Credential waiver and appeals process.
					Sec. 213. Repeals.
					Title III—SECURING OUR AGRICULTURE AND FOOD
					Sec. 301. Coordination of food, agriculture, and veterinary defense against terrorism.
					Title IV—STRONG VISA INTEGRITY SECURES AMERICA
					Sec. 401. Visa security.
					Sec. 402. Electronic passport screening and biometric matching.
					Sec. 403. Reporting of visa overstays.
					Sec. 404. Student and exchange visitor information system verification.
					Title V—PROMOTING RESILIENCE AND EFFICIENCY IN PREPARING FOR ATTACKS AND RESPONDING TO EMERGENCIES
					Subtitle A—Grants, Training, Exercises, and Coordination
					Sec. 501. Memoranda of understanding.
					Sec. 502. Period of performance.
					Sec. 503. Operation Stonegarden.
					Sec. 504. Grants metrics.
					Sec. 505. Grant management best practices.
					Sec. 506. Administration and coordination of grants.
					Sec. 507. Funding prohibition.
					Sec. 508. Law enforcement terrorism prevention.
					Sec. 509. Allowable uses.
					Sec. 510. Maintenance of grant investments.
					Sec. 511. National Domestic Preparedness Consortium.
					Sec. 512. Rural Domestic Preparedness Consortium.
					Sec. 513. Emergency support functions.
					Sec. 514. Review of National Incident Management System.
					Sec. 515. Approval of certain equipment.
					Sec. 516. Remedial action management program.
					Subtitle B—Communications
					Sec. 521. Office of Emergency Communications.
					Sec. 522. Responsibilities of Office of Emergency Communications Director.
					Sec. 523. Annual reporting on activities of the Office of Emergency Communications.
					Sec. 524. National Emergency Communications Plan.
					Sec. 525. Technical edits.
					Sec. 526. Public Safety Broadband Network.
					Sec. 527. Statewide interoperability coordinators.
					Sec. 528. Communications training.
					Subtitle C—Medical Preparedness
					Sec. 531. Pre-event anthrax vaccination program for emergency response providers.
					Sec. 532. Chief Medical Officer.
					Sec. 533. Medical Countermeasures Program.
					Subtitle D—Management
					Sec. 541. Mission support.
					Sec. 542. Systems modernization.
					Sec. 543. Strategic human capital plan.
					Sec. 544. Activities related to children.
					Subtitle E—Flood Insurance Claims Process Reforms
					Sec. 551. Claims adjustment and engineering reports.
					Sec. 552. Judicial review.
					Title VI—CYBERSECURITY AND INFRASTRUCTURE PROTECTION AGENCY
					Sec. 601. Cybersecurity and Infrastructure Protection Agency.
					Sec. 602. Establishment of the Office of Biometric Identity Management.
					Sec. 603. Rule of construction.
					Sec. 604. Prohibition on additional funding.
					Title VII—STRENGTHENING CYBERSECURITY INFORMATION SHARING AND COORDINATION IN OUR PORT
					Sec. 701. Improving cybersecurity risk assessments, information sharing, and coordination.
					Sec. 702. Cybersecurity enhancements to maritime security activities.
					Sec. 703. Vulnerability assessments and security plans.
					Title VIII—STRENGTHENING STATE AND LOCAL CYBER CRIME FIGHTING
					Sec. 801. Authorization of the National Computer Forensics Institute of the Department of Homeland
			 Security.
					Title IX—DEPARTMENT OF HOMELAND SECURITY CBRNE DEFENSE
					Sec. 901. CBRNE Office.
					Sec. 902. Chemical Division.
					Sec. 903. Biological Division.
					Sec. 904. Nuclear Division.
					Sec. 905. Explosives Division.
					Sec. 906. Savings provisions.
					Sec. 907. Clerical amendments.
					Title X—GAINS IN GLOBAL NUCLEAR DETECTION ARCHITECTURE
					Sec. 1001. Duties of the Domestic Nuclear Detection Office.
					Title XI—UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT AUTHORIZATION
					Sec. 1101. Establishment of United States Immigration and Customs Enforcement.
					Title XII—FEDERAL LAW ENFORCEMENT TRAINING CENTERS REFORM AND IMPROVEMENT
					Sec. 1201. Federal Law Enforcement Training Centers.
					Title XIII—PREVENT TRAFFICKING IN CULTURAL PROPERTY
					Sec. 1301. Definition.
					Sec. 1302. Statement of policy.
					Sec. 1303. Activities of the Department of Homeland Security.
					Sec. 1304. Role of the Smithsonian Institution.
					Sec. 1305. Report.
					Title XIV—DEPARTMENT OF HOMELAND SECURITY HEADQUARTERS REFORM AND IMPROVEMENT
					Sec. 1401. Prohibition on additional authorization of appropriations.
					Subtitle A—Department of Homeland Security Headquarters Reauthorization
					Sec. 1411. Definitions.
					Sec. 1412. Headquarters components.
					Sec. 1413. Chief Privacy Officer.
					Sec. 1414. Office of Policy.
					Sec. 1415. Quadrennial homeland security review.
					Sec. 1416. Future years homeland security program.
					Sec. 1417. Management and execution.
					Sec. 1418. Chief Financial Officer.
					Sec. 1419. Chief Procurement Officer.
					Sec. 1420. Chief Information Officer.
					Sec. 1421. Chief Human Capital Officer.
					Sec. 1422. Chief Security Officer.
					Sec. 1423. Cost savings and efficiency reviews.
					Sec. 1424. Field efficiencies plan.
					Sec. 1425. Resources to respond to operational surges.
					Sec. 1426. Department of Homeland Security rotation program.
					Subtitle B—Department of Homeland Security Acquisition Accountability and Efficiency
					Sec. 1431. Definitions.
					Part 1—Acquisition authorities
					Sec. 1441. Acquisition authorities for Under Secretary for Management.
					Sec. 1442. Acquisition authorities for Chief Financial Officer.
					Sec. 1443. Acquisition authorities for Chief Information Officer.
					Sec. 1444. Requirements to ensure greater accountability for acquisition programs.
					Part 2—Acquisition program management discipline
					Sec. 1451. Acquisition Review Board.
					Sec. 1452. Requirements to reduce duplication in acquisition programs.
					Sec. 1453. Government Accountability Office review of Board and of requirements to reduce
			 duplication in acquisition programs.
					Sec. 1454. Excluded Party List System waivers.
					Sec. 1455. Inspector General oversight of suspension and debarment.
					Part 3—Acquisition program management accountability and transparency
					Sec. 1461. Congressional notification and other requirements for major acquisition program breach.
					Sec. 1462. Multiyear acquisition strategy.
					Sec. 1463. Acquisition reports.
					Sec. 1464. Government Accountability Office review of multiyear acquisition strategy.
					Sec. 1465. Office of Inspector General report.
					Title XV—QUADRENNIAL HOMELAND SECURITY REVIEW TECHNICAL CORRECTION
					Sec. 1501. Technical corrections to quadrennial homeland security review.
					Title XVI—TERRORIST AND FOREIGN FIGHTER TRAVEL EXERCISE
					Sec. 1601. Exercise on terrorist and foreign fighter travel.
					Sec. 1602. Emerging threats in the national exercise program.
					Title XVII—AIRPORT PERIMETER AND ACCESS CONTROL SECURITY
					Sec. 1701. Risk assessments of airport security.
					Sec. 1702. Airport security strategy development.
					Title XVIII—COMMUNITY COUNTERTERRORISM PREPAREDNESS
					Sec. 1801. Major metropolitan area count­er­ter­ror­ism training and exercise grant program.
					Title XIX—CYBER PREPAREDNESS
					Sec. 1901. Information sharing.
					Sec. 1902. Homeland security grants.
					Sec. 1903. Sense of Congress.
					Title XX—TRANSIT SECURITY GRANT PROGRAM FLEXIBILITY
					Sec. 2001. Allowable uses of funds for public transportation security assistance grants.
					Sec. 2002. Periods of performance for public transportation security assistance grants.
					Sec. 2003. GAO review.
					Title XXI—SUPPORT FOR RAPID INNOVATION
					Sec. 2101. Cybersecurity research and development projects.
					Title XXII—LEVERAGING EMERGING TECHNOLOGIES
					Sec. 2201. Innovation engagement.
					Title XXIII—FIRST RESPONDER ACCESS TO INNOVATIVE TECHNOLOGIES
					Sec. 2301. Approval of certain equipment.
					Title XXIV—DEPARTMENT OF HOMELAND SECURITY STRATEGY FOR INTERNATIONAL PROGRAMS
					Sec. 2401. Comprehensive strategy for international programs for vetting and screening persons
			 seeking to enter the United States.
					Title XXV—DHS STOP ASSET AND VEHICLE EXCESS
					Sec. 2601. DHS vehicle fleets.
					Sec. 2602. GAO report and Inspector General review.
					Title XXVI—COUNTERTERRORISM SCREENING AND ASSISTANCE
					Sec. 2601. Foreign partner engagement plan.
					Sec. 2602. Sharing systems and equipment to obstruct travel by terrorists and foreign fighters.
					Sec. 2603. Actions with respect to foreign countries that fail to meet minimum standards for
			 serious and sustained efforts to combat terrorist and foreign fighter
			 travel.
					Sec. 2604. Definitions.
					Sec. 2605. Prohibition on additional funding.
					Title XXVII—SOUTHWEST BORDER SECURITY THREAT ASSESSMENT
					Sec. 2701. Southwest border threat analysis.
					Sec. 2702. Border Patrol Strategic Plan.
					Sec. 2703. Definitions.
					Title XXVIII—NATIONAL STRATEGY TO COMBAT TERRORIST TRAVEL
					Sec. 2801. National strategy to combat terrorist travel.
					Title XXIX—STATE AND HIGH-RISK URBAN AREA WORKING GROUP
					Sec. 2901. Administration and coordination of certain DHS grants.
					Title XXX—State and Local Cyber Protection
					Sec. 3001. State and local coordination on cybersecurity with the National Cybersecurity and
			 Communications Integration Center.
					Title XXXI—FUSION CENTER ENHANCEMENT
					Sec. 3101. Department of Homeland Security Fusion Center Partnership Initiative.
					Title XXXII—TRANSPORTATION SECURITY ADMINISTRATION REFORM AND IMPROVEMENT
					Sec. 3201. Definitions.
					Subtitle A—Aviation Security
					Sec. 3211. TSA PreCheck.
					Sec. 3212. PreCheck and general passenger biometric identification.
					Sec. 3213. Limitation; PreCheck operations maintained; alternate methods.
					Sec. 3214. Secure Flight program.
					Sec. 3215. Efficiency review by TSA.
					Sec. 3216. Donation of screening equipment to protect the United States.
					Sec. 3217. Review of sustained security directives.
					Sec. 3218. Maintenance of security-related technology.
					Sec. 3219. Vetting of aviation workers.
					Sec. 3220. Aviation Security Advisory Committee consultation.
					Sec. 3221. Private contractor canine evaluation and integration pilot program.
					Sec. 3222. Covert testing at airports.
					Sec. 3223. Training for Transportation Security Officers.
					Subtitle B—Surface Transportation Security and Other Matters
					Sec. 3231. Surface Transportation Inspectors.
					Sec. 3232. Inspector General audit; TSA Office of Inspection workforce certification.
					Sec. 3233. Repeal of biennial reporting requirement for the Government Accountability Office
			 relating to the Transportation Security Information Sharing Plan.
					Sec. 3234. Security training for frontline transportation workers.
					Sec. 3235. Feasibility assessment.
					Title XXXIII—DHS SCIENCE AND TECHNOLOGY REFORM AND IMPROVEMENT
					Sec. 3301. Science and technology in support of homeland security.
					Title XXXIV—REVIEW OF UNIVERSITY-BASED CENTERS
					Sec. 3401. Review of university-based centers.
				
			IHOMELAND SECURITY DRONE ASSESSMENT AND ANALYSIS
			101.Drone assessment and analysis
 (a)In GeneralThe Secretary of Homeland Security shall, in consultation with the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, and the Chairman of the Nuclear Regulatory Commission research how commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds, could be used to perpetuate an attack and, based on such research, the Secretary of Homeland Security shall develop policies, guidance, and protocols for the Department of Homeland Security to prevent such an attack or mitigate the risks of such an attack. Not later than 180 days after the completion of the research required under this subsection, the Secretary of Homeland Security may provide, as appropriate, the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, and the Chairman of the Nuclear Regulatory Commission information, based on such research, regarding how to best prevent and mitigate the risk of such an attack.
 (b)Dissemination to State and Local OfficialsThe Secretary of Homeland Security shall disseminate information to State, local, and tribal law enforcement officials and State and major urban area fusion centers, as appropriate, regarding how such officials may bolster preparedness for and responses to attacks perpetrated by commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the security risk associated with commercially available small- and medium-sized unmanned aircraft, excluding aircraft over 1,300 pounds. Such assessment shall be informed by research conducted in accordance with subsection (a), shall contain recommendations, if applicable, to prevent and mitigate the risk of an unmanned aircraft system attack, and may be developed in coordination with the Centers of Excellence of the Department of Homeland Security and other academic institutions.
 (d)Prohibition on New FundingNo funds are authorized to be appropriated to carry out this title. This title shall be carried out using amounts appropriated or otherwise made available for such purposes.
				IIBORDER AND MARITIME COORDINATION IMPROVEMENT
			201.U.S. Customs and Border Protection coordination
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
					
						420.Immigration cooperation program
 (a)In generalThere is established within U.S. Customs and Border Protection a program to be known as the Immigration Cooperation Program. Under the Program, U.S. Customs and Border Protection officers, pursuant to an arrangement with the government of a foreign country, may cooperate with authorities of that government, air carriers, and security employees at airports located in that country, to identify persons who may be inadmissible to the United States or otherwise pose a risk to border security.
 (b)ActivitiesIn carrying out the program, U.S. Customs and Border Protection officers posted in a foreign country under subsection (a) may—
 (1)be stationed at airports in that country, including for purposes of conducting risk assessments and enhancing border security;
 (2)assist authorities of that government, air carriers, and security employees with document examination and traveler security assessments;
 (3)provide relevant training to air carriers, their security staff, and such authorities; (4)exchange information with, and provide technical assistance, equipment, and training to, such authorities to facilitate risk assessments of travelers and appropriate enforcement activities related to such assessments;
 (5)make recommendations to air carriers to deny boarding to potentially inadmissable travelers bound for the United States; and
 (6)conduct other activities, as appropriate, to protect the international borders of the United States and facilitate the enforcement of United States laws, as directed by the Commissioner of U.S. Customs and Border Protection.
 420A.Air cargo advance screeningThe Commissioner of U.S. Customs and Border Protection shall— (1)consistent with the requirements enacted by the Trade Act of 2002 (Public Law 107–210)—
 (A)establish a program for the collection by U.S. Customs and Border Protection of advance electronic information from air carriers and other persons and governments within the supply chain regarding cargo being transported to the United States by air; and
 (B)under such program, require that such information be transmitted by such persons and governments at the earliest point practicable prior to loading of such cargo onto an aircraft destined to or transiting through the United States; and
 (2)coordinate with the Administrator for the Transportation Security Administration to identify opportunities where the information furnished in compliance with the program established under this section can be used to meet the requirements of a program administered by the Administrator of the Transportation Security Administration.
							420B.U.S. Customs and Border Protection Office of Air and Marine Operations asset deployment
 (a)In generalAny deployment of new assets by U.S. Customs and Border Protection’s Office of Air and Marine Operations following the date of the enactment of this section, shall, to the greatest extent practicable, occur in accordance with a risk-based assessment that considers mission needs, validated requirements, performance results, threats, costs, and any other relevant factors identified by the Commissioner of U.S. Customs and Border Protection. Specific factors to be included in such assessment shall include, at a minimum, the following:
 (1)Mission requirements that prioritize the operational needs of field commanders to secure the United States border and ports.
 (2)Other Department assets available to help address any unmet border and port security mission requirements, in accordance with paragraph (1).
 (3)Risk analysis showing positioning of the asset at issue to respond to intelligence on emerging terrorist or other threats.
 (4)Cost-benefit analysis showing the relative ability to use the asset at issue in the most cost-effective way to reduce risk and achieve mission success.
 (b)ConsiderationsAn assessment required under subsection (a) shall consider applicable Federal guidance, standards, and agency strategic and performance plans, including the following:
 (1)The most recent departmental Quadrennial Homeland Security Review under section 707, and any follow-up guidance related to such Review.
 (2)The Department’s Annual Performance Plans. (3)Department policy guiding use of integrated risk management in resource allocation decisions.
 (4)Department and U.S. Customs and Border Protection Strategic Plans and Resource Deployment Plans. (5)Applicable aviation guidance from the Department, including the DHS Aviation Concept of Operations.
 (6)Other strategic and acquisition guidance promulgated by the Federal Government as the Secretary determines appropriate.
 (c)Audit and reportThe Inspector General of the Department shall biennially audit the deployment of new assets by U.S. Customs and Border Protection’s Office of Air and Marine Operations and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the compliance of the Department with the requirements of this section.
 (d)Marine interdiction stationsNot later than 180 days after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an identification of facilities owned by the Federal Government in strategic locations along the maritime border of California that may be suitable for establishing additional Office of Air and Marine Operations marine interdiction stations.
							420C.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
								(c)Composition and location of IBETs
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
								(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the appropriate congressional committees, including the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assesses the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 419 the following new item:
					
						
							Sec. 420. Immigration cooperation program.
							Sec. 420A. Air cargo advance screening.
							Sec. 420B. U.S. Customs and Border Protection Office of Air and Marine Operations asset deployment.
							Sec. 420C. Integrated Border Enforcement Teams..
 (c)Deadline for air cargo advance screeningThe Commissioner of U.S. Customs and Border Protection shall implement section 420A of the Homeland Security Act of 2002, as added by this section, by not later than one year after the date of the enactment of this Act.
				202.Border and maritime security efficiencies
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new sections:
					
						434.Border Security Joint Task Forces
 (a)EstablishmentThe Secretary shall establish and operate the following departmental Joint Task Forces (in this section referred to as Joint Task Force) to conduct joint operations using Department component and office personnel and capabilities to secure the land and maritime borders of the United States:
 (1)Joint Task Force–EastJoint Task Force–East shall, at the direction of the Secretary and in coordination with Joint Task Force–West, create and execute a strategic plan to secure the land and maritime borders of the United States and shall operate and be located in a place or region determined by the Secretary.
 (2)Joint Task Force–WestJoint Task Force–West shall, at the direction of the Secretary and in coordination with Joint Task Force–East, create and execute a strategic plan to secure the land and maritime borders of the United States and shall operate and be located in a place or region determined by the Secretary.
 (3)Joint Task Force–InvestigationsJoint Task Force–Investigations shall, at the direction of the Secretary, be responsible for coordinating criminal investigations supporting Joint Task Force–West and Joint Task Force–East.
 (b)Joint Task Force DirectorsThe Secretary shall appoint a Director to head each Joint Task Force. Each Director shall be a senior official selected from a relevant component or office of the Department, rotating between relevant components and offices every two years. The Secretary may extend the appointment of a Director for up to two additional years, if the Secretary determines that such an extension is in the best interest of the Department.
 (c)Initial appointmentsThe Secretary shall make the following appointments to the following Joint Task Forces: (1)The initial Director of Joint Task Force–East shall be a senior officer of the Coast Guard.
 (2)The initial Director of Joint Task Force–West shall be a senior official of U.S. Customs and Border Protection.
 (3)The initial Director of Joint Task Force–Investigations shall be a senior official of U.S. Immigration and Customs Enforcement.
 (d)Joint Task Force Deputy DirectorsThe Secretary shall appoint a Deputy Director for each Joint Task Force. The Deputy Director of a Joint Task Force shall, to the greatest extent practicable, be an official of a different component or office than the Director of each Joint Task Force.
 (e)ResponsibilitiesEach Joint Task Force Director shall— (1)identify and prioritize border and maritime security threats to the homeland;
 (2)maintain situational awareness within their areas of responsibility, as determined by the Secretary;
 (3)provide operational plans and requirements for standard operating procedures and contingency operations;
 (4)plan and execute joint task force activities within their areas of responsibility, as determined by the Secretary;
 (5)set and accomplish strategic objectives through integrated operational planning and execution; (6)exercise operational direction over personnel and equipment from Department components and offices allocated to the respective Joint Task Force to accomplish task force objectives;
 (7)establish operational and investigative priorities within the Director’s operating areas; (8)coordinate with foreign governments and other Federal, State, and local agencies, where appropriate, to carry out the mission of the Director’s Joint Task Force;
 (9)identify and provide to the Secretary the joint mission requirements necessary to secure the land and maritime borders of the United States; and
 (10)carry out other duties and powers the Secretary determines appropriate. (f)Personnel and resources of Joint Task Forces (1)In generalThe Secretary may, upon request of the Director of a Joint Task Force, allocate on a temporary basis component and office personnel and equipment to the requesting Joint Task Force, with appropriate consideration of risk given to the other primary missions of the Department.
 (2)Consideration of impactWhen reviewing requests for allocation of component personnel and equipment under paragraph (1), the Secretary shall consider the impact of such allocation on the ability of the donating component to carry out the primary missions of the Department, and in the case of the Coast Guard, the missions specified in section 888.
 (3)LimitationPersonnel and equipment of the Coast Guard allocated under this subsection may only be used to carry out operations and investigations related to securing the maritime borders of the United States.
 (g)Component resource authorityAs directed by the Secretary— (1)each Director of a Joint Task Force shall be provided sufficient resources from relevant components and offices of the Department and the authority necessary to carry out the missions and responsibilities required under this section;
 (2)the resources referred to in paragraph (1) shall be under the operational authority, direction, and control of the Director of the Joint Task Force to which such resources were assigned; and
 (3)the personnel and equipment of the Joint Task Forces shall remain under the administrative direction of its primary component or office.
 (h)Joint Task Force staffEach Joint Task Force shall have a staff to assist the Directors in carrying out the mission and responsibilities of the Joint Task Forces. Such staff shall be filled by officials from relevant components and offices of the Department.
 (i)Establishment of performance metricsThe Secretary shall— (1)establish performance metrics to evaluate the effectiveness of the Joint Task Forces in securing the land and maritime borders of the United States;
 (2)submit such metrics to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of metrics related to securing the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, by the date that is not later than 120 days after the date of the enactment of this section; and
 (3)submit to such Committees— (A)an initial report that contains the evaluation described in paragraph (1) by not later than January 31, 2017; and
 (B)a second report that contains such evaluation by not later than January 31, 2018. (j)Joint duty training program (1)In generalThe Secretary shall establish a Department joint duty training program for the purposes of enhancing departmental unity of efforts and promoting workforce professional development. Such training shall be tailored to improve joint operations as part of the Joint Task Forces established under subsection (a).
 (2)ElementsThe joint duty training program established under paragraph (1) shall address, at minimum, the following topics:
 (A)National strategy. (B)Strategic and contingency planning.
 (C)Command and control of operations under joint command. (D)International engagement.
 (E)The Homeland Security Enterprise. (F)Border security.
 (G)Interagency collaboration. (H)Leadership.
 (3)Officers and officialsThe joint duty training program established under paragraph (1) shall consist of— (A)one course intended for mid-level officers and officials of the Department assigned to or working with the Joint Task Forces, and
 (B)one course intended for senior officers and officials of the Department assigned to or working with the Joint Task Forces,
									to ensure a systematic, progressive, and career-long development of such officers and officials in
			 coordinating and executing Department-wide joint planning and operations.(4)Training required
 (A)Directors and Deputy DirectorsExcept as provided in subparagraph (C), each Joint Task Force Director and Deputy Director of a Joint Task Force shall complete relevant parts of the joint duty training program under this subsection prior to assignment to a Joint Task Force.
 (B)Joint Task Force staffAll senior and mid-level officers and officials serving on the staff of a Joint Task Force shall complete relevant parts of the joint duty training program under this subsection within the first year of assignment to a Joint Task Force.
 (C)ExceptionSubparagraph (A) does not apply in the case of the initial Directors and Deputy Directors of a Joint Task Force.
 (k)Establishing additional Joint Task ForcesThe Secretary may establish additional Joint Task Forces for the purposes of— (1)coordinating operations along the northern border of the United States;
 (2)homeland security crises, subject to subsection (l); (3)establishing other regionally based operations; or
 (4)cybersecurity. (l)Limitation on additional Joint Task Forces (1)In generalThe Secretary may not establish a Joint Task Force for any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or an incident for which the Federal Emergency Management Agency has primary responsibility for management of the response under title V of this Act, including section 504(a)(3)(A), unless the responsibilities of the Joint Task Force—
 (A)do not include operational functions related to incident management, including coordination of operations; and
 (B)are consistent with the requirements of sections 509(c), 503(c)(3), and 503(c)(4)(A) of this Act and section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143).
 (2) Responsibilities and functions not reducedNothing in this section reduces the responsibilities or functions of the Federal Emergency Management Agency or the Administrator of the Federal Emergency Management Agency under title V of this Act, provisions of law enacted by the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295), and other laws, including the diversion of any asset, function, or mission from the Federal Emergency Management Agency or the Administrator of the Federal Emergency Management Agency pursuant to section 506.
								(m)Notification
 (1)In generalThe Secretary shall submit a notification to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of a Joint Task Force in which the Coast Guard will participate or a Joint Task Force established under paragraph (2) or (3) of subsection (k) to the Committee on Transportation and Infrastructure of the House of Representatives, 90 days prior to the establishment of the Joint Task Force.
 (2)Waiver authorityThe Secretary may waive the requirement of paragraph (1) in the event of an emergency circumstance that imminently threatens the protection of human life or the protection of property.
								(n)Review
 (1)In generalThe Inspector General of the Department shall conduct a review of the Joint Task Forces established under this section.
 (2)ContentsThe review required under paragraph (1) shall include an assessment of the effectiveness of the Joint Task Force structure in securing the land and maritime borders of the United States, together with recommendations for enhancements to such structure to further strengthen border security.
 (3)SubmissionThe Inspector General of the Department shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains the review required under paragraph (1) by not later than January 31, 2018.
 (o)DefinitionIn this section, the term situational awareness means a knowledge and unified understanding of unlawful cross-border activity, including threats and trends concerning illicit trafficking and unlawful crossings, and the ability to forecast future shifts in such threats and trends, the ability to evaluate such threats and trends at a level sufficient to create actionable plans, and the operational capability to conduct continuous and integrated surveillance of the land and maritime borders of the United States.
 (p)SunsetThis section expires on September 30, 2018. 435.Updates of maritime operations coordination plan (a)In generalNot later than 180 days after the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a maritime operations coordination plan for the coordination and cooperation of maritime operations undertaken by components and offices of the Department with responsibility for maritime security missions. Such plan shall update the maritime operations coordination plan released by the Department in July 2011, and shall address the following:
 (1)Coordination of planning, integration of maritime operations, and development of joint maritime domain awareness efforts of any component or office of the Department with responsibility for maritime homeland security missions.
 (2)Maintaining effective information sharing and, as appropriate, intelligence integration, with Federal, State, and local officials and the private sector, regarding threats to maritime security.
 (3)Leveraging existing departmental coordination mechanisms, including the interagency operational centers as authorized under section 70107A of title 46, United States Code, Coast Guard’s Regional Coordinating Mechanisms, the U.S. Customs and Border Protection Air and Marine Operations Center, the U.S. Customs and Border Protection Operational Integration Center, and other regional maritime operational command centers.
 (4)Cooperation and coordination with other departments and agencies of the Federal Government, and State and local agencies, in the maritime environment, in support of maritime homeland security missions.
 (5)Work conducted within the context of other national and Department maritime security strategic guidance.
 (b)Additional updatesNot later than July 1, 2020, the Secretary, acting through the Department’s Office of Operations Coordination and Planning, shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an update to the maritime operations coordination plan required under subsection (a)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 433 the following new items:
					
						
							Sec. 434. Border Security Joint Task Forces.
							Sec. 435. Updates of maritime operations coordination plan..
				203.Public-private partnerships
 (a)In generalTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following new subtitle:
					
						GU.S. Customs and Border Protection Public Private Partnerships
							481.Fee agreements for certain services at ports of entry
 (a)In generalNotwithstanding section 13031(e) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and section 451 of the Tariff Act of 1930 (19 U.S.C. 1451), the Commissioner of U.S. Customs and Border Protection may, upon the request of any entity, enter into a fee agreement with such entity under which—
 (1)U.S. Customs and Border Protection shall provide services described in subsection (c) at a United States port of entry or any other facility at which U.S. Customs and Border Protection provides or will provide such services;
 (2)such entity shall remit to U.S. Customs and Border Protection a fee imposed under subsection (e) in an amount equal to the full costs that are incurred or will be incurred in providing such services; and
 (3)if space is provided by such entity, each facility at which U.S. Customs and Border Protection services are performed shall be maintained and equipped by such entity, without cost to the Federal Government, in accordance with U.S. Customs and Border Protection specifications.
 (b)Services describedThe services described in this section are any activities of any employee or contractor of U.S. Customs and Border Protection pertaining to, or in support of, customs, agricultural processing, border security, or immigration inspection-related matters at a port of entry or any other facility at which U.S. Customs and Border Protection provides or will provide services.
								(c)Limitations
 (1)Impacts of servicesThe Commissioner of U.S. Customs and Border Protection— (A)may enter into fee agreements under this section only for services that will increase or enhance the operational capacity of U.S. Customs and Border Protection based on available staffing and workload and that will not shift the cost of services funded in any appropriations Act, or provided from any account in the Treasury of the United States derived by the collection of fees, to entities under this Act; and
 (B)may not enter into a fee agreement under this section if such agreement would unduly and permanently impact services funded in any appropriations Act, or provided from any account in the Treasury of the United States, derived by the collection of fees.
 (2)NumberThere shall be no limit to the number of fee agreements that the Commissioner of U.S. Customs and Border Protection may enter into under this section.
									(d)Fee
 (1)In generalThe amount of the fee to be charged pursuant to an agreement authorized under subsection (a) shall be paid by each entity requesting U.S. Customs and Border Protection services, and shall be for the full cost of providing such services, including the salaries and expenses of employees and contractors of U.S. Customs and Border Protection, to provide such services and other costs incurred by U.S. Customs and Border Protection relating to such services, such as temporary placement or permanent relocation of such employees and contractors.
 (2)TimingThe Commissioner of U.S. Customs and Border Protection may require that the fee referred to in paragraph (1) be paid by each entity that has entered into a fee agreement under subsection (a) with U.S. Customs and Border Protection in advance of the performance of U.S. Customs and Border Protection services.
 (3)Oversight of feesThe Commissioner of U.S. Customs and Border Protection shall develop a process to oversee the services for which fees are charged pursuant to an agreement under subsection (a), including the following:
 (A)A determination and report on the full costs of providing such services, as well as a process for increasing such fees, as necessary.
 (B)Establishment of a periodic remittance schedule to replenish appropriations, accounts, or funds, as necessary.
 (C)Identification of costs paid by such fees. (e)Deposit of funds (1)AccountFunds collected pursuant to any agreement entered into under subsection (a) shall be deposited as offsetting collections, shall remain available until expended without fiscal year limitation, and shall be credited to the applicable appropriation, account, or fund for the amount paid out of such appropriation, account, or fund for any expenses incurred or to be incurred by U.S. Customs and Border Protection in providing U.S. Customs and Border Protection services under any such agreement and any other costs incurred or to be incurred by U.S. Customs and Border Protection relating to such services.
 (2)Return of unused fundsThe Commissioner of U.S. Customs and Border Protection shall return any unused funds collected and deposited into the account described in paragraph (1) in the event that a fee agreement entered into under subsection (a) is terminated for any reason, or in the event that the terms of such fee agreement change by mutual agreement to cause a reduction of U.S. Customs and Border Protections services. No interest shall be owed upon the return of any such unused funds.
									(f)Termination
 (1)In generalThe Commissioner of U.S. Customs and Border Protection shall terminate the provision of services pursuant to a fee agreement entered into under subsection (a) with an entity that, after receiving notice from the Commissioner that a fee under subsection (d) is due, fails to pay such fee in a timely manner. In the event of such termination, all costs incurred by U.S. Customs and Border Protection which have not been paid shall become immediately due and payable. Interest on unpaid fees shall accrue based on the rate and amount established under sections 6621 and 6622 of the Internal Revenue Code of 1986.
 (2)PenaltyAny entity that, after notice and demand for payment of any fee under subsection (d), fails to pay such fee in a timely manner shall be liable for a penalty or liquidated damage equal to two times the amount of such fee. Any such amount collected pursuant to this paragraph shall be deposited into the appropriate account specified under subsection (e) and shall be available as described in such subsection.
 (g)Annual reportThe Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Committee on Finance of the Senate an annual report identifying the activities undertaken and the agreements entered into pursuant to this section.
 (h)Rule of constructionNothing in this section may be construed as imposing in any manner on U.S. Customs and Border Protection any responsibilities, duties, or authorities relating to real property.
								482.Port of entry donation authority
								(a)Personal property donation authority
 (1)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, may enter into an agreement with any entity to accept a donation of personal property, money, or nonpersonal services for uses described in paragraph (3) only with respect to the following locations at which U.S. Customs and Border Protection performs or will be performing inspection services:
 (A)A new or existing sea or air port of entry. (B)An existing Federal Government-owned land port of entry.
 (C)A new Federal Government-owned land port of entry if— (i)the fair market value of the donation is $50,000,000 or less; and
 (ii)the fair market value, including any personal and real property donations in total, of such port of entry when completed, is $50,000,000 or less.
 (2)Limitation on monetary donationsAny monetary donation accepted pursuant to this subsection may not be used to pay the salaries of U.S. Customs and Border Protection employees performing inspection services.
 (3)UseDonations accepted pursuant to this subsection may be used for activities related to a new or existing sea or air port of entry or a new or existing Federal Government-owned land port of entry described in paragraph (1), including expenses related to—
 (A)furniture, fixtures, equipment, or technology, including installation or the deployment thereof; and
 (B)operation and maintenance of such furniture, fixtures, equipment, or technology. (b)Real property donation authority (1)In generalSubject to paragraph (3), the Commissioner of U.S. Customs and Border Protection, and the Administrator of the General Services Administration, as applicable, may enter into an agreement with any entity to accept a donation of real property or money for uses described in paragraph (2) only with respect to the following locations at which U.S. Customs and Border Protection performs or will be performing inspection services:
 (A)A new or existing sea or air port of entry. (B)An existing Federal Government-owned land port of entry.
 (C)A new Federal Government-owned land port of entry if— (i)the fair market value of the donation is $50,000,000 or less; and
 (ii)the fair market value, including any personal and real property donations in total, of such port of entry when completed, is $50,000,000 or less.
 (2)UseDonations accepted pursuant to this subsection may be used for activities related to construction, alteration, operation, or maintenance of a new or existing sea or air port of entry or a new or existing a Federal Government-owned land port of entry described in paragraph (1), including expenses related to—
 (A)land acquisition, design, construction, repair, or alteration; and (B)operation and maintenance of such port of entry facility.
 (3)Limitation on real property donationsA donation of real property under this subsection at an existing land port of entry owned by the General Services Administration may only be accepted by the Administrator of General Services.
									(4)Sunset
 (A)In generalThe authority to enter into an agreement under this subsection shall terminate on the date that is five years after the date of the enactment of this subsection.
 (B)Rule of constructionThe termination date referred to in subparagraph (A) shall not apply to carrying out the terms of an agreement under this subsection if such agreement is entered into before such termination date.
										(c)General provisions
 (1)DurationAn agreement entered into under subsection (a) or (b) (and, in the case of such subsection (b), in accordance with paragraph (4) of such subsection) may last as long as required to meet the terms of such agreement.
 (2)CriteriaIn carrying out agreements entered into under subsection (a) or (b), the Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, shall establish criteria that includes the following:
 (A)Selection and evaluation of donors. (B)Identification of roles and responsibilities between U.S. Customs and Border Protection, the General Services Administration, as applicable, and donors.
 (C)Identification, allocation, and management of explicit and implicit risks of partnering between the Federal Government and donors.
 (D)Decisionmaking and dispute resolution processes. (E)Processes for U.S. Customs and Border Protection, and the General Services Administration, as applicable, to terminate agreements if selected donors are not meeting the terms of any such agreement, including the security standards established by U.S. Customs and Border Protection.
										(3)Evaluation procedures
 (A)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, as applicable, shall—
 (i)establish criteria for evaluating a proposal to enter into an agreement under subsection (a) or (b); and
 (ii)make such criteria publicly available. (B)ConsiderationsCriteria established pursuant to subparagraph (A) shall consider the following:
 (i)The impact of a proposal referred to in such subparagraph on the land, sea, or air port of entry at issue and other ports of entry or similar facilities or other infrastructure near the location of the proposed donation.
 (ii)Such proposal’s potential to increase trade and travel efficiency through added capacity. (iii)Such proposal’s potential to enhance the security of the port of entry at issue.
 (iv)For a donation under subsection (b)— (I)whether such donation satisfies the requirements of such proposal, or whether additional real property would be required; and
 (II)an explanation of how such donation was acquired, including if eminent domain was used. (v)The funding available to complete the intended use of such donation.
 (vi)The costs of maintaining and operating such donation. (vii)The impact of such proposal on U.S. Customs and Border Protection staffing requirements.
 (viii)Other factors that the Commissioner or Administrator determines to be relevant. (C)Determination and notificationNot later than 180 days after receiving a proposal to enter into an agreement under subsection (a) or (b), the Commissioner of U.S. Customs and Border Protection, with the concurrence of the Administrator of General Services, as applicable, shall make a determination to deny or approve such proposal, and shall notify the entity that submitted such proposal of such determination.
 (4)Supplemental fundingExcept as required under section 3307 of title 40, United States Code, for real property donations to the Administrator of General Services at a GSA-owned land port of entry, donations made pursuant to subsection (a) and (b) may be used in addition to any other funding for such purpose, including appropriated funds, property, or services.
 (5)Return of donationsThe Commissioner of U.S. Customs and Border Protection, or the Administrator of General Services, as applicable, may return any donation made pursuant to subsection (a) or (b). No interest shall be owed to the donor with respect to any donation provided under such subsections that is returned pursuant to this subsection.
 (6)Prohibition on certain fundingExcept as provided in subsections (a) and (b) regarding the acceptance of donations, the Commissioner of U.S. Customs and Border Protection and the Administrator of General Services, as applicable, may not, with respect to an agreement entered into under either of such subsections, obligate or expend amounts in excess of amounts that have been appropriated pursuant to any appropriations Act for purposes specified in either of such subsections or otherwise made available for any of such purposes.
 (7)Annual reportsThe Commissioner of U.S. Customs and Border Protection, in collaboration with the Administrator of General Services, as applicable, shall submit to the Committee on Homeland Security, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate an annual report identifying the activities undertaken and agreements entered into pursuant to subsections (a) and (b).
 (d)Rule of constructionExcept as otherwise provided in this section, nothing in this section may be construed as affecting in any manner the responsibilities, duties, or authorities of U.S. Customs and Border Protection or the General Services Administration.
 483.Current and proposed agreementsNothing in this subtitle may be construed as affecting in any manner— (1)any agreement entered into pursuant to section 560 of division D of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) or section 559 of title V of division F of the Consolidated Appropriations Act, 2014 (6 U.S.C. 211 note; Public Law 113–76), as in existence on the day before the date of the enactment of this subtitle, and any such agreement shall continue to have full force and effect on and after such date; or
 (2)a proposal accepted for consideration by U.S. Customs and Border Protection pursuant to such section 559, as in existence on the day before such date of enactment.
 484.DefinitionsIn this subtitle: (1)DonorThe term donor means any entity that is proposing to make a donation under this Act.
 (2)EntityThe term entity means any— (A)person;
 (B)partnership, corporation, trust, estate, cooperative, association, or any other organized group of persons;
 (C)Federal, State or local government (including any subdivision, agency or instrumentality thereof); or
 (D)any other private or governmental entity.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding at the end of the list of items relating to title IV the following new items:
					
						
							Subtitle G—U.S. Customs and Border Protection Public Private Partnerships
							Sec. 481. Fee agreements for certain services at ports of entry.
							Sec. 482. Port of entry donation authority.
							Sec. 483. Current and proposed agreements.
							Sec. 484. Definitions..
 (c)RepealsSection 560 of division D of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) and section 559 of title V of division F of the Consolidated Appropriations Act, 2014 (6 U.S.C. 211 note; Public Law 113–76) are repealed.
				204.Establishment of the Office of Biometric Identity Management
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341, et seq.) is amended by adding at the end the following new section:
					
						708.Office of Biometric Identity Management
 (a)EstablishmentThe Office of Biometric Identity Management is established within the Department. (b)Director (1)In generalThe Office of Biometric Identity Management shall be administered by the Director of the Office of Biometric Identity Management (in this section referred to as the Director) who shall report to the Secretary, or to another official of the Department, as the Secretary may direct.
 (2)Qualifications and dutiesThe Director shall— (A)have significant professional management experience, as well as experience in the field of biometrics and identity management;
 (B)lead the Department’s biometric identity services to support anti-terrorism, counter-terrorism, border security, credentialing, national security, and public safety and enable operational missions across the Department by matching, storing, sharing, and analyzing biometric data;
 (C)deliver biometric identity information and analysis capabilities to— (i)the Department and its components;
 (ii)appropriate Federal, State, local, and tribal agencies; (iii)appropriate foreign governments; and
 (iv)appropriate private sector entities; (D)support the law enforcement, public safety, national security, and homeland security missions of other Federal, State, local, and tribal agencies, as appropriate;
 (E)establish and manage the operation and maintenance of the Department’s sole biometric repository; (F)establish, manage, and operate Biometric Support Centers to provide biometric identification and verification analysis and services to the Department, appropriate Federal, State, local, and tribal agencies, appropriate foreign governments, and appropriate private sector entities;
 (G)in collaboration with the Undersecretary for Science and Technology, establish a Department-wide research and development program to support efforts in assessment, development, and exploration of biometric advancements and emerging technologies;
 (H)oversee Department-wide standards for biometric conformity, and work to make such standards Government-wide;
 (I)in coordination with the Department’s Office of Policy, and in consultation with relevant component offices and headquarters offices, enter into data sharing agreements with appropriate Federal agencies to support immigration, law enforcement, national security, and public safety missions;
 (J)maximize interoperability with other Federal, State, local, and international biometric systems, as appropriate; and
 (K)carry out the duties and powers prescribed by law or delegated by the Secretary. (c)Deputy DirectorThere shall be in the Office of Biometric Identity Management a Deputy Director, who shall assist the Director in the management of the Office.
							(d)Chief Technology Officer
 (1)In generalThere shall be in the Office of Biometric Identity Management a Chief Technology Officer. (2)DutiesThe Chief Technology Officer shall—
 (A)ensure compliance with policies, processes, standards, guidelines, and procedures related to information technology systems management, enterprise architecture, and data management;
 (B)provide engineering and enterprise architecture guidance and direction to the Office of Biometric Identity Management; and
 (C)leverage emerging biometric technologies to recommend improvements to major enterprise applications, identify tools to optimize information technology systems performance, and develop and promote joint technology solutions to improve services to enhance mission effectiveness.
									(e)Other authorities
 (1)In generalThe Director may establish such other offices within the Office of Biometric Identity Management as the Director determines necessary to carry out the missions, duties, functions, and authorities of the Office.
 (2)NotificationIf the Director exercises the authority provided by paragraph (1), the Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority.
								.
 (b)Transfer limitationThe Secretary of Homeland Security may not transfer the location or reporting structure of the Office of Biometric Identity Management (established by section 708 of the Homeland Security Act of 2002, as added by subsection (a) of this section) to any component of the Department of Homeland Security.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 707 the following new item:
					
						
							Sec. 708. Office of Biometric Identity Management.
						.
				205.Cost-benefit analysis of co-locating operational entities
 (a)In generalFor any location in which U.S. Customs and Border Protection’s Office of Air and Marine Operations is based within 45 miles of locations where any other Department of Homeland Security agency also operates air and marine assets, the Secretary of Homeland Security shall conduct a cost-benefit analysis to consider the potential cost of and savings derived from co-locating aviation and maritime operational assets of the respective agencies of the Department. In analyzing such potential cost savings achieved by sharing aviation and maritime facilities, such analysis shall consider, at a minimum, the following factors:
 (1)Potential enhanced cooperation derived from Department personnel being co-located. (2)Potential costs of, and savings derived through, shared maintenance and logistics facilities and activities.
 (3)Joint use of base and facility infrastructure, such as runways, hangars, control towers, operations centers, piers and docks, boathouses, and fuel depots.
 (4)Potential operational costs of co-locating aviation and maritime assets and personnel. (5)Short term moving costs required in order to co-locate facilities.
 (6)Acquisition and infrastructure costs for enlarging current facilities, as needed. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report summarizing the results of the cost-benefit analysis required under subsection (a) and any planned actions based upon such results.
				206.Strategic personnel plan for U.S. Customs and Border Protection personnel deployed abroad
 (a)In generalNot later than 270 days of after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a three year strategic plan for deployment of U.S. Customs and Border Protection (in this section referred to as CBP) personnel to locations outside the United States.
 (b)ContentsThe plan required under subsection (a) shall include the following: (1)A risk-based method for determining expansion of CBP international programs to new locations, given resource constraints.
 (2)A plan to ensure CBP personnel deployed at locations outside the United States have appropriate oversight and support to ensure performance in support of program goals.
 (3)Information on planned future deployments of CBP personnel for a three year period, together with corresponding information on locations for such deployments outside the United States.
 (c)ConsiderationsIn preparing the plan required under subsection (a), the Commissioner of U.S. Customs and Border Protection shall consider, and include information on, the following:
 (1)Existing CBP programs in operation outside of the United States, together with specific information on locations outside the United States in which each such program operates.
 (2)The number of CBP personnel deployed at each location outside the United States during the preceding fiscal year.
 207.Threat assessment for United States-bound international mailNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the security threats posed by United States-bound international mail.
			208.Evaluation of Coast Guard Deployable Specialized Forces
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that describes and assesses the state of the Coast Guard’s Deployable Specialized Forces (in this section referred to as the DSF). Such report shall include, at a minimum, the following elements:
 (1)For each of the past three fiscal years, and for each type of DSF, the following: (A)A cost analysis, including training, operating, and travel costs.
 (B)The number of personnel assigned. (C)The total number of units.
 (D)The total number of operations conducted. (E)The number of operations requested by each of the following:
 (i)The Coast Guard. (ii)Other components or offices of the Department of Homeland Security.
 (iii)Other Federal departments or agencies. (iv)State agencies.
 (v)Local agencies. (F)The number of operations fulfilled by the entities specified in subparagraph (E).
 (2)Mission impact, feasibility, and cost, including potential cost savings, of locating DSF capabilities, including the following scenarios:
 (A)Combining DSFs, primarily focused on counterdrug operations, under one centralized command. (B)Distributing counter-terrorism and anti-terrorism capabilities to DSFs in each major United States port.
 (b)Deployable Specialized Force definedIn this section, the term Deployable Specialized Force means a unit of the Coast Guard that serves as a quick reaction force designed to be deployed to handle counter-drug, counter-terrorism, and anti-terrorism operations or other maritime threats to the United States.
				209.Customs-Trade Partnership Against Terrorism improvement
 (a)C–TPAT exportersSection 212 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 962) is amended by inserting exporters, after Importers,.
				(b)Recognition of other countries’ trusted shipper programs
 (1)In generalSection 218 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 968) is amended to read as follows:
						
 218.Recognition of other countries’ trusted shipper programsNot later than 30 days before signing an arrangement between the United States and a foreign government providing for mutual recognition of supply chain security practices which might result in the utilization of benefits described in section 214, 215, or 216, the Secretary shall—
 (1)notify the appropriate congressional committees of the proposed terms of such arrangement; and (2)determine, in consultation with the Commissioner, that such foreign government’s supply chain security program provides comparable security as that provided by C–TPAT..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Security and Accountability for Every Port Act of 2006 is amended by amending the item relating to section 218 to read as follows:
						
							
								Sec. 218. Recognition of other countries’ trusted shipper programs..
 210.Strategic plan to enhance the security of the international supply chainParagraph (2) of section 201(g) of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 941) is amended to read as follows:
				
 (2)UpdatesNot later than 270 days after the date of the enactment of this paragraph and every three years thereafter, the Secretary shall submit to the appropriate congressional committees a report that contains an update of the strategic plan described in paragraph (1)..
 211.Container Security InitiativeSubsection (l) of section 205 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 945) is amended—
 (1)by striking (1) In general.—Not later than September 30, 2007, and inserting Not later than 270 days after the date of the enactment of the Border and Maritime Security Coordination Improvement Act,;
 (2)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively (and by moving the margins of such paragraphs 2 ems to the left); and
 (3)by striking paragraph (2). 212.Transportation Worker Identification Credential waiver and appeals process (a)In generalSection 70105 of title 46, United States Code, is amended by adding at the end the following new section:
					
						(r)Securing the Transportation Worker Identification Credential against use by unauthorized aliens
 (1)In generalThe Secretary, acting through the Administrator of the Transportation Security Administration, shall seek to strengthen the integrity of transportation security cards issued under this section against improper access by an individual who is not lawfully present in the United States.
 (2)ComponentsIn carrying out subsection (a), the Administrator of the Transportation Security Administration shall—
 (A)publish a list of documents that will identify non-United States citizen transportation security card applicants and verify the immigration statuses of such applicants by requiring each such applicant to produce a document or documents that demonstrate—
 (i)identity; and (ii)proof of lawful presence in the United States; and
 (B)enhance training requirements to ensure that trusted agents at transportation security card enrollment centers receive training to identify fraudulent documents.
 (3)ExpirationA transportation security card issued under this section expires on the date of its expiration or on the date on which the individual to whom such card is issued is no longer lawfully entitled to be present in the United States, whichever is earlier..
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate information on the following:
 (1)The average time for the completion of an appeal under the appeals process established pursuant to paragraph (4) of subsection (c) of section 70105 of title 46, United States Code.
 (2)The most common reasons for any delays at each step in such process. (3)Recommendations on how to resolve any such delays as expeditiously as possible.
 213.RepealsThe following provisions of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) are repealed:
 (1)Section 105 (and the item relating to such section in the table of contents of such Act). (2)Subsection (c) of section 108.
 (3)Subsections (c), (d), and (e) of section 121 (6 U.S.C. 921). (4)Section 122 (6 U.S.C. 922) (and the item relating to such section in the table of contents of such Act).
 (5)Section 127 (and the item relating to such section in the table of contents of such Act). (6)Subsection (c) of section 233 (6 U.S.C. 983).
 (7)Section 235 (6 U.S.C. 984) (and the item relating to such section in the table of contents of such Act).
 (8)Section 701 (and the item relating to such section in the table of contents of such Act). (9)Section 708 (and the item relating to such section in the table of contents of such Act).
				IIISECURING OUR AGRICULTURE AND FOOD
			301.Coordination of food, agriculture, and veterinary defense against terrorism
 (a)In generalTitle V of the Homeland Security Act of 2002 is amended by inserting after section 526 (6 U.S.C. 321o) the following new section:
					
						527.Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism
 (a)Program requiredThe Secretary, acting through the Assistant Secretary for Health Affairs, shall carry out a program to coordinate the Department’s efforts related to defending the food, agriculture, and veterinary systems of the United States against terrorism and other high-consequence events that pose a high risk to homeland security.
 (b)Program elementsThe coordination program required by subsection (a) shall include, at a minimum, the following: (1)Providing oversight and management of the Department’s responsibilities pursuant to Homeland Security Presidential Directive 9–Defense of United States Agriculture and Food.
 (2)Providing oversight and integration of the Department’s activities related to veterinary public health, food defense, and agricultural security.
 (3)Leading the Department’s policy initiatives relating to food, animal, and agricultural incidents, and the impact of such incidents on animal and public health.
 (4)Leading the Department’s policy initiatives relating to overall domestic preparedness for and collective response to agricultural terrorism.
 (5)Coordinating with other Department components, including U.S. Customs and Border Protection, as appropriate, on activities related to food and agriculture security and screening procedures for domestic and imported products.
 (6)Coordinating with appropriate Federal departments and agencies. (7)Other activities as determined necessary by the Secretary..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended—
 (1)by striking the items relating to sections 523, 524, and 525; and (2)by inserting after the item relating to section 522 the following new items:
						
							
								Sec. 523. Guidance and recommendations.
								Sec. 524. Voluntary private sector preparedness accreditation and certification program.
								Sec. 525. Acceptance of gifts.
								Sec. 526. Integrated public alert and warning system modernization.
								Sec. 527. Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism..
					IVSTRONG VISA INTEGRITY SECURES AMERICA
			401.Visa security
 (a)Visa security units at high risk postsParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended— (1)by striking The Secretary and inserting the following:
						
 (A)AuthorizationThe Secretary; and (2)by adding at the end the following new subparagraph:
						
							(B)Risk-based assignments
 (i)In generalThe Secretary shall assign, in a risk-based manner, and based on the criteria described in clause (ii), employees of the Department to not fewer than 30 diplomatic and consular posts at which visas are issued.
 (ii)Criteria describedThe criteria referred to in clause (i) are the following: (I)The number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (II)The level of cooperation of such country with the counterterrorism efforts of the United States. (III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country.
 (IV)The number of derogatory Security Advisory Opinions issued by the Visa Security Advisory Opinion Unit pursuant to paragraph (10) regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located.
 (V)The adequacy of the border and immigration control of such country. (VI)Any other criteria the Secretary determines appropriate.
 (iii)Rule of constructionThe assignment of employees of the Department pursuant to this subparagraph is solely the authority of the Secretary and may not be altered or rejected by the Secretary of State..
 (b)Counterterror vetting and screeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (c)Training and hiringSubparagraph (A) of section 428(e)(6) of the Homeland Security Act of 2002 is amended by— (1)striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement, shall provide training to any employees; and
 (2)striking shall be provided the necessary training. (d)Pre-Adjudicated visa security assistance and Visa Security Advisory Opinion UnitSubsection (e) of section 428 of the Homeland Security Act of 2002 is amended by adding at the end the following new paragraphs:
					
 (9)Remote pre-adjudicated visa security assistanceAt the visa-issuing posts at which employees of the Department are not assigned pursuant to paragraph (1), the Secretary shall, to the greatest extent possible, in a risk-based manner, and in consultation, where appropriate, with the Secretary of State, assign employees of the Department to remotely perform the functions required under paragraph (2) for such posts.
 (10)Visa Security Advisory Opinion UnitThe Secretary shall establish within U.S. Immigration and Customs Enforcement a Visa Security Advisory Opinion Unit to respond to requests from the Secretary of State to conduct a visa security review using information maintained by the Department on visa applicants, including terrorism association, criminal history, and other relevant factors, as determined by the Secretary..
				402.Electronic passport screening and biometric matching
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new sections:
					
						434.Electronic passport screening and biometric matching
 (a)In generalNot later than one year after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall—
 (1)screen electronic passports at airports of entry by reading each such passport’s embedded chip; and (2)to the greatest extent practicable, utilize facial recognition technology or other biometric technology, as determined by the Commissioner, to screen travelers at United States airports of entry.
								(b)Applicability
 (1)Electronic passport screeningParagraph (1) of subsection (a) shall apply to passports belonging to individuals who are United States citizens, individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), and individuals who are nationals of any other foreign country that issues electronic passports.
 (2)Facial recognition matchingParagraph (2) of subsection (a) shall apply to individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act.
 435.Continuous screening by U.S. Customs and Border ProtectionThe Commissioner of U.S. Customs and Border Protection shall, in a risk based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act, who are present, or will soon be arriving, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new items:
					
						
							Sec. 434. Electronic passport screening and biometric matching.
							Sec. 435. Continuous screening by U.S. Customs and Border Protection..
 403.Reporting of visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended— (1)in subsection (a)—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b); and
 (2)by amending subsection (b) to read as follows:  (b)Annual ReportNot later than June 30, 2017, and not later than June 30 of each year thereafter, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate providing, for the preceding fiscal year, numerical estimates of—
 (1)for each country, the number of aliens from the country who are described in subsection (a), including—
 (A)the total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and
 (B)the number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable;
 (2)for each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a);
 (3)the number of aliens described in subsection (a) who arrived by land at a port of entry into the United States; and
 (4)the number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6)))..
 404.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.
			VPROMOTING RESILIENCE AND EFFICIENCY IN PREPARING FOR ATTACKS AND RESPONDING TO EMERGENCIES
			AGrants, Training, Exercises, and Coordination
				501.Memoranda of understanding
 (a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
						
 2024.Memoranda of understanding with departmental components and officesThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:
 (1)The Commissioner of U.S. Customs and Border Protection. (2)The Administrator of the Transportation Security Administration.
 (3)The Commandant of the Coast Guard. (4)The Under Secretary for Intelligence and Analysis.
 (5)The Director of the Office of Emergency Communications. (6)The Assistant Secretary for State and Local Law Enforcement.
 (7)The Countering Violent Extremism Coordinator. (8)The Officer for Civil Rights and Civil Liberties.
 (9)The heads of other components or offices of the Department, as determined by the Secretary.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2023 the following new item:
						
							
								Sec. 2024. Memoranda of understanding with departmental components and offices..
					502.Period of performance
 (a)Urban Area Security initiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended by— (1)redesignating subsection (e) as subsection (f); and
 (2)inserting after subsection (d) the following new subsection:  (e)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (b)State Homeland Security Grant programSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by— (1)redesignating subsection (f) as subsection (g); and
 (2)inserting after subsection (e) the following the new subsection:  (f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (c)Public transportation security assistance grant programSection 1406 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1135; Public Law 110–53) is amended by—
 (1)redesignating subsection (m) as subsection (n); and (2)inserting after subsection (l) the following new subsection:
							
 (m)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (d)Port security grant programSection 70107 of title 46, United States Code, is amended by adding at the end the following new subsection:
						
 (n)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (e)Tribal security grant programSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by— (1)redesignating subsections (h) through (k) subsections (i) through (l), respectively; and
 (2)inserting after subsection (g) the following new subsection:  (h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
						503.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden. Under such program, the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State Administrative Agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency shall— (1)be located in—
 (A)a State bordering either Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)be involved in an active, ongoing U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following: (1)Equipment, including maintenance and sustainment costs.
 (2)Personnel, including overtime and backfill, in support of enhanced border law enforcement activities.
 (3)Any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2015 Homeland Security Grant Program Notice of Funding Opportunity.
 (4)Any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Authorization of appropriationsThere is authorized to be appropriated $55,000,000 for each of fiscal years 2016 through 2020 for grants under this section.
 (e)ReportThe Administrator shall annually for each of fiscal years 2016 through 2020 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure of grants made under this section by each grant recipient..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
						
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
						
							
								Sec. 2009. Operation Stonegarden..
					504.Grants metrics
 (a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in such Reports and Assessments.
 (b)Assessment requirementsThe assessment required under subsection (a) shall include a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments from each State and high-risk urban area.
 505.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include in the annual Notice of Funding Opportunity relating to grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) an appendix that includes a summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of such grants and methods to address areas identified for improvement and innovative practices instituted by grant recipients.
				506.Administration and coordination of grants
 (a)In generalParagraphs (1) and (2) of subsection (b) of section 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) are amended to read as follows:
						
 (1)In generalAny State or high-risk urban area receiving a grant under section 2003 or 2004 shall establish a State planning committee or urban area working group to assist in preparation and revision of the State, regional, or local homeland security plan or the threat and hazard identification and risk assessment, as the case may be, and to assist in determining effective funding priorities for grants under such sections 2003 and 2004.
 (2)CompositionThe State planning committees and urban area working groups referred to in paragraph (1) shall include at least one representative from each of the following significant stakeholders:
 (A)Local or tribal government officials. (B)Emergency response providers, including representatives of the fire service, law enforcement, emergency medical services, and emergency managers.
 (C)Public health officials and other appropriate medical practitioners. (D)Individuals representing educational institutions, including elementary schools, community colleges, and other institutions of higher education.
 (E)State and regional interoperable communications coordinators, as appropriate. (F)State and major urban area fusion centers, as appropriate..
 (b)Conforming amendmentParagraph (3) of section 2021(b) (6 U.S.C. 611) is amended by inserting or urban area working group, as the case may be, after planning committee. 507.Funding prohibitionThe Secretary of Homeland Security may not implement the National Preparedness Grant Program or any successor grant program unless the Secretary receives prior authorization from Congress permitting such implementation.
				508.Law enforcement terrorism prevention
 (a)Law enforcement terrorism prevention programSubsection (a) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1)—
 (A)by inserting States and high-risk urban areas use after that; and (B)by striking is used; and
 (2)in paragraph (2), by amending subparagraph (I) to read as follows:  (I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Policy of the Department, through outreach to relevant stakeholder organizations..
 (b)Office for State and Local Law EnforcementSubsection (b)(4) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon; and
 (2)in subparagraph (D), by striking ensure and inserting certify. 509.Allowable usesSubsection (a) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)in the matter preceding paragraph (1), by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))), after plans,;
 (2)by redesignating paragraphs (6) through (13) as paragraphs (7) through (14), respectively; (3)by inserting after paragraph (5) the following new paragraph:
						
 (6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;; and
 (4)in subsection (b)(3)(B), by striking (a)(10) and inserting (a)(11). 510.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following new subsection:
					
 (g)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraph (3), (4), (5), or (9) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life-cycle that includes information identifying which entity is responsible for such maintenance..
 511.National Domestic Preparedness ConsortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1102) is amended—
 (1)in subsection (d), by amending paragraphs (1) and (2) to read as follows:  (1)for the Center for Domestic Preparedness, $65,000,000 for each of fiscal years 2016 and 2017; and
 (2)for the remaining Members of the National Domestic Preparedness Consortium, $98,000,000 for each of fiscal years 2016 and 2017.; and
 (2)in subsection (e), in the matter preceding paragraph (1), by striking 2007 and inserting 2015. 512.Rural Domestic Preparedness Consortium (a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers from rural communities.
 (b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.
 (c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).
					513.Emergency support functions
 (a)UpdateParagraph (13) of section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by inserting , periodically updating (but not less often than once every five years), after administering.
 (b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection:
							
 (d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of such Framework..
 514.Review of National Incident Management SystemParagraph (2) of section 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every five years, after periodically.
 515.Approval of certain equipmentSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following:
					
 (g)Review processThe Administrator shall develop and implement a uniform process for reviewing applications to use grants provided under section 2003 or 2004 to purchase equipment or systems not included on the Authorized Equipment List maintained by the Administrator..
 516.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended to read as follows:
					
						650.Remedial action management program
 (a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—
 (1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;
 (2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices referred to in paragraph (1); and
 (3)conduct remedial action tracking and long term trend analysis. (b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall utilize the program established in subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters, and shall, not later than one year after the date of the enactment of this section and annually thereafter for each of the next four years, submit to Congress a report on the status of such corrective actions.
 (c)Dissemination of after action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..
				BCommunications
 521.Office of Emergency CommunicationsThe Secretary of Homeland Security may not change the location or reporting structure of the Office of Emergency Communications of the Department of Homeland Security unless the Secretary receives prior authorization from the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting such change.
 522.Responsibilities of Office of Emergency Communications DirectorSubsection (c) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) through (15) as paragraphs (3) through (14), respectively; (3)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,;
 (4)in paragraph (9), as so redesignated, by striking the Homeland Security Council,; (5)in paragraph (12) by striking Assistant Secretary for Grants and Training and inserting Assistant Administrator of the Grant Programs Directorate of the Federal Emergency Management Agency;
 (6)in paragraph (13), as so redesignated, by striking and at the end; and (7)by adding after paragraph (14), as so redesignated, the following new paragraphs:
						
 (15)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs; and
 (16)assess the impact of emerging technologies on interoperable emergency communications.. 523.Annual reporting on activities of the Office of Emergency CommunicationsSubsection (f) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended to read as follows:
					
 (f)Annual reporting of Office activitiesThe Director of the Office of Emergency Communications shall, not later than one year after the date of the enactment of this subsection and annually thereafter for each of the next four years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Office, including specific information on efforts to carry out paragraphs (4), (5), and (6) of subsection (c)..
 524.National Emergency Communications PlanSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and (B)by inserting , but not less than once every five years, after periodically; and
 (2)in subsection (c)— (A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and
 (B)by inserting after paragraph (2) the following new paragraph:  (3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.
 525.Technical editsTitle XVIII of the Homeland Security Act of 2002 is amended— (1)in subsection (d) of section 1801 (6 U.S.C. 571) by—
 (A)striking paragraph (2); and (B)redesignating paragraph (3) as paragraph (2); and
 (2)in paragraph (1) of section 1804(b) (6 U.S.C. 574(b)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Assistant Administrator of the Grant Programs Directorate of the Federal Emergency Management Agency.
 526.Public Safety Broadband NetworkThe Undersecretary of the National Protection and Programs Directorate of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the Department of Homeland Security’s responsibilities related to the development of the nationwide Public Safety Broadband Network authorized in section 6202 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1422; Public Law 112–96), including information on efforts by the Department to work with the First Responder Network Authority of the Department of Commerce to identify and address cyber risks that could impact the near term or long term availability and operations of such network and recommendations to mitigate such risks.
				527.Statewide interoperability coordinators
 (a)In generalParagraph (2) of section 2004(b) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)) is amended by—
 (1)redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)inserting after subparagraph (A) the following new subparagraph:
							
								(B)
 (i)certification that the Governor of the State has designated a Statewide Interoperability Coordinator, including identification in such certification of the individual so designated, who shall be responsible for—
 (I)coordinating the daily operations of the State’s interoperability efforts; (II)coordinating State interoperability and communications projects and grant applications for such projects;
 (III)establishing and maintaining working groups to develop and implement key interoperability initiatives; and
 (IV)coordinating and updating, as necessary, a Statewide Communications Interoperability Plan that specifies the current status of State efforts to enhance communications interoperability within the State, including progress, modifications, or setbacks, and future goals for communications interoperability among emergency response agencies in the State; or
 (ii)if a Statewide Interoperability Coordinator has not been designated in accordance with clause (i)— (I)certification that the State is performing in another manner the functions described in subclauses (I) through (IV) of such clause; and
 (II)identification in such certification of an individual who has been designated by the State as the primary point of contact for performance of such functions;.
 (b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to any grant for which an application was submitted under the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) before the date of the enactment of this section.
 528.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to the Department of Homeland Security Interoperable Communications Act (Public Law 114–29), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.
				CMedical Preparedness
				531.Pre-event anthrax vaccination program for emergency response providers
					(a)Anthrax preparedness
 (1)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
							
								526.Anthrax preparedness
 (a)Pre-Event Anthrax Vaccination Program for Emergency Response ProvidersFor the purpose of domestic preparedness for and collective response to terrorism, the Secretary, in coordination with the Secretary of Health and Human Services, shall establish a program to provide anthrax vaccines from the strategic national stockpile under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) that will be nearing the end of their labeled dates of use at the time such vaccines are to be administered to emergency response providers who are at high risk of exposure to anthrax and who voluntarily consent to such administration, and shall—
 (1)establish any necessary logistical and tracking systems to facilitate making such vaccines so available;
 (2)distribute disclosures regarding associated benefits and risks to end users; and (3)conduct outreach to educate emergency response providers about the voluntary program.
 (b)Threat assessmentThe Secretary shall— (1)support homeland security-focused risk analysis and risk assessments of the threats posed by anthrax from an act of terror;
 (2)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to an anthrax terror attack; and
 (3)share information and provide tailored analytical support on threats posed by anthrax to State, local, and tribal authorities, as well as other national biosecurity and biodefense stakeholders..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting at the end of the items relating to title V the following new item:
							
								
									Sec. 526. Anthrax preparedness..
						(b)Pilot program
 (1)In generalIn carrying out the pre-event vaccination program authorized in subsection (a) of section 526 of the Homeland Security Act of 2002, as added by subsection (a) of this section, the Secretary of Homeland Security, in coordination with the Secretary of Health and Human Services, shall carry out a pilot program to provide anthrax vaccines to emergency response providers as so authorized. The duration of the pilot program shall be 24 months from the date the initial vaccines are administered to participants.
 (2)Preliminary requirementsPrior to implementing the pilot program under paragraph (1), the Secretary of Homeland Security shall—
 (A)establish a communication platform for such pilot program; (B)establish education and training modules for such pilot program;
 (C)conduct economic analysis of such pilot program; and (D)create a logistical platform for the anthrax vaccine request process under such pilot program.
 (3)LocationIn carrying out the pilot program under paragraph (1), the Secretary of Homeland Security shall select emergency response providers based in at least two States for participation in such pilot program.
 (4)Distribution of informationThe Secretary of Homeland Security shall provide to each emergency response provider who participates in the pilot program under paragraph (1) disclosures and educational materials regarding the associated benefits and risks of any vaccine provided under such pilot program and of exposure to anthrax.
 (5)ReportNot later than one year after the date of the enactment of this Act and annually thereafter until one year after the completion of the pilot program under paragraph (1), the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the progress and results of such pilot program, including the percentage of eligible emergency response providers, as determined by each pilot location, that volunteer to participate, the degree to which participants obtain necessary vaccinations, as appropriate, and recommendations to improve initial and recurrent participation in such pilot program. Each such report shall include a discussion of plans to continue such pilot program to provide vaccines to emergency response providers under subsection (a) of section 526 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (6)Deadline for implementationThe Secretary of Homeland Security shall begin implementing the pilot program under paragraph (1) by not later than the date that is one year after the date of the enactment of this Act.
						532.Chief Medical Officer
 (a)In generalSubsection (c) of section 516 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended— (1)in the matter preceding paragraph (1), by inserting and shall establish medical and human, animal, and occupational health exposure policy, guidance, strategies, and initiatives, before including—;
 (2)in paragraph (1), by inserting before the semicolon at the end the following: , including advice on how to prepare for, protect against, respond to, recover from, and mitigate against the medical effects of terrorist attacks or other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives;
 (3)in paragraph (2), by inserting before the semicolon at the end the following: , including coordinating the Department’s policy, strategy and preparedness for pandemics and emerging infectious diseases;
 (4)in paragraph (5), by inserting emergency medical services and medical first responder stakeholders, after the medical community; (5)in paragraph (6), by striking and at the end; and
 (6)by adding after paragraph (7) the following new paragraphs:  (8)ensuring that the workforce of the Department has evidence-based policy, standards, requirements, and metrics for occupational health and operational medicine programs;
 (9)directing and maintaining a coordinated system for medical support for the Department’s operational activities;
 (10)providing oversight of the Department’s medical programs and providers, including— (A)reviewing and maintaining verification of the accreditation of the Department’s health provider workforce;
 (B)developing quality assurance and clinical policy, requirements, standards, and metrics for all medical and health activities of the Department;
 (C)providing oversight of medical records systems for employees and individuals in the Department’s care and custody; and
 (D)providing medical direction for emergency medical services activities of the Department; and (11)as established under section 527, maintaining a medical countermeasures stockpile and dispensing system, as necessary, to facilitate personnel readiness, and protection for working animals, employees, and individuals in the Department’s care and custody in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic..
 (b)Medical liaisonsThe Chief Medical Officer of the Department of Homeland Security may provide medical liaisons to the components of the Department to provide subject matter expertise on medical and public health issues and a direct link to the Chief Medical Officer. Such expertise may include the following:
 (1)Providing guidance on health and medical aspects of policy, planning, operations, and workforce health protection.
 (2)Identifying and resolving component medical issues. (3)Supporting the development and alignment of medical and health systems.
 (4)Identifying common gaps in medical and health standards, policy, and guidance, and enterprise solutions to bridge such gaps.
						533.Medical Countermeasures Program
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 531 of this title, is further amended by adding at the end the following new section:
						
							527.Medical countermeasures
 (a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for working animals, employees, and individuals in the Department’s care and custody, in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.
 (b)OversightThe Chief Medical Officer, established under section 516, shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—
 (1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;
 (2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;
 (3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;
 (4)provide oversight and guidance on dispensing of stockpiled medical countermeasures; (5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;
 (6)provide training to Department employees on medical countermeasure dispensing; and (7)support dispensing exercises.
 (c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.
 (d)Medical countermeasures managementNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—
 (1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;
 (2)a replenishment plan; and (3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.
 (e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—
 (1)Department chemical, biological, radiological, and nuclear risk assessments; and (2)Centers for Disease Control and Prevention guidance on medical countermeasures.
 (f)ReportNo later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on progress in achieving the requirements of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 531 of this title, is further amended by inserting at the end of the items relating to title V the following new item:
						
							
								Sec. 527. Medical countermeasures..
					DManagement
				541.Mission support
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency shall designate an individual to serve as the chief management official and principal advisor to the Administrator on matters related to the management of the Federal Emergency Management Agency, including management integration in support of emergency management operations and programs.
 (b)Mission and responsibilitiesThe Administrator of the Federal Emergency Management Agency, acting through the official designated pursuant to subsection (a), shall be responsible for the management and administration of the Federal Emergency Management Agency, including with respect to the following:
 (1)Procurement. (2)Human resources and personnel.
 (3)Information technology and communications systems. (4)Real property investment and planning, facilities, accountable personal property (including fleet and other material resources), records and disclosure, privacy, safety and health, and sustainability and environmental management.
 (5)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (6)Any other management duties that the Administrator may designate. (c)Mount Weather Emergency Operations and Associated FacilitiesNothing in this section shall be construed as limiting or otherwise affecting the role or responsibility of the Assistant Administrator for National Continuity with respect to the matters described in subsection (b) as they relate to the Mount Weather Emergency Operations Center and associated facilities. The management and administration of the Mount Weather Emergency Operations Center and associated facilities remains the responsibility of the Assistant Administrator for National Continuity.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
 (1)a review of financial, human capital, information technology, real property planning, and acquisition management of headquarters and all regional offices of the Federal Emergency Management Agency; and
 (2)a strategy for capturing financial, human capital, information technology, real property planning, and acquisition data.
 542.Systems modernizationNot later than 120 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Federal Emergency Management Agency’s efforts to modernize its grants and financial information technology systems, including the following:
 (1)A summary of all previous efforts to modernize such systems. (2)An assessment of long term cost savings and efficiencies gained through such modernization effort.
 (3)A capability needs assessment. (4)Estimated quarterly costs.
 (5)Estimated acquisition life cycle dates, including acquisition decision events. 543.Strategic human capital planSubsection (c) of section 10102 of title 5, United States Code, is amended by striking 2007 and inserting 2016.
 544.Activities related to childrenParagraph (2) of section 503(b) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
						
 (I)integrate the needs of children into the Agency’s activities to prepare for, protect against, respond to, recover from, and mitigate against natural disasters, acts of terrorism, and other man-made disasters, including by appointing a technical expert to coordinate such activities, as necessary..
					EFlood Insurance Claims Process Reforms
 551.Claims adjustment and engineering reportsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following new subsections:
					
 (d)Final engineering reportsThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, the final engineering report shall be provided to the insured under the policy, as follows:
 (1)TimingThe final engineering report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe final engineering report may not include alterations by, or at the request of, anyone other than the responsible in charge for such report and shall include a certification, signed by the responsible in charge for the report, that it does not contain any such alterations.
 (3)TransmittalThe final engineering report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the responsible in charge.
 (4)Reports coveredFor purposes of this subsection, the term final engineering report means an engineering report, survey, or other document in connection with such claim that— (A)is based on such on-site inspection;
 (B)contains final conclusions with respect to an engineering issue or issues involved in such claim; and
 (C)is signed by the responsible in charge or affixed with the seal of such responsible in charge, or both.
 (e)Claims adjustment reportsThe Administrator shall require that, in the case of any on-site inspection of a property by a claims adjustor for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, any report shall be provided to the insured under the policy, as follows:
 (1)TimingSuch report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe report may not include alterations by, or at the request of, anyone other than such preparer and shall include a certification, signed by the preparer of the report, that it does not contain any such alterations.
 (3)TransmittalThe report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the preparer.
 (4)Reports coveredFor purposes of this subsection, the term report means any report or document in connection with such claim that is based on such on-site inspection by the claims adjustor, including any adjustment report and field report. Such term also includes any draft, preliminary version, or copy of any such report and any amendments or additions to any such report. Such term does not include any engineering report, as such term is defined for purposes of subsection (d)..
				552.Judicial review
 (a)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance by the Administrator and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
 (b)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance of the claim and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
					VICYBERSECURITY AND INFRASTRUCTURE PROTECTION AGENCY
			601.Cybersecurity and Infrastructure Protection Agency
 (a)In generalThe Homeland Security Act of 2002 is amended by adding at the end the following new title:  XXIICYBERSECURITY AND INFRASTRUCTURE PROTECTION AGENCY ACybersecurity and Infrastructure Protection 2201.DefinitionsIn this subtitle—
 (1)Critical infrastructure incidentThe term critical infrastructure incident means an occurrence that actually or immediately jeopardizes, without lawful authority, the integrity, confidentially, or availability of critical infrastructure.
 (2)Critical infrastructure informationThe term critical infrastructure information has the meaning given such term in section 2215. (3)Critical infrastructure riskThe term critical infrastructure risk means threats to and vulnerabilities of critical infrastructure and any related consequences caused by or resulting from unauthorized access, use, disclosure, degradation, disruption, modification, or destruction of such critical infrastructure, including such related consequences caused by an act of terrorism.
 (4)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 2209. (5)Cybersecurity threatThe term cybersecurity threat has the meaning given such term in paragraph (5) of section 102 of the Cybersecurity Information Sharing Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)).
 (6)Federal entityThe term Federal entity has the meaning given such term in paragraph (8) of section 102 of the Cybersecurity Information Sharing Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)).
 (7)Non-Federal entityThe term non-Federal entity has the meaning given such term in paragraph (14) of section 102 of the Cybersecurity Information Sharing Act of 2015 (contained in division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)).
 (8)SharingThe term sharing has the meaning given such term in section 2209. 2202.Cybersecurity and Infrastructure Protection Agency (a)Redesignation (1)In generalThe National Protection and Programs Directorate of the Department shall, on and after the date of the enactment of this subtitle, be known as the Cybersecurity and Infrastructure Protection Agency (in this subtitle referred to as the Agency).
 (2)ReferencesAny reference to the National Protection and Programs Directorate of the Department in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Cybersecurity and Infrastructure Protection Agency of the Department.
 (b)MissionThe mission of the Agency shall be to lead national efforts to protect and enhance the security and resilience of the cyber and critical infrastructure of the United States.
									(c)Director
 (1)In generalThe Agency shall be headed by a Director of National Cybersecurity (in this subtitle referred to as the Director).
 (2)ReferenceAny reference to an Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and any other related program of the Department as described in section 103(a)(1)(H) as in effect on the day before the date of the enactment of this subtitle in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Director of National Cybersecurity of the Department.
 (d)ResponsibilitiesThe Director shall— (1)lead cybersecurity and critical infrastructure protection policy and operations for the Department;
 (2)serve as the primary representative of the Department for coordinating with Federal entities, non-Federal entities, and international partners the cybersecurity and critical infrastructure protection policy and operations referred to in paragraph (1);
 (3)facilitate a national effort to strengthen and maintain secure, functioning, and resilient critical infrastructure from threats;
 (4)maintain and utilize mechanisms, including a coordinating body for the regular and ongoing consultation and collaboration among the Agency’s Divisions to further operation coordination, integrated situational awareness, and improved integration across the Agency;
 (5)develop, coordinate, and implement— (A)comprehensive strategic plans for cybersecurity and critical infrastructure protection; and
 (B)risk assessments for the Department, in accordance with subsection (f); (6)carry out emergency communications responsibilities, in accordance with title XVIII;
 (7)carry out the authorities designated to the Secretary under section 1315 of title 40 United States Code; and
 (8)carry out such other duties and powers prescribed by law or delegated by the Secretary. (e)Risk assessments (1)National risk assessmentsThe Director, in coordination with the heads of relevant components of the Department and other appropriate Federal entities, shall develop, coordinate, and update periodically (not less often than once every two years) a national risk assessment of—
 (A)cybersecurity risks; and (B)critical infrastructure risks.
 (2)Integrated national risk assessmentsThe Director shall develop, coordinate, and update periodically (not less often than once every two years) an integrated national risk assessment that assesses all of the cybersecurity risks and critical infrastructure risks referred to in paragraph (1) and compares each such risk and incident against one another according to their relative risk, including cascading effects between each such risk.
 (3)Inclusion in assessmentsEach national risk assessment required under paragraph (1) and integrated national risk assessment required under paragraph (2) shall include—
 (A)a description of the data and methodology used for each such assessment; and (B)if applicable, actions or countermeasures recommended or taken by the Secretary or the head of another Federal agency to address issues identified in each such assessment.
 (4)ClassificationThe Director shall ensure that each national risk assessment required under paragraph (1) and integrated national risk assessment required under paragraph (2) has a classified and unclassified version.
 (5)Provision to CongressThe Director shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate each national risk assessment required under paragraph (1) and integrated national risk assessment required under paragraph (2) not later than 30 days after the completion of each such assessment.
 (f)MethodologyIn developing each national risk assessment required under subsection (f)(1) and integrated national risk assessment required under subsection (g)(2), the Director, in consultation with the heads of relevant Federal entities, shall—
 (1)assess the proposed methodology to be used for such assessments; and (2)consider the evolving threat to the United States as indicated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).
 (g)UsageThe national risk assessments and integrated national risk assessments required under subsection (f) shall be used to inform and guide allocation of resources for cybersecurity and critical infrastructure protection activities of the Department.
 (h)Input and sharingThe Director shall, for each national risk assessment and integrated national risk assessment required under subsection (f)—
 (1)seek input from relevant Federal and non-Federal entities involved in efforts to counter threats; (2)ensure that written procedures are in place to guide the development of such assessments, including for input, review, and implementation purposes, among relevant Federal entities;
 (3)share the classified versions of such assessments with appropriate representatives from relevant Federal and non-Federal entities with appropriate security clearances and a need for such assessments; and
 (4)to the maximum extent practicable, make available the unclassified versions of such assessments to relevant Federal and non-Federal entities for cybersecurity and critical infrastructure protection.
 (i)CompositionThe Agency shall be composed of the following divisions: (1)The Cybersecurity Division, headed by a Principal Deputy Director.
 (2)The Infrastructure Protection Division, headed by a Deputy Director. (3)The Emergency Communications Division under title XVIII, headed by a Deputy Director.
 (4)The Federal Protective Service, headed by a Deputy Director. (j)Contracting authority (1)DefinitionIn this subsection the term head of contracting activity means each official responsible for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other Federal Government entities.
 (2)ApplicationAll procurement and contracting activities for the Agency shall be performed in accordance with the Federal Acquisition Regulation, the Department of Homeland Security Acquisition Policy, and other applicable laws, Federal regulations, and policies.
 (3)Delegated authorityThe Secretary, acting through the Chief Procurement Officer of the Department, may delegate procurement and contracting authority to the Agency head of contracting activity, as appropriate, after—
 (A)verifying that the head of contracting activity has the training and experience to carry out the authority to be delegated;
 (B)validating that Agency has identified the personnel, systems, and resources to carry out the authority to be delegated; and
 (C)providing Congress with a notification of the delegation and attestations under paragraphs (1) and (2).
											(4)Performance review
 (A)In generalThe Chief Procurement Officer shall provide input on the periodic performance review of the Agency’s head of contracting activity.
 (B)Rule of constructionNone of the authorities authorized in this subsection shall prohibit the Chief Procurement Officer from retaining contracting authority for the Agency, as warranted.
 (5)ComplianceThe Agency shall comply with Department policy prior to obligating funds when using reimbursable work agreements or interagency acquisitions with other Federal agencies or Department components.
 (6)Department reviewNot later than one year after any delegation pursuant to paragraph (3), the Director shall report to Congress on the exercise of procurement and contracting authority by the head of contracting activity of the Agency and the status of Agency major acquisition programs, cost, schedule, and performance.
										(k)Staff
 (1)In generalThe Secretary shall provide the Agency with a staff of analysts having appropriate expertise and experience to assist the Agency in discharging its responsibilities under this section.
 (2)Private sector analystsAnalysts under this subsection may include analysts from the private sector. (3)Security clearancesAnalysts under this subsection shall possess security clearances appropriate for their work under this section.
										(l)Detail of personnel
 (1)In generalIn order to assist the Agency in discharging its responsibilities under this section, personnel of the Federal agencies referred to in paragraph (2) may be detailed to the Agency for the performance of analytic functions and related duties.
 (2)Agencies specifiedThe Federal agencies referred to in paragraph (1) are the following: (A)The Department of State.
 (B)The Central Intelligence Agency. (C)The Federal Bureau of Investigation.
 (D)The National Security Agency. (E)The National Geospatial-Intelligence Agency.
 (F)The Defense Intelligence Agency. (G)Any other agency of the Federal Government that the President considers appropriate.
 (3)Cooperative agreementsThe Secretary and the head of the agency concerned under this subsection may enter into cooperative agreements for the purpose of detailing personnel under this subsection.
 (4)BasisThe detail of personnel under this subsection may be on a reimbursable or non-reimbursable basis. 2203.Cybersecurity Division (a)Establishment (1)In generalThere is established in the Agency a Cybersecurity Division.
 (2)Principal Deputy DirectorThe Cybersecurity Division shall be headed by a Principal Deputy Director of Cybersecurity (in this subtitle referred to as the Principal Deputy Director), who shall—
 (A)be at the level of Assistant Secretary within the Department; and (B)report to the Director.
 (3)ReferenceAny reference to the Assistant Secretary for Cybersecurity and Communications in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to Principal Deputy Director of Cybersecurity.
 (b)FunctionsThe Cybersecurity Division shall— (1)lead the cybersecurity efforts of the Agency;
 (2)carry out— (A)the Department’s activities related to Federal information security; and
 (B)the functions of the national cybersecurity and communications integration center under section 2209;
 (3)coordinate cybersecurity initiatives with Federal and non-Federal entities for all activities relating to stakeholder outreach, engagement, and education, including engagement and coordination activities for cybersecurity initiatives carried out by the National Protection and Programs Directorate, Office of Cybersecurity and Communications Stakeholder Engagement and Cyber Infrastructure Resilience division as of June 1, 2015;
 (4)provide coordination and support to non-Federal entities to reduce cybersecurity risks, including through voluntary partnerships;
 (5)conduct network and malicious code analysis for known and unknown cybersecurity threats; and (6)in coordination with the Director, carry out the consultation, coordination, and collaboration required under subsection (d)(4) of section 2202.
 (c)Additional functionsIn addition to the responsibilities specified in subsection (b), the Principal Deputy Director shall also—
 (1)under section 201, carry out paragraphs (1), (3), (4), (5), (6), (8), (10), (11), (13), (14), and (22) of subsection (d) of such section;
 (2)carry out comprehensive assessments of the cybersecurity risks to critical infrastructure, including the performance of risk assessments to determine the risks posed by particular types of terrorist attacks within the United States (including an assessment of the probability of success of such attacks and the feasibility and potential efficacy of various countermeasures to such attacks);
 (3)recommend cybersecurity measures necessary to protect critical infrastructure in coordination with other Federal entities and in cooperation with non-Federal entities; and
 (4)ensure that any material received pursuant to this title is protected from unauthorized disclosure and handled and used only for the performance of official duties.
										2204.Infrastructure Protection Division
									(a)Establishment
 (1)In generalThere is established in the Agency an Infrastructure Protection Division. (2)Deputy DirectorThe Infrastructure Protection Division shall be headed by a Deputy Director of Infrastructure Protection (in this section referred to as the Deputy Director), who shall report to the Director.
 (3)ReferenceAny reference to the Assistant Secretary for Infrastructure Protection in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to Deputy Director of Infrastructure Protection.
 (b)FunctionsThe Infrastructure Protection Division shall— (1)lead the critical infrastructure protection efforts of the Agency;
 (2)gather and manage critical infrastructure information and ensure that such information is available to the leadership of the Department and critical infrastructure owners and operators;
 (3)lead the efforts of the Department to secure the United States high-risk chemical facilities, including the Chemical Facilities Anti-Terrorism Standards established under title XXI;
 (4)provide coordination and support to non-Federal entities to reduce risk to critical infrastructure from terrorist attack or natural disaster, including through voluntary partnerships;
 (5)operate stakeholder engagement mechanisms for appropriate critical infrastructure sectors, except that such mechanisms may not duplicate any engagement and coordination activities for cybersecurity initiatives carried out by the National Protection and Programs Directorate, Office of Cybersecurity and Communications Stakeholder Engagement and Cyber Infrastructure Resilience division as of June 1, 2015;
 (6)administer the Coordinating Center established under subsection (d); (7)in coordination with the Director, carry out the consultation and collaboration required under subsection (d)(4) of section 2202; and
 (8)carry out such other duties and powers as prescribed by the Director. (c)Additional functionsIn addition to the responsibilities specified in subsection (b), the Deputy Director shall also—
 (1)under section 201, carry out paragraphs (1), (3), (4), (5), (6), (8), (10), (11), (13), (14), and (22) subsection (d) of such section;
 (2)carry out comprehensive assessments of the vulnerabilities of critical infrastructure, including the performance of risk assessments to determine the risks posed by particular types of terrorist attacks within the United States (including an assessment of the probability of success of such attacks and the feasibility and potential efficacy of various countermeasures to such attacks);
 (3)recommend measures necessary to protect critical infrastructure in coordination with other Federal entities and in cooperation with non-Federal entities; and
 (4)ensure that any material received pursuant to this title is protected from unauthorized disclosure and handled and used only for the performance of official duties.
 (d)Coordinating centerThere shall be within the Infrastructure Protection Division a National Infrastructure Coordinating Center which shall be headed by an Assistant Director and be co-located with the national cybersecurity communications and integrated center established under section 2209. The National Infrastructure Coordinating Center shall—
 (1)collect, maintain, and share critical infrastructure information; (2)evaluate critical infrastructure information for accuracy, importance, and implications;
 (3)provide recommendations to non-Federal entities and Department leadership; (4)advise the Secretary and the Director regarding actions required before and after a critical infrastructure incident; and
 (5)carry out such other duties and powers as prescribed by the Director. . (b)Treatment of certain positions (1)Under SecretaryThe individual serving as the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)) of the Department of Homeland Security on the day before the date of the enactment of this Act may continue to serve as the Director of the Cybersecurity and Infrastructure Protection Agency of the Department on and after such date.
 (2)Director for Emergency CommunicationsThe individual serving as the Director for Emergency Communications of the Department of Homeland Security on the day before the date of the enactment of this Act may continue to serve as the Deputy Director of Emergency Communications of the Department on and after such date.
 (3)Assistant Secretary for Cybersecurity and CommunicationsThe individual serving as the Assistant Secretary for Cybersecurity and Communications on the day before the date of the enactment of this Act may continue to serve as the Principal Deputy Director of Cybersecurity.
 (4)Assistant Secretary for Infrastructure ProtectionThe individual serving as the Assistant Secretary for Infrastructure Protection on the day before the date of the enactment of this Act may continue to serve as the Deputy Director of Infrastructure Protection.
 (c)Operational coordinationThe Director of the Cybersecurity and Infrastructure Protection Agency of the Department of Homeland Security shall provide, in accordance with the deadlines specified in paragraphs (1) and (2), to the Committee on Homeland Security of the House and the Committee on Homeland Security and Governmental Affairs of the Senate information on the following:
 (1)Not later than 90 days after the date of the enactment of this Act, the Agency’s mechanisms for regular consultation and collaboration, including information on composition (including leadership structure), authorities, frequency of meetings, and visibility within the Agency.
 (2)Not later than one year after the date of the enactment of this Act, the activities of the Agency’s consultation and collaboration mechanisms and how such mechanisms have impacted operational coordination, situational awareness, and integration across the Agency.
 (d)Conforming amendmentsThe Homeland Security Act of 2002 is amended— (1)in section 103(a) (6 U.S.C. 113(a))—
 (A)in paragraph (1), by amending subparagraphs (H) and (I) to read as follows:  (H)A Director of the Cybersecurity and Infrastructure Protection Agency.
 (I)The Administrator of the Transportation Security Administration.; and (B)by amending paragraph (2) to read as follows:
							
								(2)Other Assistant Secretaries and officials
 (A)Presidential appointmentsThe Department shall have the following officers appointed by the President: (i)The Principal Deputy Director of the Cybersecurity Division under section 2203.
 (ii)The Assistant Secretary of the Office of Public Affairs. (iii)The Assistant Secretary of the Office of Legislative Affairs.
 (B)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary: (i)The Assistant Secretary for International Affairs under section 602.
 (ii)The Assistant Secretary for Partnership and Engagement under section 603. (C)Limitation on creation of positionsNo Assistant Secretary position may be created in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of the Cybersecurity and Infrastructure Protection Agency Act of 2016.;
 (2)in title II (6 U.S.C. 121 et seq.)— (A)in the title heading, by striking and infrastructure protection;
 (B)in the subtitle A heading, by striking and infrastructure protection; access to information; (C)in section 201 (6 U.S.C. 121)—
 (i)in the section heading, by striking and infrastructure protection; (ii)in subsection (a)—
 (I)in the heading, by striking and infrastructure protection; and (II)by striking and an Office of Infrastructure Protection;
 (iii)in subsection (b)— (I)in the heading, by striking and Assistant Secretary for Infrastructure Protection; and
 (II)by striking paragraph (3); (iv)in subsection (c)—
 (I)by striking and infrastructure protection; and (II)by striking or the Assistant Secretary for Infrastructure Protection, as appropriate;
 (v)in subsection (d)— (I)in the heading, by striking and infrastructure protection;
 (II)in the matter preceding paragraph (1), by striking and infrastructure protection; (III)by striking paragraphs (5) and (6) and redesignating paragraphs (7) through (25) as paragraphs (4) through (23), respectively; and
 (IV)by striking paragraph (23), as so redesignated; (vi)in subsection (e)(1), by striking and the Office of Infrastructure Protection; and
 (vii)in subsection (f)(1), by striking and the Office of Infrastructure Protection; (D)by redesignating sections 223 through 230 (6 U.S.C. 143–151) as sections 2205 through 2212, respectively, and inserting such redesignated sections after section 2204, as added by this title;
 (E)by redesignating section 210E (6 U.S.C. 124) as section 2213 and inserting such redesignated section after section 2212; and
 (F)in subtitle B, by redesignating sections 211 through 215 (6 U.S.C. 101 note through 134) as sections 2214 through 2218, respectively, and inserting such redesignated sections, including the subtitle B designation (including the enumerator and heading), after section 2213;
 (3)in title XVIII (6 U.S.C. 571 et seq.)— (A)in section 1801 (6 U.S.C. 571)—
 (i)in the section heading, by striking Office of Emergency Communications and inserting Emergency Communications Division; (ii)in subsection (a)—
 (I)by striking Office of Emergency Communications and inserting Emergency Communications Division; and (II)by adding at the end the following new sentence: The Division shall be located in the Cybersecurity and Infrastructure Protection Agency.; and
 (iii)in subsection (b)— (I)in the first sentence, by striking Director for and inserting Deputy Director of; and
 (II)in the second sentence, by striking Assistant Secretary for Cybersecurity and Communications and inserting Director of the Cybersecurity and Infrastructure Protection Agency; and (III)in subsection (e)—
 (aa)in the matter preceding paragraph (1), by striking Director for and inserting Deputy Director of; (bb)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
 (cc)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)with the Director of the Cybersecurity and Infrastructure Protection Agency to carry out the consultation and collaboration required under subsection (d)(4) of section 2202;;
 (B)in sections 1801 through 1805 (6 U.S.C. 575), by striking Director for Emergency Communications each place it appears and inserting Deputy Director of Emergency Communications; (C)in section 1809 (6 U.S.C. 579)—
 (i)by striking Director for Emergency Communications each place it appears and inserting Deputy Director of Emergency Communications; and (ii)by striking Office of Emergency Communications each place it appears and inserting Emergency Communications Division; and
 (D)in section 1810 (6 U.S.C. 580)— (i)by striking Director each place it appears and inserting Deputy Director;
 (ii)by striking Office of Emergency Communications each place it appears and inserting Emergency Communications Division; and (iii)in subsection (a)(1), by striking Director of the Office of Emergency Communications (referred to in this section as the Director) and inserting Deputy Director of the Emergency Communications Division (referred to in this section as the Deputy Director);
 (4)in title XXI (6 U.S.C. 621 et seq.)— (A)in section 2101 (6 U.S.C. 621)—
 (i)by redesignating paragraphs (4) through (14) as paragraphs (5) through (15), respectively; (ii)by inserting after paragraph (3) the following new paragraph:
								
 (4)the term Director means the Director of the Cybersecurity and Infrastructure Protection Agency;; (iii)by further redesignating paragraphs (11) through (15) (as redesignated pursuant to clause (i)) as paragraphs (12) through (16); and
 (iv)by inserting after paragraph (10) (as redesignated pursuant to clause (i)) the following new paragraph:
								
 (11)the term Secretary means the Secretary acting through the Director;; (B)in paragraph (1) of section 2102(a) (6 U.S.C. 622(a)), by inserting at the end the following new sentence: Such Programs shall be located in the Cybersecurity and Infrastructure Protection Agency.; and
 (C)in paragraph (2) of section 2104(c) (6 U.S.C. 624(c)), by striking Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department appointed under section 103(a)(1)(H) and inserting Director of the Cybersecurity and Infrastructure Protection Agency ; and
 (5)in title XXII, as added by this title— (A)in section 2205, as so redesignated, in the matter preceding paragraph (1), by striking Under Secretary appointed under section 103(a)(1)(H) and inserting Director of the Cybersecurity and Infrastructure Protection Agency;
 (B)in section 2209, as so redesignated— (i)by striking Under Secretary appointed under section 103(a)(1)(H) each place it appears and inserting Director of the Cybersecurity and Infrastructure Protection Agency;
 (ii)in subsection (b), by adding at the end the following new sentences: The Center shall be located in the Cybersecurity and Infrastructure Protection Agency. The head of the Center shall be an Assistant Director of the Center, who shall report to the Principal Deputy Director for Cybersecurity.; and
 (iii)in subsection (c), by striking Office of Emergency Communications and inserting Emergency Communications Division; (C)in section 2210, as so redesignated—
 (i)by striking section 227 each place it appears and inserting section 2209; and (ii)in subsection (c), by striking Under Secretary appointed under section 103(a)(1)(H) and inserting Director of the Cybersecurity and Infrastructure Protection Agency;
 (D)in section 2211, as so redesignated, by striking section 212(5) and inserting section 2215(5); and (E)in section 2212, as so redesignated, in subsection (a)—
 (i)in paragraph (3), by striking section 228 and inserting section 2210; and (ii)in paragraph (4), by striking section 227 and inserting section 2209.
 (e)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (1)by striking the item relating to section 210E;
 (2)by striking the items relating to section 211 through section 215, including the subtitle B designation (including the enumerator and heading);
 (3)by striking the items relating to section 223 through section 230; and (4)by adding at the end the following new items:
						
							
								Title XXII—Cybersecurity and Infrastructure Protection Agency
								Subtitle A—Cybersecurity and Infrastructure Protection
								Sec. 2201. Definitions.
								Sec. 2202. Cybersecurity and Infrastructure Protection Agency.
								Sec. 2203. Cybersecurity Division.
								Sec. 2204. Infrastructure Protection Division.
								Sec. 2205. Enhancement of Federal and non-Federal cybersecurity.
								Sec. 2206. Net guard.
								Sec. 2207. Cyber Security Enhancement Act of 2002.
								Sec. 2208. Cybersecurity recruitment and retention.
								Sec. 2209. National cybersecurity and communications integration center.
								Sec. 2210. Cybersecurity plans.
								Sec. 2211. Clearances.
								Sec. 2212. Federal intrusion detection and prevention system.
								Sec. 2213. National Asset Database.
								Subtitle B—Critical Infrastructure Information
								Sec. 2214. Short title.
								Sec. 2215. Definitions.
								Sec. 2216. Designation of critical infrastructure protection program.
								Sec. 2217. Protection of voluntarily shared critical infrastructure information.
								Sec. 2218. No private right of action..
					602.Establishment of the Office of Biometric Identity Management
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341, et seq.) is amended by adding at the end the following new section:
					
						708.Office of Biometric Identity Management
 (a)EstablishmentThe Office of Biometric Identity Management is established within the Department. (b)Director (1)In generalThe Office of Biometric Identity Management shall be administered by the Director of the Office of Biometric Identity Management (in this section referred to as the Director) who shall report to the Under Secretary for Management, or to another official of the Department, as the Under Secretary for Management may direct.
 (2)Qualifications and dutiesThe Director shall— (A)have significant professional management experience, as well as experience in the field of biometrics and identity management;
 (B)lead the Department’s biometric identity services to support anti-terrorism, counter-terrorism, border security, credentialing, national security, and public safety, and enable operational missions across the Department by matching, storing, sharing, and analyzing biometric data;
 (C)deliver biometric identity information and analysis capabilities to— (i)the Department and its components;
 (ii)appropriate Federal, State, local, territorial, and tribal agencies; (iii)appropriate foreign governments; and
 (iv)appropriate private sector entities; (D)support the law enforcement, public safety, national security, and homeland security missions of other Federal, State, local, territorial, and tribal agencies, as appropriate;
 (E)establish and manage the operation and maintenance of the Department’s sole biometric repository; (F)establish, manage, and operate Biometric Support Centers to provide biometric identification and verification analysis and services to the Department, appropriate Federal, State, local, territorial, and tribal agencies, appropriate foreign governments, and appropriate private sector entities;
 (G)in collaboration with the Undersecretary for Science and Technology, establish a Department-wide research and development program to support efforts in assessment, development, and exploration of biometric advancements and emerging technologies;
 (H)oversee Department-wide standards for biometric conformity, and work to make such standards Government-wide;
 (I)in coordination with the Department’s Office of Policy, and in consultation with relevant component offices and headquarters offices, enter into data sharing agreements with appropriate Federal agencies to support immigration, law enforcement, national security, and public safety missions;
 (J)maximize interoperability with other Federal, State, local, and international biometric systems, as appropriate; and
 (K)carry out the duties and powers prescribed by law or delegated by the Secretary. (c)Deputy DirectorThere shall be in the Office of Biometric Identity Management a Deputy Director, who shall assist the Director in the management of the Office.
							(d)Chief Technology Officer
 (1)In generalThere shall be in the Office of Biometric Identity Management a Chief Technology Officer. (2)DutiesThe Chief Technology Officer shall—
 (A)ensure compliance with policies, processes, standards, guidelines, and procedures related to information technology systems management, enterprise architecture, and data management;
 (B)provide engineering and enterprise architecture guidance and direction to the Office of Biometric Identity Management; and
 (C)leverage emerging biometric technologies to recommend improvements to major enterprise applications, identify tools to optimize information technology systems performance, and develop and promote joint technology solutions to improve services to enhance mission effectiveness.
									(e)Other authorities
 (1)In generalThe Director may establish such other offices within the Office of Biometric Identity Management as the Director determines necessary to carry out the missions, duties, functions, and authorities of the Office.
 (2)NotificationIf the Director exercises the authority provided by paragraph (1), the Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority..
 (b)Transfer limitationThe Secretary of Homeland Security may not transfer the location or reporting structure of the Office of Biometric Identity Management (established by section 708 of the Homeland Security Act of 2002, as added by subsection (a) of this section) to any component of the Department of Homeland Security.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 707 the following new item:
					
						
							Sec. 708. Office of Biometric Identity Management..
 603.Rule of constructionNothing in this title may be construed to confer new authorities to the Secretary of Homeland Security, including programmatic and regulatory authorities, outside of the authorities that existed on the day before the date of the enactment of this Act.
 604.Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this title or the amendments made by this title.
			VIISTRENGTHENING CYBERSECURITY INFORMATION SHARING AND COORDINATION IN OUR PORT
 701.Improving cybersecurity risk assessments, information sharing, and coordinationThe Secretary of Homeland Security shall— (1)develop and implement a maritime cybersecurity risk assessment model within 120 days after the date of the enactment of this Act, consistent with the National Institute of Standards and Technology Framework for Improving Critical Infrastructure Cybersecurity and any update to that document pursuant to Public Law 113–274, to evaluate current and future cybersecurity risks (as that term is defined in the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148));
 (2)evaluate, on a periodic basis but not less than once every two years, the effectiveness of the cybersecurity risk assessment model established under paragraph (1);
 (3)seek to ensure participation of at least one information sharing and analysis organization (as that term is defined in section 212 of the Homeland Security Act of 2002 (6 U.S.C. 131)) representing the maritime community in the National Cybersecurity and Communications Integration Center, pursuant to subsection (d)(1)(B) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148);
 (4)establish guidelines for voluntary reporting of maritime-related cybersecurity risks and incidents (as such terms are defined in the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)) to the Center (as that term is defined subsection (b) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)), and other appropriate Federal agencies; and
 (5)request the National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code, to report and make recommendations to the Secretary on enhancing the sharing of information related to cybersecurity risks and incidents between relevant Federal agencies and State, local, and tribal governments and consistent with the responsibilities of the Center (as that term is defined subsection (b) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)); relevant public safety and emergency response agencies; relevant law enforcement and security organizations; maritime industry; port owners and operators; and terminal owners and operators.
 702.Cybersecurity enhancements to maritime security activitiesThe Secretary of Homeland Security, acting through the Commandant of the Coast Guard, shall direct— (1)each Area Maritime Security Advisory Committee established under section 70112 of title 46, United States Code, to facilitate the sharing of cybersecurity risks and incidents to address port-specific cybersecurity risks, which may include the establishment of a working group of members of Area Maritime Security Advisory Committees to address port-specific cybersecurity vulnerabilities; and
 (2)that any area maritime security plan and facility security plan required under section 70103 of title 46, United States Code approved after the development of the cybersecurity risk assessment model required by paragraph (1) of section 801 include a mitigation plan to prevent, manage, and respond to cybersecurity risks.
 703.Vulnerability assessments and security plansTitle 46, United States Code, is amended— (1)in section 70102(b)(1)(C), by inserting cybersecurity, after physical security,; and
 (2)in section 70103(c)(3)(C), by striking and after the semicolon at the end of clause (iv), by redesignating clause (v) as clause (vi), and by inserting after clause (iv) the following:
					
 (v)prevention, management, and response to cybersecurity risks; and. VIIISTRENGTHENING STATE AND LOCAL CYBER CRIME FIGHTING 801.Authorization of the National Computer Forensics Institute of the Department of Homeland Security (a)In generalSubtitle C of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 381 et seq.) is amended by adding at the end the following new section:
					
						822.National Computer Forensics Institute
 (a)In generalThere is established in the Department a National Computer Forensics Institute (in this section referred to as the Institute), to be operated by the United States Secret Service, for the dissemination of homeland security information related to the investigation and prevention of cyber and electronic crime and related threats to educate, train, and equip State, local, tribal, and territorial law enforcement officers, prosecutors, and judges.
 (b)FunctionsThe functions of the Institute shall include the following: (1)Educating State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on current—
 (A)cyber and electronic crimes and related threats; (B)methods for investigating cyber and electronic crime and related threats and conducting computer and mobile device forensic examinations; and
 (C)prosecutorial and judicial challenges related to cyber and electronic crime and related threats, and computer and mobile device forensic examinations.
 (2)Training State, local, tribal, and territorial law enforcement officers to— (A)conduct cyber and electronic crime and related threat investigations;
 (B)conduct computer and mobile device forensic examinations; and (C)respond to network intrusion incidents.
 (3)Training State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on methods to obtain, process, store, and admit digital evidence in court.
 (c)PrinciplesIn carrying out the functions under subsection (b), the Institute shall ensure, to the extent practicable, that timely, actionable, and relevant expertise and homeland security information related to cyber and electronic crime and related threats is shared with State, local, tribal, and territorial law enforcement officers, prosecutors, and judges.
 (d)EquipmentThe Institute is authorized to provide State, local, tribal, and territorial law enforcement officers, prosecutors, and judges with computer equipment, hardware, software, manuals, and tools necessary to conduct cyber and electronic crime and related threats investigations and computer and mobile device forensic examinations.
 (e)Electronic crime task forcesThe Institute shall facilitate the expansion of the Secret Service’s network of Electronic Crime Task Forces through the addition of task force officers of State, local, tribal, and territorial law enforcement officers, prosecutors, and judges educated and trained at the Institute, in addition to academia and private sector stakeholders.
 (f)Coordination with Federal Law Enforcement Training CenterThe Institute shall seek opportunities to coordinate with the Federal Law Enforcement Training Center within the Department to help enhance, to the extent practicable, the training provided by the Center to stakeholders, including by helping to ensure that such training reflects timely, actionable, and relevant expertise in homeland security information related to cyber and electronic crime and related threats..
 (b)No additional fundingNo additional funds are authorized to be appropriated to carry out this title and the amendment made by this title. This title and such amendment shall be carried out using amounts otherwise available for such purposes.
 (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 821 the following new item:
					
						
							Sec. 822. National Computer Forensics Institute..
				IXDEPARTMENT OF HOMELAND SECURITY CBRNE DEFENSE
			901.CBRNE Office
 (a)In generalThe Homeland Security Act of 2002 is amended by adding at the end the following new title:  XXIICBRNE OFFICE AChemical, Biological, Radiological, Nuclear, and Explosives Office 2201.Chemical, Biological, Radiological, Nuclear, and Explosives Office (a)EstablishmentThere is established in the Department a Chemical, Biological, Radiological, Nuclear, and Explosives Office (referred to in this title as the CBRNE Office). The CBRNE Office shall be comprised of the Chemical Division, the Biological Division, the Nuclear Division, and the Explosives Division. The CBRNE Office may include a Health Division.
 (b)Mission of OfficeThe mission of the CBRNE Office is to coordinate, strengthen, and provide chemical, biological, radiological, nuclear, and explosives (CBRNE) capabilities in support of homeland security.
 (c)Assistant SecretaryThe Office shall be headed by an Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office (referred to in this title as the Assistant Secretary), who shall be appointed by the President by and with the advice and consent of the Senate.
 (d)ResponsibilitiesThe Assistant Secretary shall— (1)develop, coordinate, and maintain overall CBRNE strategy and policy for the Department;
 (2)develop, coordinate, and maintain for the Department periodic CBRNE risk assessments; (3)serve as the primary Department representative for coordinating CBRNE activities with other Federal departments and agencies;
 (4)provide oversight for the Department’s preparedness for CBRNE threats; (5)provide support for operations during CBRNE threats or incidents; and
 (6)carry out such other responsibilities as the Secretary determines appropriate, consistent with this title.
 (e)Other officersThe Director of the Chemical Division, the Director of the Biological Division, the Director of the Nuclear Division, and the Director of the Explosives Division shall report directly to the Assistant Secretary.
 2202.Composition of the CBRNE OfficeThe Secretary shall transfer to the CBRNE Office, the functions, personnel, budget authority, and assets of the following:
 (1)The Office of Health Affairs as in existence on the day before the date of the enactment of this title, including the Chief Medical Officer authorized under section 516, and the National Biosurveillance Integration Center authorized under section 316.
 (2)The Domestic Nuclear Detection Office authorized under title XIX, as in existence on the date before the date of the enactment of this title (and redesignated as the Nuclear Division).
 (3)CBRNE threat awareness and risk assessment activities of the Science and Technology Directorate. (4)The CBRNE functions of the Office of Policy and the Office of Operations Coordination.
 (5)The Office for Bombing Prevention of the National Protection and Programs Directorate, as in existence on the day before the date of the enactment of this title.
 2203.Hiring authorityIn hiring personnel for the CBRNE Office, the Secretary shall have the hiring and management authorities provided in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note; Public Law 105–261), except that the term of appointments for employees under subsection (c)(1) of such section may not exceed 5 years before granting any extension under subsection (c)(2) of such section.
 2204.Grants, cooperative agreements, and other transactions and contractsThe Assistant Secretary, in carrying out the responsibilities under this title, may distribute funds through grants, cooperative agreements, and other transactions and contracts.
								2205.Terrorism risk assessments
									(a)Terrorism risk assessments
 (1)In generalThe Assistant Secretary shall, in coordination with relevant Department components and other appropriate Federal departments and agencies, develop, coordinate, and update periodically terrorism risk assessments of chemical, biological, radiological, and nuclear threats.
 (2)ComparisonThe Assistant Secretary shall develop, coordinate, and update periodically an integrated terrorism risk assessment that assesses all of the threats referred to in paragraph (1) and, as appropriate, explosives threats, and compares each such threat against one another according to their relative risk.
 (3)Inclusion in assessmentEach terrorism risk assessment under this subsection shall include a description of the methodology used for each such assessment.
 (4)UpdatesEach terrorism risk assessment under this subsection shall be updated not less often than once every 2 years.
 (5)Provision to CongressThe Assistant Secretary shall provide a copy of each risk assessment under this subsection to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after completion of each such assessment.
 (b)MethodologyIn developing the terrorism risk assessments under subsection (a), the Assistant Secretary, in consultation with appropriate Federal departments and agencies, shall—
 (1)assess the proposed methodology to be used for such assessments; and (2)consider the evolving threat to the United States as indicated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).
 (c)UsageThe terrorism risk assessments required under subsection (a) shall be used to inform and guide allocation of resources for chemical, biological, radiological, and nuclear threat activities of the Department.
 (d)Input and sharingThe Assistant Secretary shall, for each terrorism risk assessment under subsection (a)— (1)seek input from national stakeholders and other Federal, State, local, tribal, and territorial officials involved in efforts to counter chemical, biological, radiological, and nuclear threats;
 (2)ensure that written procedures are in place to guide the development of such assessments, including for input, review, and implementation purposes, among relevant Federal partners;
 (3)share such assessments with Federal, State, local, tribal, and territorial officials with appropriate security clearances and a need for the information in the classified versions of such assessments; and
 (4)to the maximum extent practicable, make available an unclassified version of such assessments for Federal, State, local, tribal, and territorial officials involved in prevention and preparedness for chemical, biological, radiological, and nuclear events.
										2206.CBRNE communications and public messaging
 (a)In generalThe Secretary, in coordination with the Assistant Secretary, shall develop an overarching risk communication strategy for terrorist attacks and other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security, and shall—
 (1)develop threat-specific risk communication plans, in coordination with appropriate Federal departments and agencies;
 (2)develop risk communication messages, including pre-scripted messaging to the extent practicable; (3)develop clearly defined interagency processes and protocols to assure coordinated risk and incident communications and information sharing during incident response;
 (4)engage private and nongovernmental entities in communications planning, as appropriate; (5)identify ways to educate and engage the public about CBRNE threats and consequences;
 (6)develop strategies for communicating using social and new media; and (7)provide guidance on risk and incident communications for CBRNE events to State, local, tribal, and territorial governments, and other stakeholders, as appropriate.
 (b)Communication during responseThe Secretary shall provide appropriate timely, accurate information to the public, governmental partners, the private sector, and other appropriate stakeholders in the event of a suspected or confirmed terrorist attack or other high consequence event utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security.
									(c)Reports
 (1)Development effortsNot later than 120 days after the date of the enactment of this title, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on current and future efforts of the Department to develop the communication strategy required under subsection (a).
 (2)FinalizationNot later than 2 years after the date the report required under paragraph (1) is submitted, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the communication strategy required under subsection (a).
										2207. Chemical, biological, radiological, nuclear, and explosives intelligence and information sharing
 (a)In generalThe Under Secretary of Intelligence and Analysis of the Department shall— (1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, or nuclear materials or explosives against the United States;
 (2)support homeland security-focused intelligence analysis of global infectious diseases, public health, food, agricultural, and veterinary issues;
 (3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2) by providing relevant quantitative and nonquantitative threat information;
 (4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, nuclear, or explosives attack;
 (5)share appropriate information regarding such threats to appropriate State, local, tribal, and territorial authorities, as well as other national biosecurity and biodefense stakeholders; and
 (6)perform other responsibilities, as assigned by the Secretary. (b)CoordinationWhere appropriate, the Under Secretary of Intelligence and Analysis shall coordinate with the heads of other relevant Department components, including the Assistant Secretary, members of the intelligence community, including the National Counter Proliferation Center and the National Counterterrorism Center, and other Federal, State, local, tribal, and territorial authorities, including officials from high-threat areas, to enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how such entities can provide information to the Department.
									(c)Report
 (1)In generalNot later than 1 year after the date of the enactment of this section and annually thereafter for 5 years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
 (A)the intelligence and information sharing activities under subsections (a) and (b) and of all relevant entities within the Department to prevent, protect against, prepare for, respond to, mitigate, and recover from terrorist attacks and other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives that pose a high risk to homeland security; and
 (B)the Department’s activities in accordance with relevant intelligence strategies. (2)Assessment of implementationEach report required under paragraph (1) shall also include—
 (A)a description of methods established to assess progress of the Office of Intelligence and Analysis in implementing this section; and
 (B)such assessment of such progress. (d)DefinitionsIn this section:
 (1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (2)National biosecurity and biodefense stakeholdersThe term national biosecurity and biodefense stakeholders means officials from Federal, State, local, tribal, and territorial authorities and individuals from the private sector who are involved in efforts to prevent, protect against, prepare for, respond to, mitigate, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..
 (b)After action and efficiencies reviewNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office of the Department of Homeland Security (established pursuant to section 2201 of the Homeland Security Act of 2002, as added by subsection (a) of this section), shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)reviews the functions and responsibilities of the Chemical, Biological, Radiological, Nuclear, and Explosives Office of the Department (established pursuant to section 2201 of the Homeland Security Act of 2002, as added by subsection (a) of this section) to identify and eliminate areas of unnecessary duplication;
 (2)provides a detailed accounting of the management and administrative expenditures and activities of the Office, including expenditures related to the establishment of the CBRNE Office, such as expenditures associated with the utilization of the Secretary’s authority to award retention bonuses pursuant to Federal law;
 (3)identifies any potential cost savings and efficiencies within the CBRNE Office or its divisions; and
 (4)identifies opportunities to enhance the effectiveness of the management and administration of the CBRNE Office to improve operational impact and enhance efficiencies.
					(c)Chemical, biological, radiological, nuclear, and explosives research and development
 (1)In generalThe Secretary of Homeland Security shall assess the organizational structure of the management and execution of the Department of Homeland Security’s chemical, biological, radiological, nuclear, and explosives research and development activities, and shall develop and submit to the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate at the time the President submits the budget under section 1105 of title 31, United States Code, for the fiscal year that follows the issuance of the Comptroller General review required pursuant to subsection (d) a proposed organizational structure for the management and execution of such chemical, biological, radiological, nuclear, and explosives research and development activities.
 (2)Organizational justificationThe Secretary of Homeland Security shall include in the assessment required under paragraph (1) a thorough justification and rationalization for the proposed organizational structure for management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities, including the following:
 (A)A discussion of the methodology for determining such proposed organizational structure. (B)A comprehensive inventory of chemical, biological, radiological, nuclear, and explosives research and development activities of the Department of Homeland Security and where each such activity will be located within or outside such proposed organizational structure.
 (C)Information relating to how such proposed organizational structure will facilitate and promote coordination and requirements generation with customers.
 (D)Information relating to how such proposed organizational structure will support the development of chemical, biological, radiological, nuclear, and explosives research and development priorities across the Department.
 (E)If the chemical, biological, radiological, nuclear, and explosives research and development activities of the Department are not co-located in such proposed organizational structure, a justification for such separation.
 (F)The strategy for coordination between the Under Secretary for Science and Technology and the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on chemical, biological, radiological, nuclear, and explosives research and development activities.
 (G)Recommendations for necessary statutory changes. (3)Limitation on actionThe Secretary of Homeland Security may not take any action to reorganize the structure referred to in paragraph (1) unless the Secretary receives prior authorization from the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting any such action.
					(d)Government Accountability Office review of chemical, biological, radiological, nuclear, and
			 explosives research and development activities
 (1)In generalThe Comptroller General of the United States shall conduct a review of the organizational structure of the Department of Homeland Security’s management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities.
 (2)ScopeThe review required under paragraph (1) shall include the following: (A)An assessment of the organizational structure for the management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities of the Department of Homeland Security, including identification of any overlap or duplication of effort.
 (B)Recommendations to streamline and improve the organizational structure of the Department’s management and execution of chemical, biological, radiological, nuclear, and explosives research and development activities.
 (3)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this subsection.
					(e)Dissemination of information analyzed by the Department of Homeland Security to State, local,
			 tribal, and private entities with responsibilities relating to homeland
 securityParagraph (8) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by striking and to agencies of State and all that follows through the period at the end and inserting to State, local, tribal, territorial, and appropriate private entities with such responsibilities, and, as appropriate, to the public, in order to assist in preventing, protecting against, preparing for, responding to, mitigating, and recovering from terrorist attacks against the United States..
 (f)Technical and conforming amendmentsThe Homeland Security Act of 2002 is amended— (1)in paragraph (2) of section 103(a) (6 U.S.C. 113(a)), by striking Assistant Secretary for Health Affairs, the Assistant Secretary for Legislative Affairs, or the Assistant Secretary for Public Affairs, and inserting Assistant Secretary for Legislative Affairs or the Assistant Secretary for Public Affairs,;
 (2)in section 302 (6 U.S.C. 182)— (A)by redesignating paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
 (B)by inserting after paragraph (12) the following new paragraph:  (13)collaborating with the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on all chemical, biological, and explosives research and development activities;;
 (3)in subsection (b) of section 307 (6 U.S.C. 187), by adding at the end the following new paragraph:  (8)CBRNE defenseThe Director shall coordinate with the Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office on all chemical, biological, and explosives research and development activities.; and
 (4)in subsection (c) of section 516 (6 U.S.C. 321e)— (A)in the matter preceding paragraph (1), by inserting , including the health impacts of chemical, biological, radiological, and nuclear agents and explosives after natural disasters;
 (B)by amending paragraph (2) to read as follows:  (2)coordinating the Department’s policy, strategy, and preparedness for pandemics and emerging infectious diseases;; and
 (C)in paragraph (6), by striking Under Secretary for Science and Technology and inserting Assistant Secretary for the Chemical, Biological, Radiological, Nuclear, and Explosives Office. 902.Chemical Division (a)In generalTitle XXII of the Homeland Security Act of 2002, as added by section 901 of this title, is amended by adding at the end the following new subtitle:
					
						BChemical Division
							2211.Chemical Division
 (a)EstablishmentThere is established in the CBRNE Office a Chemical Division, headed by a Director of the Chemical Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Director shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against chemical threats. (2)Serving as the Department representative for chemical threats and related activities with other Federal departments and agencies.
 (3)Providing oversight of the Department’s preparedness, including operational requirements, for chemical threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, against chemical threats.
 (5)Evaluating and providing guidance to Federal, State, local, tribal, and territorial governments, and private entities as appropriate, on detection and communication technology that could be effective in terrorist attacks and other high-consequence events utilizing chemical agents.
 (6)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local tribal, and territorial governments, and foreign governments, on chemical threats.
									2212.Demonstration projects
 (a)In generalThe Director may, subject to the availability of appropriations for such purpose, partner with high-risk urban areas or facilities to conduct demonstration projects to enhance, through Federal, State, local, tribal, and territorial governments, and private entities, capabilities of the United States to counter terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security.
 (b)GoalsThe Director may provide guidance and evaluations for all situations and venues at risk of terrorist attacks and other high-consequence events utilizing chemical agents, such as at ports, areas of mass gathering, and transit facilities, and may—
 (1)ensure all high-risk situations and venues are studied; and (2)ensure key findings and best practices are made available to State, local, tribal, and territorial governments and the private sector.
 (c)Congressional notificationThe Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before initiating a new demonstration project..
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the Department of Homeland Security’s programs and activities related to terrorist attacks and other high-consequence events utilizing chemical agents that pose a high risk to homeland security.
 903.Biological DivisionTitle XXII of the Homeland Security Act of 2002, as added by section 901 of this title and as amended by section 902 of this title, is further amended by adding at the end the following new subtitle:
				
					CBiological Division
						2221.Biological Division
 (a)EstablishmentThere is established in the CBRNE Office a Biological Division, headed by a Director of the Biological Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Office shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing biological agents that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against biological threats. (2)Serving as the Department representative for biological threats and related activities with other Federal departments and agencies.
 (3)Providing oversight for the Department’s preparedness, including operational requirements, for biological threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, against biological threats.
 (5)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local, tribal, and territorial governments, and foreign governments, on biological threats.
 (6)Achieving a biological detection program. (7)Maintaining the National Biosurveillance Integration Center, authorized under section 316..
			904.Nuclear Division
 (a)In generalTitle XXII of the Homeland Security Act of 2002, as added by section 901 of this title and as amended by sections 902 and 903 of this title, is further amended by adding at the end the following new subtitle:
					
						DNuclear Division
							2231.Nuclear Division
 (a)EstablishmentThe Secretary shall include within the CBRNE Office the Nuclear Division under title XIX, headed by the Director of the Nuclear Division (in this subtitle referred to as the Director) pursuant to section 1901.
 (b)Mission and responsibilitiesIn addition to the responsibilities specified in title XIX, the Director shall also be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing nuclear or other radiological materials, and for coordinating Federal efforts to detect and protect against the unauthorized importation, possession, storage, transportation, development, or use of a nuclear explosive device, fissile material, or radiological material in the United States, and to protect against an attack using such devices or materials against the people, territory, or interests of the United States, in accordance with title XIX..
 (b)Technical and conforming amendmentsTitle XIX of the Homeland Security Act of 2002 is amended— (1)in the title heading, by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (2)in section 1901 (6 U.S.C. 591)— (A)in the heading, by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (B)in subsection (a), by striking There shall be established in the Department a Domestic Nuclear Detection Office and inserting There is in the Department a Nuclear Division, located in the CBRNE Office; and (C)in subsection (b), by striking Director for Domestic Nuclear Detection, who shall be appointed by the President and inserting Director of the Nuclear Division;
 (3)in subsection (a) of section 1902 (6 U.S.C. 592)— (A)in the matter preceding paragraph (1)—
 (i)by inserting after responsible for the following: coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing nuclear or other radiological materials, and for; and
 (ii)by striking to protect and inserting protecting; and (B)in paragraph (11), in the matter preceding subparagraph (A), by striking Domestic Nuclear Detection Office and inserting Nuclear Division;
 (4)by repealing section 1903 (6 U.S.C. 593); (5)in section 1906 (6 U.S.C. 596)—
 (A)in the matter preceding paragraph (1)— (i)by striking Domestic Nuclear Detection and inserting the Nuclear Division; and
 (ii)by striking paragraphs (6) and (7) of; and (B)in paragraph (2), by striking paragraphs (6) and (7) of;
 (6)in section 1907 (6 U.S.C. 596a)— (A)by striking Annual each place it appears and inserting Biennial;
 (B)by striking each year each place it appears and inserting every 2 years; (C)by striking previous year each place it appears and inserting previous 2 years;
 (D)in the heading of subsection (a), by striking Annual and inserting Biennial; and (E)subsection (b)—
 (i)in the heading, by striking Annual and inserting Biennial; (ii)in paragraph (1), by inserting odd-numbered after each; and
 (iii)in paragraph (2), by striking annual and inserting biennial; and (7)by adding at the end the following new section:
						
 1908.Domestic implementation of the global nuclear detection architectureIn carrying out the mission of the Office under subparagraph (A) of section 1902(a)(4), the Director of the Nuclear Division shall provide support for planning, organization, equipment, training, exercises, and operational assessments to Federal, State, local, tribal, and territorial governments to assist such governments in implementing radiological and nuclear detection capabilities in the event of terrorist attacks or other high-consequence events utilizing nuclear or other radiological materials that pose a high risk to homeland security. Such capabilities shall be integrated into the enhanced global nuclear detection architecture referred to in such section 1902(a)(4), and shall inform and be guided by architecture studies, technology needs, and research activities of the Office..
 (c)ReferenceAny reference in any law, regulation, or rule to the Domestic Nuclear Detection Office or the Director for Domestic Nuclear Detection of the Department of Homeland Security shall be deemed to be a reference to the Nuclear Division or the Director of the Nuclear Division, respectively, of the Department.
 905.Explosives DivisionTitle XXII of the Homeland Security Act of 2002, as added by section 1001 of this title and as amended by sections 1002, 1003, and 1004 of this title, is further amended by adding at the end the following new subtitle:
				
					EExplosives Division
						2241.Explosives Division
 (a)EstablishmentThere is established within the CBRNE Office an Explosives Division, headed by a Director of the Explosives Division (in this subtitle referred to as the Director).
 (b)Mission and responsibilitiesThe Director shall be responsible for coordinating departmental strategy and policy relating to terrorist attacks and other high-consequence events utilizing explosives that pose a high risk to homeland security, including the following:
 (1)Developing and maintaining the Department’s strategy against explosives threats. (2)Serving as the Department representative for explosives threats and related activities with other Federal departments and agencies.
 (3)Providing oversight of the Department’s preparedness, including operational requirements, for explosives threats.
 (4)Enhancing the capabilities of Federal, State, local, tribal, and territorial governments, and private entities as appropriate, to counter terrorist attacks and other high-consequence events utilizing explosives.
 (5)Evaluating and providing guidance to Federal, State, local, tribal, and territorial governments and appropriate private entities on detection and communication technology that could be effective during terrorist attacks or other high-consequence events utilizing explosives.
 (6)Supporting and enhancing the effective sharing and use of appropriate information generated by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))), law enforcement agencies, other Federal, State, local, tribal, and territorial government agencies, and foreign governments, on explosives threats..
 906.Savings provisionsNothing in this title shall change the authority of the Administrator of the Federal Emergency Management Agency to lead the emergency management system of the United States. Nothing in this title shall alter the responsibility of the Chief Medical Officer of the Department of Homeland Security to serve as the principal advisor to the Secretary of Homeland Security and the Administrator of the Federal Emergency Management Agency on medical and public health issues pursuant to paragraph (1) of section 516(c) of the Homeland Security Act of 2002 (6 U.S.C. 321e(c)).
 907.Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (1)by striking the item relating to title XIX and inserting the following new item:
					
						
							TITLE XIX—NUCLEAR DIVISION;
 (2)by striking the item relating to section 1901 and inserting the following new item:   Sec. 1901. Nuclear Division.; (3)by striking the item relating to section 1903;
 (4)by adding after the item relating to section 1907 the following new item:   Sec. 1908. Domestic Implementation of the global nuclear detection architecture. ;  and(5)by adding at the end the following:
					
						
							Title XXII—CBRNE Office
							Subtitle A—Chemical, Biological, Radiological, Nuclear, and Explosives Office
							Sec. 2201. Chemical, Biological, Radiological, Nuclear, and Explosives Office.
							Sec. 2202. Composition of the CBRNE Office.
							Sec. 2203. Hiring authority.
							Sec. 2204. Grants, cooperative agreements, and other transactions and contracts.
							Sec. 2205. Terrorism risk assessments.
							Sec. 2206. CBRNE communications and public messaging.
							Sec. 2207. Chemical, biological, radiological, nuclear, and explosives intelligence and information
			 sharing.Subtitle B—Chemical DivisionSec. 2211. Chemical Division.Sec. 2212. Demonstration projects.Subtitle C—Biological DivisionSec. 2221. Biological Division.Subtitle D—Nuclear DivisionSec. 2231. Nuclear Division.Subtitle E—Explosives DivisionSec. 2241. Explosives Division..
				XGAINS IN GLOBAL NUCLEAR DETECTION ARCHITECTURE
 1001.Duties of the Domestic Nuclear Detection OfficeSection 1902 of the Homeland Security Act of 2002 (6 U.S.C. 592) is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following new subsection:  (b)ImplementationIn carrying out paragraph (6) of subsection (a), the Director of the Domestic Nuclear Detection Office shall—
 (1)develop and maintain documentation, such as a technology roadmap and strategy, that— (A)provides information on how the Office’s research investments align with—
 (i)gaps in the enhanced global nuclear detection architecture, as developed pursuant to paragraph (4) of such subsection; and
 (ii)research challenges identified by the Director; and (B)defines in detail how the Office will address such research challenges;
 (2)document the rational for prioritizing and selecting research topics; and (3)develop a systematic approach, which may include annual metrics and periodic qualitative evaluations, for evaluating how the outcomes of the Office’s individual research projects collectively contribute to addressing the Office’s research challenges..
				XIUNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT AUTHORIZATION
			1101.Establishment of United States Immigration and Customs Enforcement
 (a)In generalSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended to read as follows:  442.Establishment of United States Immigration and Customs Enforcement (a)EstablishmentThere is established within the Department an agency to be known as United States Immigration and Customs Enforcement.
 (b)Director of united states immigration and customs enforcementThere shall be at the head of United States Immigration and Customs Enforcement a Director of United States Immigration and Customs Enforcement (in this section referred to as the Director).
 (c)Duties and qualificationsThe Director shall— (1)have a minimum of five years professional experience in law enforcement, which may include law enforcement as it relates to the immigration or customs laws, as defined by titles 8, 18, 19, and 31, United States Code, and a minimum of five years management experience;
 (2)enforce the immigration laws, as defined in title 8, United States Code, and seek the removal of aliens identified as inadmissible and deportable;
 (3)have the power to investigate and, where appropriate, refer for prosecution, any criminal violation of Federal law relating to or involving—
 (A)border control and security, including the prevention of the entry or residence of terrorists, criminals, and human rights violators;
 (B)customs, trade, fraud, false statements, or the import or export of merchandise, including the illicit possession, movement of, or trade in goods, services, property, arms, instruments of terrorism, items controlled or prohibited from export, child exploitation, intellectual property, or monetary instruments;
 (C)cross-border money laundering or bulk cash smuggling; (D)the immigration laws, as defined in section 101(a)(17) of the Immigration and Nationality Act;
 (E)gangs or criminal syndicates engaged in cross-border criminal activity; (F)chapter 40 or 44 of title 18, United States Code, or other violation relating to firearms, explosives, or other destructive devices involving an alien;
 (G)trafficking in persons, as defined in section 7102 of title 22, United States Code; (H)the production, procurement, counterfeiting, alteration or use of fraudulent immigration documents or fraudulently obtaining immigration benefits;
 (I)unlawful use of personal information, when such use relates to or affects border security, terrorism, customs, immigration, naturalization, trade, or transportation security; and
 (J)computer crimes, pursuant to section 1030(d) of title 18 United States Code, in collaboration with the United States Secret Service and the Federal Bureau of Investigation;
 (4)coordinate, as otherwise permitted by law, with Federal, State, local, tribal, and foreign agencies in carrying out the duties set forth in paragraphs (2) and (3);
 (5)in coordination with the Department of State and the Office of International Affairs of the Department, establish staff liaison offices and vetted units in foreign countries to support law enforcement activities that require international cooperation, including investigations and repatriation efforts;
 (6)establish, maintain, and administer appropriate interagency law enforcement centers in furtherance of the Director’s assigned duties, including the Centers specified in subparagraphs (B) and (C) of subsection (f)(3); and
 (7)carry out the duties and powers prescribed by law or delegated by the Secretary. (d)General enforcement powersThe Director may authorize agents and officers of United States Immigration and Customs Enforcement to—
 (1)carry out the duties and responsibilities authorized under section 1357 of title 8, United States Code, and section 1589a of title 19, United States Code;
 (2)seize any property, whether real or personal, that is involved in any violation or attempted violation, or which constitutes proceeds traceable to a violation, of those provisions of law which United States Immigration and Customs Enforcement is authorized to enforce;
 (3)offer and pay rewards for services and information regarding the apprehension of persons involved in, or the seizure and forfeiture of property associated with, the violation or attempted violation of those provisions of law which United States Immigration and Customs Enforcement is authorized to enforce;
 (4)issue civil detainers for purposes of immigration enforcement; and (5)conduct undercover investigative operations pursuant to section 1363a of title 8, United States Code, and section 2081 of title 19, United States Code.
 (e)Deputy directorThere shall be in United States Immigration and Customs Enforcement a Deputy Director who shall assist the Director in the management of United States Immigration and Customs Enforcement.
							(f)Office of homeland security investigations
 (1)In generalThere is established in United States Immigration and Customs Enforcement the Office of Homeland Security Investigations.
 (2)Executive associate directorThere shall be at the head of the Office of Homeland Security Investigations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Homeland Security Investigations shall— (A)serve as the law enforcement office of United States Immigration and Customs Enforcement with primary responsibility to conduct investigations of terrorist organizations and other criminal organizations that threaten homeland or border security;
 (B)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to conduct investigations of criminal violations of the immigration and customs laws, as defined in titles 8, 18, and 19, United States Code;
 (C)identify, arrest, detain, bring removal proceedings against and pursue the removal of aliens who are inadmissible or deportable;
 (D)administer the program to collect information relating to nonimmigrant foreign students and other exchange program participants described in section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and Exchange Visitor Information System established under such section, and use such information to carry out the enforcement functions of United States Immigration and Customs Enforcement;
 (E)administer a National Intellectual Property Rights Coordination Center, which shall serve as the primary forum within the Federal Government to coordinate, promote, and assist Federal and international investigations of intellectual property offenses;
 (F)administer a National Export Enforcement Coordination Center, which shall serve as the primary forum within the Federal Government to coordinate, promote, and assist Federal and international investigations of Export Control offenses;
 (G)enforce Federal law relating to— (i)the unlawful employment of unauthorized aliens, as defined in section 274A(h)(3) of the Immigration and Nationality Act; and
 (ii)immigration and naturalization fraud; (H)administer the Cyber Crimes Center, as authorized under section 890A of the Homeland Security Act of 2002 (6 U.S.C. 473); and
 (I)carry out other duties and powers prescribed by the Director. (g)Office of enforcement and removal operations (1)In generalThere is established in United States Immigration and Customs Enforcement the Office of Enforcement and Removal Operations.
 (2)Executive associate directorThere shall be at the head of the Office of Enforcement and Removal Operations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Enforcement and Removal Operations shall— (A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to enforce the civil immigration and nationality laws of the United States;
 (B)identify, locate, and arrest aliens in custodial settings or at-large two are subject to exclusion, deportation, or removal from the United States;
 (C)manage the ICE administrative detention operations and provide medical care, dental, and mental health services to detained aliens in the custody of the agency;
 (D)detain or release on bond, supervision, or other appropriate condition, aliens for purposes of exclusion, deportation, or removal from the United States;
 (E)plan, coordinate, and manage the removal from the United States of aliens who are subject to exclusion, deportation, or removal from the United States;
 (F)provide law enforcement support services to Federal, State, and local law enforcement partner agencies, relating to the identification, location, and arrest of aliens subject to removal from the United States, as well as foreign-nationals known or suspected to be involved in criminal activity and under investigation by these partners; and
 (G)carry out other duties and powers prescribed by the Director. (h)Office of the principal legal advisor (1)In generalThere is established in United States Immigration and Customs Enforcement the Office of the Principal Legal Advisor.
 (2)Principal legal advisorThere shall be at the head of the Office the Principal Legal Advisor a Principal Legal Advisor, who, for legal matters, shall report to the General Counsel of the Department.
 (3)DutiesThe Office of the Principal Legal Advisor shall— (A)provide specialized legal advice and policy guidance to the Director;
 (B)represent the Department in all exclusion, deportation, and removal proceedings before the Executive Office for Immigration Review;
 (C)represent the United States Immigration and Customs Enforcement in matters before the Office of the Chief Administrative Hearing Officer; and
 (D)represent the United States Immigration and Customs Enforcement in other venues and forums as authorized by the Director.
									(i)Office of professional responsibility
 (1)In generalThere is established in the United States Immigration and Customs Enforcement the Office of Professional Responsibility.
 (2)Assistant directorThere shall be at the head of the Office of Professional Responsibility an Assistant Director, who shall report to the Director.
 (3)DutiesThe Office of Professional Responsibility shall— (A)investigate allegations of administrative, civil, and criminal misconduct involving any employee or contractor of United States Immigration and Customs Enforcement, or, as delegated by the Secretary, any employee or contractor of the Department;
 (B)inspect and review United States Immigration and Customs Enforcement’s offices, operations, and processes, including detention facilities operated or used by United States Immigration and Customs Enforcement, and provide an independent review of United States Immigration and Custom Enforcement’s organizational health, effectiveness, and efficiency of mission; and
 (C)provide and manage the security programs and operations for United States Immigration and Customs Enforcement.
									(j)Office of policy
 (1)In generalThere is established in United States Immigration and Customs Enforcement the Office of Policy. (2)DutiesThe Office of the Policy shall—
 (A)identify and develop policies and guidance of U.S. Immigration and Customs Enforcement; (B)provide policy recommendations, research and analysis to the Director; and
 (C)coordinate policy issues with the Department, components of the Department, and other federal, state, and local agencies and offices.
									(k)Other authorities
 (1)In generalThe Secretary may establish such other Executive Associate Directors, Assistant Directors, agents, officers, or other offices as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of United States Immigration and Customs Enforcement.
 (2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate not later than 30 days before exercising the authority described in paragraph (1).
 (l)Other federal agenciesNothing in this section shall be construed to limit the existing authority of any other Federal agency..
				(b)Special rules
 (1)TreatmentSection 442 of the Homeland Security Act of 2002, as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act, and, in addition to the functions, missions, duties, and authorities specified in such amended section 442, United States Immigration and Customs Enforcement shall continue to perform and carry out the functions, missions, duties, and authorities under section 442 of such Act as in existence on the day before such date of enactment.
					(2)Rules of construction
 (A)Rules and regulationsNotwithstanding paragraph (1), nothing in this title may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 442 of the Homeland Security Act of 2002 as in existence on the day before the date of the enactment of this Act, and any such rule or regulation shall continue to have full force and effect on and after such date.
 (B)Other actionsNotwithstanding paragraph (1), nothing in this title may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 442 of the Homeland Security Act of 2002 as in existence on the day before the date of the enactment of this Act, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.
						(c)Continuation in office
 (1)DirectorThe individual serving as Assistant Secretary for United States Immigration and Customs Enforcement on the day before the date of the enactment of this Act may continue to serve as the Director of United States Immigration and Customs Enforcement in accordance with section 442 of the Homeland Security Act of 2002, as amended by this title until the earlier of—
 (A)the date on which such individual is no longer eligible to serve as Director; or (B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such amended section 442.
 (2)Other positionsThe individuals serving as the Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, Assistant Directors, and other officers and employees under section 442 of the Homeland Security Act of 2002 on the day before the date of the enactment of this Act may serve as the appropriate Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, Assistant Directors, and other officers and employees under such section 442 as amended by subsection (a) of this section unless the Director of United States Immigration and Customs Enforcement determines that another individual should hold such position.
 (d)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 442 and inserting the following:
					
						
							Sec. 442. Establishment of United States Immigration and Customs Enforcement..
 (e)TransportationSection 1344(b)(6) of title 31, United States Code, is amended by inserting the Director of United States Immigration and Customs Enforcement, the Commissioner of Customs and Border Protection, after the Administrator of the Drug Enforcement Administration,.
				(f)Conforming amendments
 (1)Title 5Section 5314 of title 5, United States Code, is amended by inserting after Director of the Bureau of Citizenship and Immigration Services. the following new item: Director of United States Immigration and Customs Enforcement.. (2)Homeland security act of 2002The Homeland Security Act of 2002 is amended—
 (A)in subsection (a)(2)(C) of section 451 (6 U.S.C. 271), by striking at the same level as the Assistant Secretary of the Bureau of Border Security and inserting in accordance with section 5314 of title 5, United States Code; (B)in subsection (c) of section 459 (6 U.S.C. 276), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of United States Immigration and Customs Enforcement;
 (C)in subsection (b)(2)(A) of section 462 (6 U.S.C. 279), in the matter preceding clause (i), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of United States Immigration and Customs Enforcement;
 (D)by repealing sections, 445, and 446 (6 U.S.C. 255, and 256); and (E)in section 1(b), by striking the items relating to sections 445 and 446.
 (3)Title 8Section 1357 of title 8, United States Code is amended in section (a)(5)(B) by striking if the officer or employee is performing duties relating to the enforcement of the immigration laws at the time of thearrest and if there is a likelihood of the person escaping before a warrant can be obtained for his arrest.
					XIIFEDERAL LAW ENFORCEMENT TRAINING CENTERS REFORM AND IMPROVEMENT
			1201.Federal Law Enforcement Training Centers
 (a)EstablishmentSection 884 of the Homeland Security Act of 2002 (6 U.S.C. 464) is amended to read as follows:  884.Federal Law Enforcement Training Centers (a)EstablishmentThe Secretary shall maintain in the Department the Federal Law Enforcement Training Centers (FLETC), headed by a Director, who shall report to the Secretary.
 (b)PositionThe Director shall occupy a career-reserved position within the Senior Executive Service. (c)Functions of the directorThe Director shall—
 (1)develop training goals and establish strategic and tactical organizational program plan and priorities;
 (2)provide direction and management for FLETC’s training facilities, programs, and support activities while ensuring that organizational program goals and priorities are executed in an effective and efficient manner;
 (3)develop homeland security and law enforcement training curricula, including curricula related to domestic preparedness and response to threats or acts of terrorism, for Federal, State, local, tribal, territorial, and international law enforcement and security agencies and private sector security agencies;
 (4)monitor progress toward strategic and tactical FLETC plans regarding training curricula, including curricula related to domestic preparedness and response to threats or acts of terrorism, and facilities;
 (5)ensure the timely dissemination of homeland security information as necessary to Federal, State, local, tribal, territorial, and international law enforcement and security agencies and the private sector to achieve the training goals for such entities, in accordance with paragraph (1);
 (6)carry out acquisition responsibilities in a manner that— (A)fully complies with—
 (i)Federal law; (ii)the Federal Acquisition Regulation, including requirements regarding agency obligations to contract only with responsible prospective contractors; and
 (iii)Department acquisition management directives; and (B)ensures that a fair proportion of Federal contract and subcontract dollars are awarded to small businesses, maximizes opportunities for small business participation, and ensures, to the extent practicable, that small businesses which achieve qualified vendor status for security-related technologies have an opportunity to compete for contracts for such technologies;
 (7)coordinate and share information with the heads of relevant components and offices on digital learning and training resources, as appropriate;
 (8)advise the Secretary on matters relating to executive level policy and program administration of Federal, State, local, tribal, territorial, and international law enforcement and security training activities and private sector security agency training activities, including training activities related to domestic preparedness and response to threats or acts of terrorism;
 (9)collaborate with the Secretary and relevant officials at other Federal departments and agencies, as appropriate, to improve international instructional development, training, and technical assistance provided by the Federal Government to foreign law enforcement; and
 (10)carry out such other functions as the Secretary determines are appropriate. (d)Training responsibilities (1)In generalThe Director is authorized to provide training to employees of Federal agencies who are engaged, directly or indirectly, in homeland security operations or Federal law enforcement activities, including such operations or activities related to domestic preparedness and response to threats or acts of terrorism. In carrying out such training, the Director shall—
 (A)evaluate best practices of law enforcement training methods and curriculum content to maintain state-of-the-art expertise in adult learning methodology;
 (B)provide expertise and technical assistance, including on domestic preparedness and response to threats or acts of terrorism, to Federal, State, local, tribal, territorial, and international law enforcement and security agencies and private sector security agencies; and
 (C)maintain a performance evaluation process for students. (2)Relationship with law enforcement agenciesThe Director shall consult with relevant law enforcement and security agencies in the development and delivery of FLETC’s training programs.
 (3)Training delivery locationsThe training required under paragraph (1) may be conducted at FLETC facilities, at appropriate off-site locations, or by distributed learning.
								(4)Strategic partnerships
 (A)In generalThe Director may— (i)execute strategic partnerships with State and local law enforcement to provide such law enforcement with specific training, including maritime law enforcement training; and
 (ii)coordinate with the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department and with private sector stakeholders, including critical infrastructure owners and operators, to provide training pertinent to improving coordination, security, and resiliency of critical infrastructure.
 (B)Provision of informationThe Director shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, upon request, information on activities undertaken in the previous year pursuant to subparagraph (A).
 (5)FLETC details to DHSThe Director may detail employees of FLETC to positions throughout the Department in furtherance of improving the effectiveness and quality of training provided by the Department and, as appropriate, the development of critical departmental programs and initiatives.
 (6)Detail of instructors to FLETCPartner organizations that wish to participate in FLETC training programs shall assign non-reimbursable detailed instructors to FLETC for designated time periods to support all training programs at FLETC, as appropriate. The Director shall determine the number of detailed instructors that is proportional to the number of training hours requested by each partner organization scheduled by FLETC for each fiscal year. If a partner organization is unable to provide a proportional number of detailed instructors, such partner organization shall reimburse FLETC for the salary equivalent for such detailed instructors, as appropriate.
								(7)Partner organization expenses requirements
 (A)In generalPartner organizations shall be responsible for the following expenses: (i)Salaries, travel expenses, lodging expenses, and miscellaneous per diem allowances of their personnel attending training courses at FLETC.
 (ii)Salaries and travel expenses of instructors and support personnel involved in conducting advanced training at FLETC for partner organization personnel and the cost of expendable supplies and special equipment for such training, unless such supplies and equipment are common to FLETC-conducted training and have been included in FLETC’s budget for the applicable fiscal year.
 (B)Excess basic and advanced Federal trainingAll hours of advanced training and hours of basic training provided in excess of the training for which appropriations were made available shall be paid by the partner organizations and provided to FLETC on a reimbursable basis in accordance with section 4104 of title 5, United States Code.
									(8)Provision of non-Federal training
 (A)In generalThe Director is authorized to charge and retain fees that would pay for its actual costs of the training for the following:
 (i)State, local, tribal, and territorial law enforcement personnel. (ii)Foreign law enforcement officials, including provision of such training at the International Law Enforcement Academies wherever established.
 (iii)Private sector security officers, participants in the Federal Flight Deck Officer program under section 44921 of title 49, United States Code, and other appropriate private sector individuals.
 (B)WaiverThe Director may waive the requirement for reimbursement of any cost under this section and shall maintain records regarding the reasons for any requirements so waived.
 (9)ReimbursementThe Director is authorized to reimburse travel or other expenses for non-Federal personnel who attend activities related to training sponsored by FLETC, at travel and per diem rates established by the General Services Administration.
 (10)Student supportIn furtherance of its training mission, the Director is authorized to provide the following support to students:
 (A)Athletic and related activities. (B)Short-term medical services.
 (C)Chaplain services. (11)Authority to hire Federal annuitants (A)In generalNotwithstanding any other provision of law, the Director is authorized to appoint and maintain, as necessary, Federal annuitants who have expert knowledge and experience to meet the training responsibilities under this subsection.
 (B)No reduction in retirement payA Federal annuitant employed pursuant to this paragraph shall not be subject to any reduction in pay for annuity allocable to the period of actual employment under the provisions of section 8344 or 8468 of title 5, United States Code, or similar provision of any other retirement system for employees.
 (C)Re-employed annuitantsA Federal annuitant employed pursuant to this paragraph shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or such other retirement system (referred to in subparagraph (B)) as may apply.
 (D)CountingFederal annuitants shall be counted on a full time equivalent basis. (E)LimitationNo appointment under this paragraph may be made which would result in the displacement of any employee.
 (12)Travel for intermittent employeesThe Director is authorized to reimburse intermittent Federal employees traveling from outside a commuting distance (to be predetermined by the Director) for travel expenses and to compensate such employees for time spent traveling from their homes to work sites.
 (e)On-FLETC housingNotwithstanding any other provision of law, individuals attending training at any FLETC facility shall, to the extent practicable and in accordance with FLETC policy, reside in on-FLETC or FLETC-provided housing.
 (f)Additional fiscal authoritiesIn order to further the goals and objectives of FLETC, the Director is authorized to— (1)expend funds for public awareness and to enhance community support of law enforcement training, including the advertisement of available law enforcement training programs;
 (2)accept and use gifts of property, both real and personal, and to accept gifts of services, for purposes that promote the functions of the Director pursuant to subsection (c) and the training responsibilities of the Director under subsection (d);
 (3)accept reimbursement from other Federal agencies for the construction or renovation of training and support facilities and the use of equipment and technology on government owned-property;
 (4)obligate funds in anticipation of reimbursements from agencies receiving training at FLETC, except that total obligations at the end of a fiscal year may not exceed total budgetary resources available at the end of such fiscal year;
 (5)in accordance with the purchasing authority provided under section 505 of the Department of Homeland Security Appropriations Act, 2004 (Public Law 108–90; 6 U.S.C. 453a)—
 (A)purchase employee and student uniforms; and (B)purchase and lease passenger motor vehicles, including vehicles for police-type use;
 (6)provide room and board for student interns; and (7)expend funds each fiscal year to honor and memorialize FLETC graduates who have died in the line of duty.
 (g)DefinitionsIn this section: (1)Basic trainingThe term basic training means the entry-level training required to instill in new Federal law enforcement personnel fundamental knowledge of criminal laws, law enforcement and investigative techniques, laws and rules of evidence, rules of criminal procedure, constitutional rights, search and seizure, and related issues.
 (2)Detailed instructorsThe term detailed instructors means personnel who are assigned to the Federal Law Enforcement Training Centers for a period of time to serve as instructors for the purpose of conducting basic and advanced training.
 (3)DirectorThe term Director means the Director of the Federal Law Enforcement Training Centers. (4)Distributed learningThe term distributed learning means education in which students take academic courses by accessing information and communicating with the instructor, from various locations, on an individual basis, over a computer network or via other technologies.
 (5)EmployeeThe term employee has the meaning given such term in section 2105 of title 5, United States Code. (6)Federal agencyThe term Federal agency means—
 (A)an Executive Department as defined in section 101 of title 5, United States Code; (B)an independent establishment as defined in section 104 of title 5, United States Code;
 (C)a Government corporation as defined in section 9101 of title 31, United States Code; (D)the Government Publishing Office;
 (E)the United States Capitol Police; (F)the United States Supreme Court Police; and
 (G)Government agencies with law enforcement related duties. (7)Law enforcement personnelThe term law enforcement personnel means an individual, including criminal investigators (commonly known as agents) and uniformed police (commonly known as officers), who has statutory authority to search, seize, make arrests, or to carry firearms.
 (8)LocalThe term local means— (A)of or pertaining to any county, parish, municipality, city, town, township, rural community, unincorporated town or village, local public authority, educational institution, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate government entity, any agency or instrumentality of a local government, or any other political subdivision of a State; and
 (B)an Indian tribe or authorized tribal organization, or in Alaska a Native village or Alaska Regional Native Corporation.
 (9)Partner organizationThe term partner organization means any Federal agency participating in FLETC’s training programs under a formal memorandum of understanding.
 (10)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
 (11)Student internThe term student intern means any eligible baccalaureate or graduate degree student participating in FLETC’s College Intern Program.
 (h)Prohibition on new fundingNo funds are authorized to carry out this section. This section shall be carried out using amounts otherwise appropriated or made available for such purpose..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by amending the item relating to section 884 to read as follows:
					
						
							Sec. 884. Federal Law Enforcement Training Centers..
				XIIIPREVENT TRAFFICKING IN CULTURAL PROPERTY
 1301.DefinitionIn this title, the term cultural property includes property covered under— (1)Article 1 of the Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, adopted at the Hague on May 14, 1954 (Treaty 13 Doc. 106–1(A)); or
 (2)Article 1 of the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, adopted by the United Nations Educational, Scientific and Cultural Organization (UNESCO) on November 14, 1970.
 1302.Statement of policyIt shall be the policy of the United States to— (1)ensure the components of the Department of Homeland Security enhance and unify efforts to—
 (A)interdict, detain, seize, and investigate cultural property illegally imported into the United States;
 (B)disrupt and dismantle smuggling and trafficking networks and transnational criminal organizations engaged in, conspiring to engage in, or facilitating illegal trade in cultural property, including stolen antiquities used to finance terrorism; and
 (C)support Offices of United States Attorneys in prosecuting persons engaged in, conspiring to engage in, or facilitating illegal trade in cultural property; and
 (2)protect cultural property pursuant to its obligations under the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, the 1970 UNESCO Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, and the Convention on Cultural Property Implementation Act (19 U.S.C. 2601–2613).
 1303.Activities of the Department of Homeland SecurityThe Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement shall—
 (1)designate a principal coordinator within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, to direct, manage, coordinate, and update their respective policies and procedures, as well as conduct interagency communications, regarding illegally imported cultural property;
 (2)update existing directives, regulations, rules, and memoranda of understanding of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, and, if necessary, devise additional directives, regulations, rules, and memoranda of understanding, relating to policies and procedures on the illegal importation of cultural property in order to—
 (A)reflect changes in cultural property law, including changes and updates to relevant treaties, bilateral agreements, statutes, regulations, and case law that occurred subsequent to Customs Directive No. 5230–015, Customs Directive on Detention and Seizure of Cultural Property, dated April 18, 1991;
 (B)emphasize investigating, and providing support for investigations and prosecutions, of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property, including smugglers, dealers, buyers, money launderers, and any other appropriate parties; and
 (C)provide for communication and coordination between relevant U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement offices, respectively, in investigating and supporting prosecutions of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property; and
 (3)ensure relevant personnel within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, receive sufficient training in—
 (A)relevant cultural property laws; (B)the identification of cultural property that is at greatest risk of looting and trafficking; and
 (C)methods of interdiction and investigative techniques specifically related to illegal trade in cultural property.
 1304.Role of the Smithsonian InstitutionThe Secretary of Homeland Security shall ensure that the heads of all components of the Department of Homeland Security involved in cultural property protection activities are authorized to enter into agreements or memoranda of understanding with the Smithsonian Institution to temporarily engage personnel from the Smithsonian Institution for the purposes of furthering such cultural property protection activities.
 1305.ReportNot later than 1 year after the date of the enactment of this Act and 3 years thereafter, the Commissioner of U.S. Customs and Border Protection and the Commissioner of U.S. Immigration and Customs Enforcement shall jointly submit to the Committee on Ways and Means and the Committee on Homeland Security of the House of Representatives and the Committee on Finance and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
 (1)the progress of the implementation of this Act; and (2)other actions to enhance and unify efforts to interdict, detain, seize, and investigate cultural property illegally imported into the United States, and investigate, disrupt, and dismantle smuggling and trafficking networks engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property.
				XIVDEPARTMENT OF HOMELAND SECURITY HEADQUARTERS REFORM AND IMPROVEMENT
 1401.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this title and the amendments made by this title. This title and such amendments shall be carried out using amounts otherwise available for such purposes.
			ADepartment of Homeland Security Headquarters Reauthorization
 1411.DefinitionsSection 2 of the Homeland Security Act of 2002 is amended— (1)by redesignating paragraphs (13) through (18) as paragraphs (15) through (20);
 (2)by redesignating paragraphs (9) through (12) as paragraphs (10) through (13); (3)by inserting after paragraph (8) the following:
						
 (9)The term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.; and
 (4)by inserting after paragraph (13), as so redesignated, the following:  (14)The term management integration and transformation—
 (A)means the development of consistent and consolidated functions for information technology, financial management, acquisition management, and human capital management; and
 (B)includes governing processes and procedures, management systems, personnel activities, budget and resource planning, training, real estate management, and provision of security, as they relate to functions cited in subparagraph (A)..
					1412.Headquarters components
 (a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; (B)in paragraph (2), by striking and after the semicolon at the end;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
								
 (4)entering into agreements with governments of other countries, in consultation with the Secretary of State, and international nongovernmental organizations in order to achieve the missions of the Department.; and
 (2)by adding at the end the following:  (h)Headquarters (1)ComponentsThe Department Headquarters shall include the following:
 (A)The Office of the Secretary. (B)The Office of the Deputy Secretary.
 (C)The Executive Secretariat. (D)The Management Directorate, including the Office of the Chief Financial Officer.
 (E)The Office of Policy. (F)The Office of General Counsel.
 (G)The Office of the Chief Privacy Officer. (H)The Office of Civil Rights and Civil Liberties.
 (I)The Office of Operations and Coordination and Planning. (J)The Office of Intelligence and Analysis.
 (K)The Office of Legislative Affairs. (L)The Office of Public Affairs.
 (2)FunctionsThe Secretary, through the Headquarters, shall— (A)establish the Department’s overall strategy for successfully completing its mission;
 (B)establish initiatives that improve performance Department-wide; (C)establish mechanisms to ensure that components of the Department comply with Headquarters policies and fully implement the Secretary’s strategies and initiatives and require the head of each component of the Department and component chief officers to comply with such policies and implement such strategies and initiatives;
 (D)establish annual operational and management objectives to determine the Department’s performance; (E)ensure that the Department successfully meets operational and management performance objectives through conducting oversight of component agencies;
 (F)ensure that the strategies, priorities, investments, and workforce of Department agencies align with Department objectives;
 (G)establish and implement policies related to Department ethics and compliance standards; (H)manage and encourage shared services across Department components;
 (I)lead and coordinate interaction with Congress and other external organizations; and (J)carry out other such functions as the Secretary determines are appropriate..
						(b)Abolishment of Director of Shared Services
 (1)AbolishmentThe position of Director of Shared Services is abolished. (2)Conforming amendmentSection 475 of the Homeland Security Act of 2002 (6 U.S.C. 295), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.
						(c)Abolishment of the Office of Counternarcotics Enforcement
 (1)AbolishmentThe Office of Counternarcotics Enforcement is abolished. (2)Conforming amendmentsThe Homeland Security Act of 2002 is amended—
 (A)by repealing section 878 (6 U.S.C. 112), and the item relating to that section in the table of contents in section 1(b) of such Act; and
 (B)in subparagraph (B) of section 843(b)(1) (6 U.S.C. 413(b)(1)), by striking by— and all that follows through the end of that subparagraph and inserting by the Secretary; and. 1413.Chief Privacy Officer (a)In generalSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting to be the Chief Privacy Officer of the Department, after in the Department,; and (ii)by striking , to assume and inserting and who shall have;
 (B)by amending paragraph (6) to read as follows:  (6)preparing a report to Congress on an annual basis on—
 (A)activities of the Department that affect privacy, including complaints of privacy violations, implementation of section 554 of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and
 (B)the number of new technology programs implemented in the Department each fiscal year, the number of those programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of those programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections.;
 (2)by redesignating subsections (b) through (e) as subsections (c) through (f); and (3)by inserting after subsection (a) the following:
							
 (b)Additional responsibilitiesIn addition to the responsibilities under subsection (a), the Chief Privacy Officer shall— (1)develop guidance to assist components of the Department in developing privacy policies and practices;
 (2)establish a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and the Department’s privacy requirements, mandates, directives, and policy;
 (3)work with the Chief Information Officer of the Department to identify methods for managing and overseeing the Department’s records, management policies, and procedures;
 (4)work with components and offices of the Department to ensure that information sharing activities incorporate privacy protections;
 (5)serve as the Department’s central office for managing and processing requests related to section 552 of title 5, United States Code, popularly known as the Freedom of Information Act;
 (6)develop public guidance on procedures to be followed when making requests for information under section 552 of title 5, United States Code;
 (7)oversee the management and processing of requests for information under section 552 of title 5, United States Code, within Department Headquarters and relevant Department component offices;
 (8)identify and eliminate unnecessary and duplicative actions taken by the Department in the course of processing requests for information under section 552 of title 5, United States Code; and
 (9)carry out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and
 (4)by adding at the end the following:  (g)Reassignment of functionsThe Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another officer within the Department, consistent with requirements of that section..
						1414.Office of Policy
 (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by— (1)redesignating section 601 as section 890B, and transferring that section to appear immediately after section 890A; and
 (2)striking the heading for title VI and inserting the following:  VIPOLICY AND PLANNING 601.Office of Policy (a)Establishment of officeThere shall be in the Department an Office of Policy. The Office of Policy shall be headed by an Under Secretary for Policy, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (b)MissionThe mission of the Office of Policy is to lead, conduct, and coordinate Department-wide policy, strategic planning, and relationships with organizations or persons that are not part of the Department.
 (c)Components of OfficeThe Office of Policy shall include the following components: (1)The Office of Partnership and Engagement under section 602.
 (2)The Office of International Affairs under section 603. (3)The Office of Policy Implementation under section 604.
 (4)The Office of Strategy and Planning under section 605. (d)Responsibilities of the Under SecretarySubject to the direction and control of the Secretary, the Under Secretary for Policy shall—
 (1)serve as the principal policy advisor to the Secretary; (2)coordinate with the Under Secretary for Management and the General Counsel of the Department to ensure that development of the Department’s budget is compatible with the priorities, strategic plans, and policies established by the Secretary, including those priorities identified through the Quadrennial Homeland Security Review required under section 707;
 (3)incorporate relevant feedback from, and oversee and coordinate relationships with, organizations and other persons that are not part of the Department to ensure effective communication of outside stakeholders’ perspectives to components of the Department;
 (4)establish a process to ensure that organizations and other persons that are not part of the Department can communicate with Department components without compromising adherence by the officials of such components to the Department’s ethics and policies;
 (5)manage and coordinate the Department’s international engagement activities; (6)advise, inform, and assist the Secretary on the impact of the Department’s policy, processes, and actions on State, local, tribal, and territorial governments;
 (7)oversee the Department’s engagement and development of partnerships with nonprofit organizations and academic institutions;
 (8)administer the Homeland Security Advisory Council and make studies available to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on an annual basis; and
 (9)carry out such other responsibilities as the Secretary determines are appropriate, consistent with this section.
											(e)Coordination by Department components
 (1)In generalTo ensure consistency with the Secretary’s policy priorities, the head of each component of the Department shall coordinate with the Office of Policy, as appropriate, in establishing new policies or strategic planning guidance.
											(2)International activities
 (A)Foreign negotiationsEach component of the Department shall coordinate with the Under Secretary for Policy plans and efforts of the component before pursuing negotiations with foreign governments, to ensure consistency with the Department’s policy priorities.
 (B)Notice of international travel by senior officersEach component of the Department shall notify the Under Secretary for Policy of the international travel of senior officers of the Department.
 (f)Assignment of personnelThe Secretary shall assign to the Office of Policy permanent staff and, as appropriate and consistent with sections 506(c)(2), 821, and 888(d), other appropriate personnel detailed from other components of the Department to carry out the responsibilities under this section.
										(g)Deputy Under Secretary for Policy
 (1)In generalThe Secretary may— (A)establish within the Department of Homeland Security a position, to be called the Deputy Under Secretary for Policy, to support the Under Secretary for Policy in carrying out the Under Secretary’s responsibilities; and
 (B)appoint a career employee to such position. (2)Limitation on establishment of Deputy Under Secretary positionsA Deputy Under Secretary position (or any substantially similar position) within the Department of Homeland Security may not be established except for the position provided for by paragraph (1) unless the Secretary of Homeland Security receives prior authorization from Congress.
 (3)DefinitionsFor purposes of paragraph (1)— (A)the term career employee means any employee (as that term is defined in section 2105 of title 5, United States Code), but does not include a political appointee; and
 (B)the term political appointee means any employee who occupies a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.
												602.Office of Partnership and Engagement
 (a)In generalThere shall be in the Office of Policy an Office of Partnership and Engagement. (b)Head of OfficeThe Secretary shall appoint an Assistant Secretary for Partnership and Engagement to serve as the head of the Office.
 (c)ResponsibilitiesThe Assistant Secretary for Partnership and Engagement shall— (1)lead the coordination of Department-wide policies relating to the role of State and local law enforcement in preventing, preparing for, protecting against, and responding to natural disasters, acts of terrorism, and other man-made disasters within the United States;
 (2)serve as a liaison between State, local, and tribal law enforcement agencies and the Department, including through consultation with such agencies regarding Department programs that may impact such agencies;
 (3)coordinate with the Office of Intelligence and Analysis to certify the intelligence and information sharing requirements of State, local, and tribal law enforcement agencies are being addressed;
 (4)work with the Administrator to ensure that law enforcement and terrorism-focused grants to State, local, and tribal government agencies, including grants under sections 2003 and 2004, the Commercial Equipment Direct Assistance Program, and other grants administered by the Department to support fusion centers and law enforcement-oriented programs, are appropriately focused on terrorism prevention activities;
 (5)coordinate with the Science and Technology Directorate, the Federal Emergency Management Agency, the Department of Justice, the National Institute of Justice, law enforcement organizations, and other appropriate entities to support the development, promulgation, and updating, as necessary, of national voluntary consensus standards for training and personal protective equipment to be used in a tactical environment by law enforcement officers;
 (6)create and foster strategic communications with the private sector to enhance the primary mission of the Department to protect the American homeland;
 (7)advise the Secretary on the impact of the Department's policies, regulations, processes, and actions on the private sector;
 (8)interface with other relevant Federal agencies with homeland security missions to assess the impact of these agencies' actions on the private sector;
 (9)create and manage private sector advisory councils composed of representatives of industries and associations designated by the Secretary to—
 (A)advise the Secretary on private sector products, applications, and solutions as they relate to homeland security challenges;
 (B)advise the Secretary on homeland security policies, regulations, processes, and actions that affect the participating industries and associations; and
 (C)advise the Secretary on private sector preparedness issues, including effective methods for— (i)promoting voluntary preparedness standards to the private sector; and
 (ii)assisting the private sector in adopting voluntary preparedness standards; (10)promote existing public-private partnerships and developing new public-private partnerships to provide for collaboration and mutual support to address homeland security challenges;
 (11)assist in the development and promotion of private sector best practices to secure critical infrastructure;
 (12)provide information to the private sector regarding voluntary preparedness standards and the business justification for preparedness and promoting to the private sector the adoption of voluntary preparedness standards;
 (13)coordinate industry efforts, with respect to functions of the Department of Homeland Security, to identify private sector resources and capabilities that could be effective in supplementing Federal, State, and local government agency efforts to prevent or respond to a terrorist attack;
 (14)coordinate with the Commissioner of Customs and Border Protection and the appropriate senior official of the Department of Commerce on issues related to the travel and tourism industries;
 (15)coordinate the activities of the Department relating to State and local government; (16)assess, and advocate for, the resources needed by State and local governments to implement the national strategy for combating terrorism;
 (17)provide State and local governments with regular information, research, and technical support to assist local efforts at securing the homeland;
 (18)develop a process for receiving meaningful input from State and local governments to assist the development of the national strategy for combating terrorism and other homeland security activities; and
 (19)perform such other functions as are established by law or delegated to such Assistant Secretary by the Under Secretary for Policy.
											603.Office of International Affairs
 (a)In generalThere shall be in the Office of Policy an Office of International Affairs. (b)Head of OfficeThe Secretary shall appoint an Assistant Secretary for International Affairs to serve as the head of the Office and as the chief diplomatic officer of the Department.
										(c)Functions
 (1)In generalThe Assistant Secretary for International Affairs shall— (A)coordinate international activities within the Department, including activities carried out by the components of the Department, in consultation with other Federal officials with responsibility for counterterrorism and homeland security matters;
 (B)advise, inform, and assist the Secretary with respect to the development and implementation of Departmental policy priorities, including strategic priorities for the deployment of assets, including personnel, outside the United States;
 (C)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for predeployment training;
 (D)develop and update, in coordination with all components of the Department engaged in international activities, a strategic plan for the international activities of the Department, establish a process for managing its implementation, and establish mechanisms to monitor the alignment between assets, including personnel, deployed by the Department outside the United States and the plan required by this subparagraph;
 (E)develop and distribute guidance on Department policy priorities for overseas activities to personnel deployed overseas, that, at a minimum, sets forth the regional and national priorities being advanced by their deployment, and establish mechanisms to foster better coordination of Department personnel, programs, and activities deployed outside the United States;
 (F)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements;
 (G)develop, in consultation with the components of the Department, including, as appropriate, with the Under Secretary for the Science and Technology Directorate, programs to support the overseas programs conducted by the Department, including training, technical assistance, and equipment to ensure that Department personnel deployed abroad have proper resources and receive adequate and timely support;
 (H)conduct the exchange of homeland security information, in consultation with the Under Secretary of the Office of Intelligence and Analysis, and best practices relating to homeland security with foreign nations that, in the determination of the Secretary, reciprocate the sharing of such information in a substantially similar manner;
 (I)submit information to the Under Secretary for Policy for oversight purposes, including preparation of the quadrennial homeland security review and on the status of overseas activities, including training and technical assistance and information exchange activities and the Department’s resources dedicated to these activities;
 (J)promote, when appropriate, and oversee the exchange of education, training, and information with nations friendly to the United States in order to share best practices relating to homeland security; and
 (K)perform such other functions as are established by law or delegated by the Under Secretary for Policy.
 (2)Inventory of assets deployed abroadFor each fiscal year, the Assistant Secretary for International Affairs, in coordination with the Under Secretary for Management, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with the annual budget request for the Department, an annual accounting of all assets of the Department, including personnel, deployed outside the United States on behalf of the Department.
 (3)Standardized framework for cost dataThe Assistant Secretary for International Affairs shall utilize a standardized framework to collect and maintain comparable cost data for all assets of the Department, including personnel, deployed outside the United States to prepare the annual accounting required by paragraph (2).
 (4)ExclusionsThis subsection does not apply to international activities related to the protective mission of the United States Secret Service, or to the Coast Guard when operating under the direct authority of the Secretary of Defense or the Secretary of the Navy.
											604.Office of Policy Implementation
 (a)In generalThere shall be in the Office of Policy an Office of Policy Implementation. (b)Head of OfficeThe Secretary shall appoint a Director of the Office of Policy Implementation to serve as the head of the Office.
 (c)ResponsibilitiesThe Director of the Office of Policy Implementation shall lead, conduct, coordinate, and provide overall direction and supervision of Department-wide policy development for the programs, offices, and activities of the Department, in consultation with relevant officials of the Department, to ensure quality, consistency, and integration across the Department, as appropriate.
										605.Office of Strategy and Planning
 (a)In generalThere shall be in the Office of Policy of the Department an Office of Strategy and Planning. (b)Head of OfficeThe Secretary shall appoint a Director of the Office of Strategy and Planning who shall serve as the head of the Office.
 (c)ResponsibilitiesThe Director of the Office of Strategy and Planning shall— (1)lead and conduct long-term Department-wide strategic planning, including the Quadrennial Homeland Security Review and planning guidance for the Department, and translate the Department’s statutory responsibilities, strategic plans, and long-term goals into risk-based policies and procedures that improve operational effectiveness; and
 (2)develop strategies to address unconventional threats to the homeland.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended—
 (1)by striking the items relating to title VI and inserting the following:   Title VI—POLICY AND PLANNING Sec. 601. Office of Policy. Sec. 602. Office of Partnership and Engagement. Sec. 603. Office of International Affairs. Sec. 604. Office of Policy Implementation. Sec. 605. Office of Strategy and Planning. . (2)by inserting after the item relating to section 890A the following:
							
								
									Sec. 890B. Treatment of charitable trusts for members of the Armed Forces of the United States and
			 other governmental organizations..
						(c)Appointment of Under Secretary for Policy; continuation of service of Assistant Secretary
 (1)Time of appointmentThe President may appoint an Under Secretary for Policy under section 601 of the Homeland Security Act of 2002, as amended by this title, only on or after January 20, 2017.
 (2)Head of office pending appointmentThe individual serving as the Assistant Secretary for Policy of the Department of Homeland Security on the date of the enactment of this Act, or their successor, may continue to serve as an Assistant Secretary and as the head of the Office of Policy established by such section, until the date on which the Under Secretary for Policy is appointed under such section in accordance with paragraph (1).
						(d)Appointment of Assistant Secretary for International Affairs; abolishment of existing office
 (1)Time of appointmentThe Secretary of Homeland Security may appoint an Assistant Secretary for International Affairs under section 602 of the Homeland Security Act of 2002, as amended by this title, only on or after January 20, 2017.
 (2)Head of office pending appointmentThe individual serving as the Assistant Secretary for International Affairs of the Department of Homeland Security on the date of the enactment of this Act, or their successor, may continue to serve as a Deputy Assistant Secretary and as the head of the Office of International Affairs established by such section, until the date the Under Secretary for Policy is appointed under such section in accordance with paragraph (1).
						(3)Abolishment of existing office
 (A)In generalThe Office of International Affairs within the Office of the Secretary is abolished. (B)Transfer of assets and personnelThe assets and personnel associated with such Office are transferred to the head of the Office of International Affairs provided for by section 603 of the Homeland Security Act of 2002, as amended by this title.
 (C)Conforming amendmentSubsection 879 of the Homeland Security Act of 2002 (6 U.S.C. 459), and the item relating to such section in section 1(b) of such Act, are repealed.
							(e)Abolishment of Office for State and Local Law Enforcement
 (1)In generalThe Office for State and Local Law Enforcement of the Department of Homeland Security is abolished. (2)Transfer of functions, assets, and personnelThe functions authorized to be performed by such office immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this title.
 (3)Conforming amendmentSubsection (b) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is repealed. (f)Abolishment of Office for State and Local Government Coordination (1)In generalThe Office for State and Local Government Coordination of the Department of Homeland Security is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such office immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this title.
 (3)Conforming amendmentsSection 801 of the Homeland Security Act of 2002 (6 U.S.C. 631), and the item relating to that section in the table of contents in section 1(b) of such Act, are repealed.
						(g)Abolishment of Special Assistant to the Secretary
 (1)In generalThe Special Assistant to the Secretary authorized by section 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)), as in effect immediately before the enactment of this Act, is abolished.
 (2)Transfer of functions and assetsThe functions authorized to be performed by such Special Assistant to the Secretary immediately before the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement provided for by section 602 of the Homeland Security Act of 2002, as amended by this title.
 (3)Conforming amendmentSection 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)) is repealed. (h)Conforming amendments relating to Assistant SecretariesSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended—
 (1)in paragraph (1), by striking subparagraph (I) and redesignating subparagraph (J) as subparagraph (I); and
 (2)by amending paragraph (2) to read as follows:  (2)Assistant Secretaries (A)Advice and consent appointmentsThe Department shall have the following Assistant Secretaries appointed by the President, by and with the advice and consent of the Senate:
 (i)The Assistant Secretary, U.S. Immigration and Customs Enforcement. (ii)The Assistant Secretary, Transportation Security Administration.
 (B)Other Presidential appointmentsThe Department shall have the following Assistant Secretaries appointed by the President: (i)The Assistant Secretary, Infrastructure Protection.
 (ii)The Assistant Secretary, Office of Public Affairs. (iii)The Assistant Secretary, Office of Legislative Affairs.
 (C)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary: (i)The Assistant Secretary, Office of Cybersecurity and Communications.
 (ii)The Assistant Secretary for International Affairs under section 602. (iii)The Assistant Secretary for Partnership and Engagement under section 603.
 (D)Limitation on creation of positionsNo Assistant Secretary position may be created in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of the DHS Headquarters Reform and Improvement Act of 2015..
 (i)Homeland Security Advisory CouncilSection 102(b) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)) is amended by striking and after the semicolon at the end of paragraph (2), striking the period at the end of paragraph (3) and inserting ; and, and adding at the end the following:
						
 (4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland-security-related matters..
 (j)Prohibition on new officesNo new office may be created to perform functions transferred by this section, other than as provided in section 601 of the Homeland Security Act of 2002, as amended by this title, unless the Secretary of Homeland Security receives prior authorization from Congress permitting such change.
 (k)DefinitionsIn this section each of the terms functions, assets, and personnel has the meaning that term has under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (l)Duplication reviewThe Secretary of Homeland Security shall—
 (1)within 1 year after the date of the enactment of this Act, complete a review of the international affairs offices, functions, and responsibilities of the components of the Department of Homeland Security, to identify and eliminate areas of unnecessary duplication; and
 (2)within 30 days after the completion of such review, provide the results of the review to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 1415.Quadrennial homeland security reviewSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)Review requiredIn fiscal year 2017, and every 4 years thereafter, the Secretary shall conduct a review of the homeland security of the Nation (in this section referred to as a quadrennial homeland security review). Such review shall be conducted so that it is completed, and the report under subsection (c) is issued, by no later than December 31, 2017, and by December 31 of every fourth year thereafter.; and
 (B)in paragraph (3) by striking The Secretary shall conduct each quadrennial homeland security review under this subsection in consultation with and inserting In order to ensure that each quadrennial homeland security review conducted under this section is coordinated with the quadrennial defense review conducted by the Secretary of Defense under section 118 of title 10, United States Code, and any other major strategic review relating to diplomacy, intelligence, or other national security issues, the Secretary shall conduct and obtain information and feedback from entities of the homeland security enterprise through;
 (2)in subsection (b)— (A)in paragraph (5), by striking and after the semicolon at the end;
 (B)in paragraph (6), by striking the period and inserting ; and; and (C)by adding after paragraph (6) the following:
							
 (7)leverage analytical tools and resources developed as part of the quadrennial homeland security review to support the Department’s ongoing programs and missions.;
 (3)in subsection (c)(2)— (A)by striking and after the semicolon at the end of subparagraph (H);
 (B)by redesignating subparagraph (I) as subparagraph (L); and (C)by inserting after subparagraph (H) the following:
							
 (I)a description of how the conclusions under the quadrennial homeland security review will inform efforts to develop capabilities and build capacity of States, local governments, Indian tribes, and private entities, and of individuals, families, and communities;
 (J)as appropriate, proposed changes to the authorities, organization, governance structure, or business processes (including acquisition processes) of the Department in order to better fulfill responsibilities of the Department;
 (K)where appropriate, a classified annex, including materials prepared pursuant to section 306 of title 5, United States Code, relating to the preparation of an agency strategic plan, to satisfy, in whole or in part, the reporting requirements of this paragraph; and.
 1416.Future years homeland security programSection 874 of the Homeland Security Act of 2002 (6 U.S.C. 454) is amended— (1)by amending subsection (a) to read as follows:
						
 (a)In generalNot later than the 30 days following the date of each fiscal year on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Future Years Homeland Security Program that provides detailed estimates of the projected expenditures and corresponding requests for appropriations included in that budget. The Future Years Homeland Security Program shall cover the fiscal year for which the budget is submitted and the 4 succeeding fiscal years.; and
 (2)by adding at the end the following:  (d)Consistency of budget request with estimatesFor each fiscal year, the Secretary shall ensure that the projected amounts specified in program and budget information for the Department submitted to Congress in support of the President’s budget request are consistent with the estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Department included in the budget pursuant to section 1105(a)(5) of title 31, United States Code.
 (e)Explanation of alignment with strategies and plansTogether with the detailed estimates of the projected expenditures and corresponding requests for appropriations submitted for the Future Years Homeland Security Program, the Secretary shall provide an explanation of how those estimates and requests align with the homeland security strategies and plans developed and updated as appropriate by the Secretary. Such explanation shall include an evaluation of the organization, organizational structure, governance structure, and business processes (including acquisition processes) of the Department, to ensure that the Department is able to meet its responsibilities.
 (f)Projection of acquisition estimatesEach Future Years Homeland Security Program shall project— (1)acquisition estimates for a period of 5 fiscal years, with specified estimates for each fiscal year, for major acquisition programs by the Department and each component therein, including modernization and sustainment expenses; and
 (2)estimated annual deployment schedules for major acquisition programs over the 5-fiscal-year period. (g)Contingency amountsNothing in this section shall be construed as prohibiting the inclusion in the Future Years Homeland Security Program of amounts for management contingencies, subject to the requirements of subsection (b).
 (h)Classified or sensitive annexThe Secretary may include with each submission under this section a classified or sensitive annex containing any information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law, including information that is determined to be Sensitive Security Information under section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114) to Congress in a classified or sensitive annex.
 (i)Availability of information to the publicThe Secretary shall make available to the public in electronic form the information required to be submitted to Congress under this section, other than information described in subsection (h)..
 1417.Management and executionSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by striking subsections (a) and (b) and inserting the following:
					
 (a)In generalSubject to the direction and control of the Secretary, the Under Secretary for Management shall serve as the following:
 (1)The Chief Management Officer for all matters related to the management and administration of the Department in support of homeland security operations and programs. With regard to the management functions for which the Under Secretary has responsibility by law or by direction of the Secretary, the Under Secretary for Management takes precedence in the Department after the Secretary and the Deputy Secretary of Homeland Security.
 (2)The senior official with the authority to administer, implement, and direct management integration and transformation across functional disciplines of the Department, including—
 (A)information technology, financial management, acquisition management, and human capital management of the Department to improve program efficiency and effectiveness;
 (B)ensure compliance with laws, rules, regulations, and the Department’s policies; (C)conduct regular oversight; and
 (D)prevent unnecessary duplication of programs in the Department. (b)ResponsibilitiesIn addition to responsibilities designated by the Secretary or otherwise established by law, the Under Secretary for Management shall be responsible for performing, or delegating responsibility for performing, the following activities of the Department:
 (1)Development of the budget, management of appropriations, expenditures of funds, accounting, and finance.
 (2)Acquisition and procurement activities under section 701(d). (3)Human resources and personnel.
 (4)Information technology and communication systems, in consultation with the Under Secretary for Intelligence and Analysis, as appropriate.
 (5)Facilities, property, equipment, and other material resources. (6)Real property and personal property.
 (7)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (8)Strategic management planning, annual performance planning, and identification and tracking of performance measures relating to the responsibilities of the Department, including such responsibilities under section 306 of title 5, United States Code.
 (9)Oversight of grants and other assistance management programs to ensure proper administration. (10)Management integration and transformation within each functional management discipline of the Department, including information technology, financial management, acquisition management, and human capital management, and the transition process, to ensure an efficient and orderly consolidation of functions and personnel in the Department and transition, including the—
 (A)development of coordinated data sources and connectivity of information systems to the greatest extent practical to enhance program visibility and transparency;
 (B)development of standardized, automated, and real-time management information to uniformly manage and oversee programs, and make informed decisions to improve the efficiency of the Department;
 (C)development of effective program management and regular oversight mechanisms, including clear roles and processes for program governance, sharing of best practices, and access to timely, reliable, and analyzed data on all acquisitions and investments;
 (D)implementation of mechanisms to promote accountability for management integration among Department and component chief officers;
 (E)integration of financial management systems within and across the Department to ensure financial transparency, support daily operational and financial decisionmaking, and maintain consecutive unqualified opinions for all financial statements, including the responsibility to review, approve, and oversee the planning, design, acquisition, deployment, operation, maintenance, and modernization of business systems;
 (F)integration of human resource management systems within and across the Department to track and record information (including attrition rates, knowledge, skills, and abilities critical for workforce planning, identifying current and future human capital needs, including recruitment efforts and improving employee morale), including the responsibility to review, approve, and oversee the planning, design, acquisition, deployment, operation, maintenance, and modernization of business systems;
 (G)development of a management integration strategy for the Department and its components to be submitted annually with the President’s budget to ensure that management of the Department is strengthened in the areas of human capital, acquisition, information technology, and financial management, which shall include—
 (i)short- and long-term objectives to effectively guide implementation of interoperable business systems solutions;
 (ii)issuance of guidance and action plans with dates, specific actions, and costs for implementing management integration and transformation of common functional disciplines across the Department and its components;
 (iii)specific operational and tactical goals, activities, and timelines needed to accomplish the integration effort;
 (iv)performance measures to monitor and validate corrective measures; (v)efforts to identify resources needed to achieve key actions and outcomes;
 (vi)other issues impeding management integration; (vii)reporting to the Government Accountability Office twice annually to demonstrate measurable, sustainable progress made in implementing the Department’s corrective action plans and achieving key outcomes, including regarding—
 (I)leadership commitment; (II)capacity building; and
 (III)continuous monitoring to address Government Accountability Office designations of programs at high risk for waste, fraud, and abuse, including with respect to strengthening management functions;
 (viii)review and approve any major update to the Department’s strategy related to management integration and transformation across functional disciplines and lines of business, including any business systems modernization plans to maximize benefits and minimize costs for the Department; and
 (ix)before December 1 of each year in which a Presidential election is held, the development of a transition and succession plan to guide the transition of Department functions to a new Presidential administration, and making such plan available to the next Secretary and Under Secretary for Management and to the homeland security congressional committees.
 (H)Oversight, including the conduct of internal audits and management analyses, of the programs and activities of the Department. Such supervision includes establishing oversight procedures to ensure a full and effective review of the efforts by Department components to implement policies and procedures of the Department for management integration and transformation.
 (I)Any other management duties that the Secretary may designate.. 1418.Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and by inserting after subsection (a) the following:
					
 (b)ResponsibilitiesNotwithstanding sections 901 and 1122 of title 31, United States Code, the Chief Financial Officer, in consultation with the Under Secretary for Management and the Under Secretary for Intelligence and Analysis, as appropriate, shall—
 (1)lead cost-estimating practices for the Department, including the development of the Department’s policy on cost estimating and approval of life cycle cost estimates;
 (2)oversee coordination with the Office of Policy on the Department’s long-term strategic planning to ensure that the development of the Department’s budget is compatible with the priorities, strategic plans, and policies established by the Secretary;
 (3)develop and oversee the Department’s financial management policy; (4)provide guidance for and over financial system modernization efforts throughout the Department;
 (5)establish effective internal controls over financial reporting systems and processes throughout the Department;
 (6)lead assessments of internal controls related to the Department’s financial management systems and review financial processes to ensure that internal controls are designed properly and operate effectively;
 (7)lead the Department’s efforts related to financial oversight, including identifying ways to streamline and standardize business processes;
 (8)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;
 (9)ensure that Department components’ senior financial officers certify that their major acquisition programs have adequate resources to execute their programs through the 5-year future years homeland security program period, so that the Department’s funding requirements for major acquisition programs match expected resources;
 (10)ensure that components identify and report all expected costs of acquisition programs to the Chief Financial Officer of the Department;
 (11)oversee Department budget formulation and execution; (12)fully implement a common accounting structure to be used across the entire Department by fiscal year 2019; and
 (13)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component of the Department to—
 (A)report to the Inspector General of the Department the expenditures by the component for each conference hosted or attended by Department employees for which the total expenditures of the Department exceed $20,000, within 15 days after the date of the conference; and
 (B)with respect to such expenditures, provide to the Inspector General— (i)the information described in subsections (a), (b), and (c) of section 739 of Public Law 113–235; and
 (ii)documentation of such expenditures.. 1419.Chief Procurement Officer (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by adding at the end the following:
						
							708.Chief Procurement Officer
 (a)In generalThere is a Chief Procurement Officer of the Department, who shall report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of section 1702(c) of title 41 United States Code, and shall perform procurement functions as specified in such section. The Chief Procurement Officer also shall perform other functions and responsibilities set forth in this section and as may be assigned by the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Procurement Officer shall— (1)exercise leadership and authority to the extent delegated by the Under Secretary for Management over the Department’s procurement function;
 (2)issue procurement policies, and shall serve as a senior business advisor to agency officials on acquisition-related matters, including policy and workforce matters, as determined by the Under Secretary for Management;
 (3)account for the integrity, performance, and oversight of Department procurement and contracting functions and be responsible for ensuring that a procurement’s contracting strategy and plans are consistent with the intent and direction of the Acquisition Review Board;
 (4)serve as the Department’s main liaison to industry on procurement-related issues; (5)oversee a centralized certification and training program, in consultation with the Under Secretary for Management, for the entire Department acquisition workforce while using, to the greatest extent practicable, best practices and acquisition training opportunities already in existence within the Federal Government, the private sector, or universities and colleges, as appropriate, and including training on how best to identify actions that warrant referrals for suspension or debarment;
 (6)delegate or retain contracting authority, as appropriate; (7)provide input on the periodic performance reviews of each head of contracting activity of the Department;
 (8)collect baseline data and use such data to establish performance measures on the impact of strategic sourcing initiatives on the private sector, including, in particular, small businesses;
 (9)ensure that a fair proportion (as defined pursuant to the Small Business Act (15 U.S.C. 631 et seq.)) of Federal contract and subcontract dollars are awarded to small businesses, maximize opportunities for small business participation, and ensure, to the extent practicable, small businesses that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology; and
 (10)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings and, upon request, provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate about the effectiveness of such agreements at improving contractor responsibility.
 (c)Head of contracting activity definedIn this section the term head of contracting activity means each official responsible for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such title the following:
						
							
								Sec. 708. Chief Procurement Officer..
					1420.Chief Information Officer
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended— (1)in subsection (a), by adding at the end the following: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;
 (2)by redesignating subsection (b) as subsection (e); and (3)by inserting after subsection (a) the following:
							
 (b)ResponsibilitiesIn addition to the functions under section 3506 of title 44, United States Code, the Chief Information Officer, in consultation with the Under Secretary for Management, shall—
 (1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, and operations of the information technology functions of the Department;
 (2)to the extent delegated by the Secretary— (A)exercise leadership and authority over Department information technology management; and
 (B)establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;
 (3)serve as the lead technical authority for information technology programs; (4)maintain a consolidated inventory of the Department’s mission critical and mission essential information systems, and develop and maintain contingency plans for responding to a disruption in the operation of any of those information systems;
 (5)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department including the security of the Homeland Security Data Network;
 (6)in coordination with relevant officials of the Department, ensure that the Department is in compliance with subchapter II of chapter 35 of title 44, United States Code;
 (7)establish policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for purchases of information technology;
 (8)in coordination with relevant officials of the Department, ensure Department compliance with Homeland Security Presidential Directive 12;
 (9)in coordination with relevant officials of the Department, ensure that information technology systems of the Department meet the standards established under the information sharing environment, as defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485);
 (10)develop measures to monitor the performance of Department components’ use and implementation of information technology systems and consistently monitor such performance to ensure that such systems are used effectively;
 (11)ensure that Department components report to the Chief Information Officer of the Department a complete inventory of information systems and fully adhere to Department guidance related to information technology;
 (12)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function; and
 (13)carry out authorities over Department information technology consistent with section 113419 of title 40, United States Code.
 (c)Strategic plansIn coordination with the Chief Financial Officer, the Chief Information Officer shall develop an information technology strategic plan every 5 years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on—
 (1)how the information technology strategic plans developed under this subsection are used to help inform the Department’s budget process;
 (2)how the Department’s budget aligns with priorities specified in the information technology strategic plans;
 (3)in cases in which it is not possible to fund all information technology strategic plan activities for a given fiscal year, the rationale as to why certain activities are not being funded in lieu of higher priorities;
 (4)what decisionmaking process was used to arrive at these priorities and the role of Department components in that process; and
 (5)examine the extent to which unnecessary duplicate information technology within and across the components of the Department has been eliminated.
									(d)Software licensing
 (1)In generalNot later than 180 days after the date of the enactment of the DHS Headquarters Reform and Improvement Act of 2015, and every 2 years thereafter until 2020, the Chief Information Officer, in consultation with Department component chief information officers, shall—
 (A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;
 (B)assess the needs of the Department and the components of the Department for software licenses for the subsequent 2 fiscal years;
 (C)examine how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;
 (D)determine how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent 2 fiscal years; and
 (E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent 2 fiscal years.
										(2)Excess software licensing
 (A)Plan to reduce software licensesIf the Chief Information Officer determines through the inventory conducted under paragraph (1) that the number of software licenses held by the Department and the components of the Department exceed the needs of the Department as assessed under paragraph (1), the Secretary, not later than 90 days after the date on which the inventory is completed, shall establish a plan for bringing the number of such software licenses into balance with such needs of the Department.
										(B)Prohibition on procurement of new software licenses
 (i)In generalExcept as provided in clause (ii), upon completion of a plan established under paragraph (1), no additional resources may be obligated for the procurement of new software licenses for the Department until such time as the need of the Department exceeds the number of used and unused licenses held by the Department.
 (ii)ExceptionThe Chief Information Officer may authorize the purchase of additional licenses and amend the number of needed licenses as necessary.
 (3)GAO reviewThe Comptroller General of the United States shall review the inventory conducted under paragraph (1)(A) and the plan established under paragraph (2)(A).
 (4)Submission to CongressThe Chief Information Officer shall submit a copy of each inventory conducted under paragraph (1)(A) and each plan established under paragraph (2)(A) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (b)Completion of first definition of capabilitiesThe Chief Information Officer shall complete the first implementation of section 701(c) of the Homeland Security Act of 2002, as amended by this section, by not later than 1 year after the date of the enactment of this Act.
 1421.Chief Human Capital OfficerSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended to read as follows:  704.Chief Human Capital Officer (a)In generalThere is a Chief Human Capital Officer of the Department who shall report directly to the Under Secretary of Management.
 (b)ResponsibilitiesThe Chief Human Capital Officer shall— (1)develop and implement strategic workforce planning efforts that are consistent with Government-wide leading principles, and that are in line with Department strategic human capital goals and priorities;
 (2)develop performance measures to provide a basis for monitoring and evaluating Department-wide strategic workforce planning efforts;
 (3)develop strategies to recruit, hire, and train the Department workforce; (4)work with the component heads to identify methods for managing and overseeing human capital programs and initiatives;
 (5)develop a career path framework, and create opportunities for leader development; (6)serve as the Department’s central office for managing employee resources, including training and development opportunities;
 (7)coordinate the Department’s human resource management system; (8)conduct efficiency reviews to determine if components are implementing human capital programs and initiatives; and
 (9)identify and eliminate unnecessary and duplicative human capital policies and guidance. (c)Component strategies (1)In generalEach component of the Department shall coordinate with the Chief Human Capital Officer of the Department to develop or maintain its own 5-year workforce strategy that will support the Department’s goals, objectives, performance measures, and determination of the proper balance of Federal employees and private labor resources.
 (2)Strategy requirementsThe Chief Human Capital Officer shall ensure that, in the development of the strategy required by subsection (c), the head of the component reports to the Chief Human Capital Officer on the human resources considerations associated with creating additional Federal full-time equivalent positions, converting private contractor positions to Federal employee positions, or relying on the private sector for goods and services, including—
 (A)hiring projections, including occupation and grade level, as well as corresponding salaries, benefits, and hiring or retention bonuses;
 (B)the identification of critical skills requirements over the 5-year period, any current or anticipated need for critical skills required at the Department, and the training or other measures required to address such need;
 (C)recruitment of qualified candidates and retention of qualified employees; (D)supervisory and management requirements;
 (E)travel and related personnel support costs; (F)the anticipated cost and impact on mission performance associated with replacing Federal personnel due to their retirement or other attrition; and
 (G)other appropriate factors. (d)Annual submissionThe Secretary shall provide to the appropriate congressional committees, together with submission of the annual budget justification, information on the progress within the Department of fulfilling the workforce strategies required under subsection (c)..
				1422.Chief Security Officer
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1619(a) of this title, is further amended by adding at the end the following:
						
							709.Chief Security Officer
 (a)In generalThere is a Chief Security Officer of the Department, who shall report directly to the Under Secretary for Management.
 (b)ResponsibilitiesThe Chief Security Officer shall— (1)develop and implement the Department’s security policies, programs, and standards;
 (2)identify training and provide education to Department personnel on security-related matters; and (3)provide support to Department components on security-related matters..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such title the following:
						
							
								Sec. 709. Chief Security Officer..
 1423.Cost savings and efficiency reviewsNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Management of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)provides a detailed inventory of the management and administrative expenditures and activities of the components of the Department and identifies potential cost savings and efficiencies for those expenditures and activities of each such component;
 (2)examines the size, experience level, and geographic distribution of the operational personnel of the Department, including Customs and Border Protection officers, Border Patrol agents, Customs and Border Protection Air and Marine agents, Customs and Border Protection agriculture specialists, Federal Protective Service law enforcement security officers, Immigration and Customs Enforcement agents, Transportation Security Administration officers, Federal air marshals, and members of the Coast Guard; and
 (3)makes recommendations for adjustments in the management and administration of the Department that would reduce deficiencies in the Department’s capabilities, reduce costs, and enhance efficiencies.
					1424.Field efficiencies plan
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate a field efficiencies plan that—
 (A)examines the facilities and administrative and logistics functions of components of the Department of Homeland Security located within designated geographic areas; and
 (B)provides specific recommendations and an associated cost-benefit analysis for the consolidation of the facilities and administrative and logistics functions of components of the Department within each designated geographic area.
 (2)ContentsThe field efficiencies plan submitted under paragraph (1) shall include the following: (A)An accounting of leases held by the Department or its components that have expired in the current fiscal year or will be expiring in the next fiscal year, that have begun or been renewed in the current fiscal year, or that the Department or its components plan to sign or renew in the next fiscal year.
						(B)
 (i)An evaluation for each designated geographic area of specific facilities at which components, or operational entities of components, of the Department may be closed or consolidated, including consideration of when leases expire or facilities owned by the Government become available.
 (ii)The evaluation shall include consideration of potential consolidation with facilities of other Federal, State, or local entities, including—
 (I)offices; (II)warehouses;
 (III)training centers; (IV)housing;
 (V)ports, shore facilities, and airfields; (VI)laboratories; and
 (VII)other assets as determined by the Secretary. (iii)The evaluation shall include the potential for the consolidation of administrative and logistics functions, including—
 (I)facility maintenance; (II)fleet vehicle services;
 (III)mail handling and shipping and receiving; (IV)facility security;
 (V)procurement of goods and services; (VI)information technology and telecommunications services and support; and
 (VII)additional ways to improve unity of effort and cost savings for field operations and related support activities as determined by the Secretary.
 (C)An implementation plan, including— (i)near-term actions that can co-locate, consolidate, or dispose of property within 24 months;
 (ii)identifying long-term occupancy agreements or leases that cannot be changed without a significant cost to the Government; and
 (iii)how the Department can ensure it has the capacity, in both personnel and funds, needed to cover up-front costs to achieve consolidation and efficiencies.
 (D)An accounting of any consolidation in the Department or its component’s real estate footprint, including the co-location of personnel from different components, offices, and agencies within the Department.
 1425.Resources to respond to operational surgesOn an annual basis, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the circumstances in which the Secretary exercised the authority during the preceding year to reprogram or transfer funds to address unforeseen costs, including the costs associated with operational surges, and information on any circumstances in which limitations on the transfer or reprogramming of funds impacted the Secretary’s ability to address such unforeseen costs.
				1426.Department of Homeland Security rotation program
 (a)Enhancements to the rotation programSection 844(a) of the Homeland Security Act of 2002 (6 U.S.C. 414(a)) is amended as follows: (1)In paragraph (1)—
 (A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and (B)by striking for employees of the Department and inserting for certain personnel within the Department.
 (2)In paragraph (2)— (A)by redesignating subparagraphs (A) through (G) as subparagraphs (C) through (I), and inserting before subparagraph (C), as so redesignated, the following:
								
 (A)seek to foster greater Departmental integration and unity of effort; (B)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the Department’s programs, policies, and activities;;
 (B)in subparagraph (D), as so redesignated, by striking middle and senior level; and (C)in subparagraph (G), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and.
 (3)In paragraph (3)(B), by striking clause (iii) and redesignating clauses (iv) through (viii) as clauses (iii) through (vii).
 (4)By redesignating paragraphs (4) and (5) as paragraphs (5) and (6), and inserting after paragraph (3) the following:
							
 (4)Administrative mattersIn carrying out any program established pursuant to this section, the Secretary shall— (A)before selecting employees for participation in such program, disseminate information broadly within the Department about the availability of the program, qualifications for participation in the program, including full-time employment within the employing component or office not less than one year, and the general provisions of the program;
 (B)require each candidate for participation in the program to be nominated by the head of the candidate’s employing component or office and that the Secretary, or the Secretary’s designee, select each employee for the program solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;
 (C)ensure that each employee participating in the program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the employee’s employing component or office;
 (D)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee participation in the program; and
 (E)require that, during the period of participation by an employee in the program, performance evaluations for the employee—
 (i)shall be conducted by officials in the employee’s office or component with input from the supervisors of the employee at the component or office in which the employee is placed during that period; and
 (ii)shall be provided the same weight with respect to promotions and other rewards as performance evaluations for service in the employee’s office or component..
 (b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate about the status of the homeland security rotation program authorized by section 844 of the Homeland Security Act of 2002, as amended by this section.
					BDepartment of Homeland Security Acquisition Accountability and Efficiency
				1431.Definitions
 (a)In generalIn this subtitle: (1)SecretaryThe term Secretary means the Secretary of Homeland Security.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Congressional homeland security committeesThe term congressional homeland security committees means—
 (A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Appropriations of the House of Representatives and of the Senate. (b)Additional definitionsIn this subtitle:
 (1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code. (2)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes identifying and validating needs; assessing alternatives to select the most appropriate solution; clearly establishing well-defined requirements; developing realistic cost assessments and schedules; securing stable funding that matches resources to requirements; demonstrating technology, design, and manufacturing maturity; using milestones and exit criteria or specific accomplishments that demonstrate progress; adopting and executing standardized processes with known success across programs; establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and integrating these capabilities into the Department’s mission and business operations.
 (c)Amendments to definitions in homeland security act of 2002Section 2 of the Homeland Security Act of 2002 is amended— (1)by striking In this Act, and inserting (a) In General.—In this Act,;
 (2)in paragraph (2)— (A)by inserting (A) after (2); and
 (B)by adding at the end the following new subparagraph:  (B)The term congressional homeland security committees means—
 (i)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (ii)the Committees on Appropriations of the House of Representatives and of the Senate, where appropriate.; and
 (3)by adding at the end the following new subsection:  (b)Acquisition-Related definitionsIn this Act, the following definitions apply:
 (1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code. (2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management—
 (A)to ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;
 (B)to review (including approving, halting, modifying, or cancelling) an acquisition program through the life cycle of the program;
 (C)to ensure that program managers have the resources necessary to successfully execute an approved acquisition program;
 (D)to ensure good program management of cost, schedule, risk, and system performance of the acquisition, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and
 (E)to ensure that program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to a program at all phases of the life cycle of the program to avoid and mitigate acquisition program baseline breaches.
 (3)Acquisition decision eventThe term acquisition decision event, with respect to an investment or acquisition program, means a predetermined point within the acquisition phases of the investment or acquisition program at which the investment or acquisition program will undergo a review prior to commencement of the next phase.
 (4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for the acquisition as determined by the person exercising acquisition decision authority for the acquisition.
 (5)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of the program.
 (6)Capability development planThe term capability development plan, with respect to a proposed acquisition, means the document that the Acquisition Review Board approves for the first acquisition decision event related to validating the need of a proposed acquisition.
 (7)Component acquisition executiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (8)Life cycle costThe term life cycle cost, with respect to an acquisition program, means all costs associated with research, development, procurement, operation, integrated logistics support, and disposal under the program, including supporting infrastructure that plans, manages, and executes the program over its full life, and costs of common support items incurred as a result of the program.
 (9)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2015 constant dollars) over its life cycle cost..
						1Acquisition authorities
 1441.Acquisition authorities for Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as amended by section 1417 of this title, is further amended by adding at the end the following:
						
							(e)Acquisition and related responsibilities
 (1)In generalNotwithstanding section 1702(b) of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authority and perform the functions as specified in section 1702(b) of such title, and perform all other functions and responsibilities delegated by the Secretary or described in this subsection.
 (2)Duties and responsibilitiesIn addition to the authority and functions specified in section 1702(b) of title 41, United States Code, the duties and responsibilities of the Under Secretary for Management related to acquisition include the following:
 (A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves its mission through the adoption of widely accepted program management best practices and standards.
 (B)Exercising the acquisition decision authority to approve, halt, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs, unless the Under Secretary delegates the authority to a Component Acquisition Executive pursuant to paragraph (3).
 (C)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs.
 (D)Ensuring that each major acquisition program has a Department-approved acquisition program baseline, pursuant to the Department’s acquisition management policy.
 (E)Ensuring that the heads of components and Component Acquisition Executives comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.
 (F)Ensuring that grants and financial assistance are provided only to individuals and organizations that are not suspended or debarred.
 (G)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly companies that access the Department’s information systems and technologies, adhere to internal cybersecurity policies established by the Department of Homeland Security.
									(3)Delegation of acquisition decision authority
 (A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for an acquisition program that has a life cycle cost estimate of less than $300,000,000.
 (B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major acquisition program that has a life cycle cost estimate of at least $300,000,000 but not more than $1,000,000,000 if all of the following requirements are met:
 (i)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.
 (ii)The Component Acquisition Executive has adequate, experienced, dedicated program management professional staff commensurate with the size of the delegated portfolio.
 (iii)Each major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.
 (4)Excluded parties list system consultationThe Under Secretary for Management shall require that all Department contracting and procurement officials consult the Excluded Parties List System (or successor system) as maintained by the General Services Administration prior to awarding a contract or grant or entering into other transactions to ascertain whether the selected contractor is excluded from receiving Federal contracts, certain subcontracts, and certain types of Federal financial and nonfinancial assistance and benefits.
								(5)Relationship to under secretary for science and technology
 (A)In generalNothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act. The Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology can support current and future requirements of the components.
 (B)Operational testing and evaluationThe Under Secretary for Science and Technology shall— (i)ensure, in coordination with relevant component heads, that major acquisition programs—
 (I)complete operational testing and evaluation of technologies and systems; (II)use independent verification and validation of operational test and evaluation implementation and results; and
 (III)document whether such programs meet all performance requirements included in their acquisition program baselines;
 (ii)ensure that such operational testing and evaluation includes all system components and incorporates operators into the testing to ensure that systems perform as intended in the appropriate operational setting; and
 (iii)determine if testing conducted by other Federal agencies and private entities is relevant and sufficient in determining whether systems perform as intended in the operational setting..
 1442.Acquisition authorities for Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342), as amended by section 1618 of this title, is further amended by adding at the end of subsection (c)(2) the following new subparagraph:
						
 (J)Notwithstanding section 902 of title 31, United States Code, provide leadership over financial management policy and programs for the Department as they relate to the Department’s acquisitions programs, in consultation with the Under Secretary for Management..
 1443.Acquisition authorities for Chief Information OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by section 1620(a) of this title, is further amended by adding at the end the following new subsection:
						
 (f)Acquisition responsibilitiesNotwithstanding section 11315 of title 40, United States Code, the acquisition responsibilities of the Chief Information Officer, in consultation with the Under Secretary for Management, shall include the following:
 (1)Oversee the management of the Homeland Security Enterprise Architecture and ensure that, before each acquisition decision event, approved information technology acquisitions comply with departmental information technology management processes, technical requirements, and the Homeland Security Enterprise Architecture, and in any case in which information technology acquisitions do not comply with the Department’s management directives, make recommendations to the Acquisition Review Board regarding such noncompliance.
 (2)Be responsible for providing recommendations to the Acquisition Review Board established in section 836 of this Act on information technology programs, and be responsible for developing information technology acquisition strategic guidance..
					1444.Requirements to ensure greater accountability for acquisition programs
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by sections 1419(a) and 1422(a) of this title, is further amended by adding at the end the following:
							
								710.Requirements to ensure greater accountability for acquisition programs
 (a)Requirement To establish mechanismWithin the Management Directorate, the Under Secretary for Management shall establish a mechanism to prioritize improving the accountability, standardization, and transparency of major acquisition programs of the Department in order to increase opportunities for effectiveness and efficiencies and to serve as the central oversight function of all Department acquisition programs.
 (b)Responsibilities of executive directorThe Under Secretary for Management shall designate an Executive Director to oversee the requirement under subsection (a). The Executive Director shall report directly to the Under Secretary and shall carry out the following responsibilities:
 (1)Monitor the performance of Department acquisition programs regularly between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.
 (2)Assist the Under Secretary for Management in managing the Department’s acquisition portfolio. (3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data it collects and maintains from its components is accurate and reliable.
 (4)Serve as the focal point and coordinator for the acquisition life cycle review process and as the executive secretariat for the Acquisition Review Board established under section 836 of this Act.
 (5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing clear lines of authority, accountability, and responsibility for acquisition decisionmaking within the Department.
 (6)Engage in the strategic planning and performance evaluation process required under section 306 of title 5, United States Code, and sections 1105(a)(28), 1115, 1116, and 9703 of title 31, United States Code, by supporting the Chief Procurement Officer in developing strategies and specific plans for hiring, training, and professional development in order to rectify any deficiency within the Department’s acquisition workforce.
 (7)Oversee the Component Acquisition Executive structure to ensure it has sufficient capabilities and complies with Department policies.
 (8)Develop standardized certification standards in consultation with the Component Acquisition Executives for all acquisition program managers.
 (9)In the event that a program manager’s certification or actions need review for purposes of promotion or removal, provide input, in consultation with the relevant Component Acquisition Executive, into the relevant program manager’s performance evaluation, and report positive or negative experiences to the relevant certifying authority.
 (10)Provide technical support and assistance to Department acquisitions and acquisition personnel in conjunction with the Chief Procurement Officer.
 (11)Prepare the Department’s Comprehensive Acquisition Status Report, as required by the Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6; 127 Stat. 343) and section 840 of this Act, and make such report available to congressional homeland security committees.
 (12)Prepare the Department’s Quarterly Program Accountability Report as required by section 840 of this Act, and make such report available to the congressional homeland security committees.
 (c)Responsibilities of componentsEach head of a component shall comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management. For each major acquisition program, each head of a component shall—
 (1)define baseline requirements and document changes to those requirements, as appropriate; (2)establish a complete life cycle cost estimate with supporting documentation, including an acquisition program baseline;
 (3)verify each life cycle cost estimate against independent cost estimates, and reconcile any differences;
 (4)complete a cost-benefit analysis with supporting documentation; (5)develop and maintain a schedule that is consistent with scheduling best practices as identified by the Comptroller General of the United States, including, in appropriate cases, an integrated master schedule; and
 (6)ensure that all acquisition program information provided by the component is complete, accurate, timely, and valid.
										711.Acquisition documentation
 (a)In generalFor each major acquisition program, the Executive Director responsible for the preparation of the Comprehensive Acquisition Status Report, pursuant to paragraph (11) of section 710(b), shall require certain acquisition documentation to be submitted by Department components or offices.
 (b)WaiverThe Secretary may waive the requirement for submission under subsection (a) for a program for a fiscal year if either—
 (1)the program has not— (A)entered the full rate production phase in the acquisition life cycle;
 (B)had a reasonable cost estimate established; and (C)had a system configuration defined fully; or
 (2)the program does not meet the definition of capital asset, as defined by the Director of the Office of Management and Budget. (c)Congressional oversightAt the same time the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate information on the exercise of authority under subsection (b) in the prior fiscal year that includes the following specific information regarding each program for which a waiver is issued under subsection (b):
 (1)The grounds for granting a waiver for that program. (2)The projected cost of that program.
 (3)The proportion of a component’s annual acquisition budget attributed to that program, as available. (4)Information on the significance of the program with respect to the component’s operations and execution of its mission..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 1419 the following new item:
							
								
									Sec. 710. Requirements to ensure greater accountability for acquisition programs.
									Sec. 711. Acquisition documentation..
						2Acquisition program management discipline
					1451.Acquisition Review Board
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
							
								836.Acquisition Review Board
 (a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to strengthen accountability and uniformity within the Department acquisition review process, review major acquisition programs, and review the use of best practices.
 (b)CompositionThe Deputy Secretary or Under Secretary for Management shall serve as chair of the Board. The Secretary shall also ensure participation by other relevant Department officials, including at least 2 component heads or their designees, as permanent members of the Board.
 (c)MeetingsThe Board shall meet every time a major acquisition program needs authorization to proceed from acquisition decision events through the acquisition life cycle and to consider any major acquisition program in breach as necessary. The Board may also be convened for non-major acquisitions that are deemed high-risk by the Executive Director referred to in section 710(b) of this Act. The Board shall also meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness.
 (d)ResponsibilitiesThe responsibilities of the Board are as follows: (1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.
 (2)Oversee executable business strategy, resources, management, accountability, and alignment to strategic initiatives.
 (3)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for the acquisition at key acquisition decision events.
 (4)Conduct systematic reviews of acquisitions to ensure that they are progressing in compliance with the approved documents for their current acquisition phase.
 (5)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.
 (6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:
 (A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.
 (B)Full consideration of possible trade-offs among cost, schedule, and performance objectives for each alternative is considered.
 (e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves the program to proceed into the planning phase before it has a Department-approved acquisition program baseline, then the Under Secretary for Management shall create and approve an acquisition program baseline report on the decision, and the Secretary shall—
 (1)within 7 days after an acquisition decision memorandum is signed, notify in writing the congressional homeland security committees of such decision; and
 (2)within 60 days after the acquisition decision memorandum is signed, submit a report to such committees stating the rationale for the decision and a plan of action to require an acquisition program baseline for the program.
 (f)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 835 the following new item:
							
								
									Sec. 836. Acquisition Review Board..
						1452.Requirements to reduce duplication in acquisition programs
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								837.Requirements to reduce duplication in acquisition programs
 (a)Requirement To establish policiesIn an effort to reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs, the Deputy Secretary, in consultation with the Under Secretary for Management, shall establish Department-wide policies to integrate all phases of the investment life cycle and help the Department identify, validate, and prioritize common component requirements for major acquisition programs in order to increase opportunities for effectiveness and efficiencies. The policies shall also include strategic alternatives for developing and facilitating a Department component-driven requirements process that includes oversight of a development test and evaluation capability; identification of priority gaps and overlaps in Department capability needs; and provision of feasible technical alternatives, including innovative commercially available alternatives, to meet capability needs.
 (b)Mechanisms To carry out requirementThe Under Secretary for Management shall coordinate the actions necessary to carry out subsection (a), using such mechanisms as considered necessary by the Secretary to help the Department reduce unnecessary duplication and inefficiency for all Department investments, including major acquisition programs.
 (c)CoordinationIn coordinating the actions necessary to carry out subsection (a), the Deputy Secretary shall consult with the Under Secretary for Management, Component Acquisition Executives, and any other Department officials, including the Under Secretary for Science and Technology or his designee, with specific knowledge of Department or component acquisition capabilities to prevent unnecessary duplication of requirements.
 (d)AdvisorsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall seek and consider input within legal and ethical boundaries from members of Federal, State, local, and tribal governments, nonprofit organizations, and the private sector, as appropriate, on matters within their authority and expertise in carrying out the Department’s mission.
 (e)MeetingsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall meet at least quarterly and communicate with components often to ensure that components do not overlap or duplicate spending or activities on major investments and acquisition programs within their areas of responsibility.
 (f)ResponsibilitiesIn carrying out this section, the responsibilities of the Deputy Secretary, in consultation with the Under Secretary for Management, are as follows:
 (1)To review and validate the requirements documents of major investments and acquisition programs prior to acquisition decision events of the investments or programs.
 (2)To ensure the requirements and scope of a major investment or acquisition program are stable, measurable, achievable, at an acceptable risk level, and match the resources planned to be available.
 (3)Before any entity of the Department issues a solicitation for a new contract, coordinate with other Department entities as appropriate to prevent unnecessary duplication and inefficiency and—
 (A)to implement portfolio reviews to identify common mission requirements and crosscutting opportunities among components to harmonize investments and requirements and prevent unnecessary overlap and duplication among components; and
 (B)to the extent practicable, to standardize equipment purchases, streamline the acquisition process, improve efficiencies, and conduct best practices for strategic sourcing.
 (4)To ensure program managers of major investments and acquisition programs conduct analyses, giving particular attention to factors such as cost, schedule, risk, performance, and operational efficiency in order to determine that programs work as intended within cost and budget expectations.
 (5)To propose schedules for delivery of the operational capability needed to meet each Department investment and major acquisition program.
 (g)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 836 the following new item:
							
								
									Sec. 837. Requirements to reduce duplication in acquisition programs..
						1453.Government Accountability Office review of Board and of requirements to reduce duplication in
			 acquisition programs
 (a)Review requiredThe Comptroller General of the United States shall conduct a review of the effectiveness of the Acquisition Review Board established under section 836 of the Homeland Security Act of 2002 (as added by section 1451) and the requirements to reduce unnecessary duplication in acquisition programs established under section 837 of such Act (as added by section 1452) in improving the Department’s acquisition management process.
 (b)Scope of reportThe review shall include the following: (1)An assessment of the effectiveness of the Board in increasing program management oversight, best practices and standards, and discipline among the components of the Department, including in working together and in preventing overlap and unnecessary duplication.
 (2)An assessment of the effectiveness of the Board in instilling program management discipline. (3)A statement of how regularly each major acquisition program is reviewed by the Board, how often the Board stops major acquisition programs from moving forward in the phases of the acquisition life cycle process, and the number of major acquisition programs that have been halted because of problems with operational effectiveness, schedule delays, or cost overruns.
 (4)An assessment of the effectiveness of the Board in impacting acquisition decisionmaking within the Department, including the degree to which the Board impacts decisionmaking within other headquarters mechanisms and bodies involved in the administration of acquisition activities.
 (c)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section not later than 1 year after the date of the enactment of this Act. The report shall be submitted in unclassified form but may include a classified annex.
 1454.Excluded Party List System waiversThe Secretary of Homeland Security shall provide notification to the congressional homeland security committees within 5 days after the issuance of a waiver by the Secretary of Federal requirements that an agency not engage in business with a contractor in the Excluded Party List System (or successor system) as maintained by the General Services Administration and an explanation for a finding by the Secretary that a compelling reason exists for this action.
 1455.Inspector General oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security— (1)may audit decisions about grant and procurement awards to identify instances where a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and
 (2)shall review the suspension and debarment program throughout the Department of Homeland Security to assess whether suspension and debarment criteria are consistently applied throughout the Department and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.
						3Acquisition program management accountability and transparency
					1461.Congressional notification and other requirements for major acquisition program breach
 (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								838.Congressional notification and other requirements for major acquisition program breach
 (a)Breach definedThe term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance parameter specified in the acquisition program baseline.
									(b)Requirements within department if breach occurs
										(1)Notifications
 (A)Notification of breachIf a breach occurs in a major acquisition program, the program manager for that program shall notify the Component Acquisition Executive for the program, the head of the component concerned, the Executive Director referred to in section 710(b) of this Act, the Under Secretary for Management, and the Deputy Secretary.
 (B)Notification to SecretaryIf a major acquisition program has a breach with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline for the program, the Secretary and the Inspector General of the Department shall be notified not later than 5 business days after the breach is identified.
											(2)Remediation plan and root cause analysis
 (A)In generalIn the case of a breach with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline, a remediation plan and root cause analysis is required, and the Under Secretary for Management or his designee shall establish a date for submission within the Department of a breach remediation plan and root cause analysis in accordance with this subsection.
 (B)Remediation planThe remediation plan required under this subsection shall be submitted in writing to the head of the component concerned, the Executive Director referred to in section 710(b) of this Act, and the Under Secretary for Management. The plan shall—
 (i)explain the circumstances of the breach; (ii)provide prior cost estimating information;
 (iii)propose corrective action to control cost growth, schedule delays, or performance issues; (iv)in coordination with Component Acquisition Executive, discuss all options considered, including the estimated impact on cost, schedule, or performance of the program if no changes are made to current requirements, the estimated cost of the program if requirements are modified, and the extent to which funding from other programs will need to be reduced to cover the cost growth of the program; and
 (v)explain the rationale for why the proposed corrective action is recommended. (C)Root cause analysisThe root cause analysis required under this subsection shall determine the underlying cause or causes of shortcomings in cost, schedule, or performance of the program, including the role, if any, of the following:
 (i)Unrealistic performance expectations. (ii)Unrealistic baseline estimates for cost or schedule or changes in program requirements.
 (iii)Immature technologies or excessive manufacturing or integration risk. (iv)Unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance.
 (v)Changes in procurement quantities. (vi)Inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874 of this Act.
 (vii)Legislative, legal, or regulatory changes. (viii)Inadequate program management personnel, including lack of training, credentials, certifications, or use of best practices.
 (3)Correction of breachThe Under Secretary for Management or his designee shall establish a date for submission within the Department of a program of corrective action that ensures that one of the following actions has occurred:
 (A)The breach has been corrected and the program is again in compliance with the original acquisition program baseline parameters.
 (B)A revised acquisition program baseline has been approved. (C)The program has been halted or cancelled.
											(c)Requirements relating to congressional notification if breach occurs
 (1)Notification to congressIf a notification is made under subsection (b)(1)(B) for a breach in a major acquisition program with a cost overrun greater than 15 percent or a schedule delay greater than 180 days from the costs or schedule set forth in the acquisition program baseline, or with an anticipated failure for any key performance threshold or parameter specified in the acquisition program baseline, the Under Secretary for Management shall notify the congressional homeland security committees of the breach in the next quarterly Comprehensive Acquisition Status Report after the Under Secretary for Management receives the notification from the program manager under subsection (b)(1)(B).
 (2)Substantial variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule set forth in the acquisition program baseline for a major acquisition program, the Under Secretary for Management shall include in the notification required in (c)(1) a written certification, with supporting explanation, that—
 (A)the acquisition is essential to the accomplishment of the Department’s mission; (B)there are no alternatives to such capability or asset that will provide equal or greater capability in both a more cost-effective and timely manner;
 (C)the new acquisition schedule and estimates for total acquisition cost are reasonable; and (D)the management structure for the acquisition program is adequate to manage and control performance, cost, and schedule.
 (3)Submissions to CongressNot later than 30 calendar days after submission to such committees of a breach notification under paragraph (1) of this section for a major acquisition program, the Under Secretary for Management shall submit to such committees the following:
 (A)A copy of the remediation plan and the root cause analysis prepared under subsection (b)(2) for the program.
 (B)A statement describing the corrective action or actions that have occurred pursuant to subsection (b)(3) for the program, with a justification for the action or actions.
											(d)Additional actions if breach occurs
 (1)Prohibition on obligation of fundsDuring the 90-day period following submission under subsection (c)(3) of a remediation plan, root cause analysis, and statement of corrective actions with respect to a major acquisition program, the Under Secretary for Management shall submit a certification described in paragraph (2) of this subsection to the congressional homeland security committees. If the Under Secretary for Management does not submit such certification by the end of such 90-day period, then funds appropriated to the major acquisition program shall not be obligated until the Under Secretary for Management submits such certification.
 (2)CertificationFor purposes of paragraph (1), the certification described in this paragraph is a certification that—
 (A)the Department has adjusted or restructured the program in a manner that addresses the root cause or causes of the cost growth in the program; and
 (B)the Department has conducted a thorough review of the breached program’s acquisition decision event approvals and the current acquisition decision event approval for the breached program has been adjusted as necessary to account for the restructured program..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 837 the following new item:
							
								
									Sec. 838. Congressional notification and other requirements for major acquisition program breach..
						1462.Multiyear acquisition strategy
						(a)In general
 (1)AmendmentSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
								
									839.Multiyear acquisition strategy
 (a)Multiyear acquisition strategy requiredNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the appropriate homeland security committees a multiyear acquisition strategy to guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks and to help industry better understand, plan, and align resources to meet the future acquisition needs of the Department. The strategy shall be updated and included in each Future Years Homeland Security Program required under section 874 of this Act.
 (b)ConsultationIn developing the strategy, the Secretary shall consult with others as the Secretary deems appropriate, including headquarters, components, employees in the field, and when appropriate, individuals from industry and the academic community.
 (c)Form of strategyThe report shall be submitted in unclassified form but may include a classified annex for any sensitive or classified information if necessary. The Department also shall publish the plan in an unclassified format that is publicly available.
 (d)Contents of strategyThe strategy shall include the following: (1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management or his designee in coordination with all of the Component Acquisition Executives of Department major acquisition programs that Department and component acquisition investments seek to address, that includes the expected security and economic benefit of the program or system and an analysis of how the security and economic benefit derived from the program or system will be measured.
 (2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department plan, budget, schedule, and acquire upgrades of its systems and equipment and plan for the acquisition and management of future systems and equipment.
 (3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to prevent wasteful purchasing, achieve the greatest level of efficiency and cost savings by rationalizing purchases, aligning pricing for similar items, and utilizing purchase timing and economies of scale.
 (4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to support the acquisition of the technologies to meet the needs of the plan and ways to leverage to the greatest extent possible the emerging technology trends and research and development trends within the public and private sectors and an identification of ways to ensure that the appropriate technology is acquired and integrated into the Department’s operating doctrine and procured in ways that improve mission performance.
 (5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet its acquisition needs with resiliency, agility, and responsiveness to assure the Nation’s homeland security and facilitate trade.
 (6)Focus on Incentives to Save Taxpayer DollarsAn assessment of ways the Department can develop incentives for program managers and senior Department acquisition officials to prevent cost overruns, avoid schedule delays, and achieve cost savings in major acquisition programs.
 (7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in requirements development, procurement announcements, requests for proposals, evaluation of proposals, protests of decisions and awards and through the use of best practices as defined in section 4(b) of the DHS Headquarters Reform and Improvement Act of 2015 and lessons learned by the Department and other Federal agencies.
 (8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet its mission needs to inform the requirements-setting process and before engaging in an acquisition, including—
 (A)methods designed especially to engage small and disadvantaged businesses and a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, barriers to entry for small and disadvantaged businesses, and unique requirements for small and disadvantaged businesses; and
 (B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by program managers with such entities to prevent misinterpretation of acquisition regulations and to permit freedom within legal and ethical boundaries for program managers to interact with such businesses with transparency.
 (9)CompetitionA plan regarding competition as described in subsection (e). (10)Acquisition workforceA plan regarding the Department acquisition workforce as described in subsection (f).
 (11)Feasibility of workforce development fund pilot programAn assessment of the feasibility of conducting a pilot program to establish an acquisition workforce development fund as described in subsection (g).
 (e)Competition planThe strategy shall also include a plan (referred to in subsection (d)(9)) that shall address actions to ensure competition, or the option of competition, for major acquisition programs. The plan may include assessments of the following measures in appropriate cases if such measures are cost effective:
 (1)Competitive prototyping. (2)Dual-sourcing.
 (3)Unbundling of contracts. (4)Funding of next-generation prototype systems or subsystems.
 (5)Use of modular, open architectures to enable competition for upgrades. (6)Acquisition of complete technical data packages.
 (7)Periodic competitions for subsystem upgrades. (8)Licensing of additional suppliers, including small businesses.
 (9)Periodic system or program reviews to address long-term competitive effects of program decisions. (f)Acquisition workforce plan (1)Acquisition workforceThe strategy shall also include a plan (referred to in subsection (d)(10)) to address Department acquisition workforce accountability and talent management that identifies the acquisition workforce needs of each component performing acquisition functions and develops options for filling those needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.
 (2)Additional matters coveredThe acquisition workforce plan shall address ways to— (A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officer’s representatives, in order to retain highly qualified individuals that have experience in the acquisition life cycle, complex procurements, and management of large programs;
 (B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as they work with the acquisition workforce;
 (C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging already-existing training within the Federal Government, academic community, or private industry;
 (D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;
 (E)designate the acquisition positions that will be necessary to support the Department acquisition requirements, including in the fields of—
 (i)program management; (ii)systems engineering;
 (iii)procurement, including contracting; (iv)test and evaluation;
 (v)life cycle logistics; (vi)cost estimating and program financial management; and
 (vii)additional disciplines appropriate to Department mission needs; (F)strengthen the performance of contracting officer’s representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—
 (i)assessing the extent to which contracting officer’s representatives are certified and receive training that is appropriate;
 (ii)determining what training is most effective with respect to the type and complexity of assignment; and
 (iii)implementing actions to improve training based on such assessment; and (G)identify ways to increase training for relevant investigators and auditors to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Government and private sector resources in coordination with the Inspector General of the Department.
 (g)Feasibility of workforce development fund pilot programThe strategy shall also include an assessment (referred to in subsection (d)(11)) of the feasibility of conducting a pilot program to establish a Homeland Security Acquisition Workforce Development Fund (in this subsection referred to as the Fund) to ensure the Department acquisition workforce has the capacity, in both personnel and skills, needed to properly perform its mission and ensure that the Department receives the best value for the expenditure of public resources. The assessment shall address the following:
 (1)Ways to fund the Fund, including the use of direct appropriations, or the credit, transfer, or deposit of unobligated or unused funds from Department components into the Fund to remain available for obligation in the fiscal year for which credited, transferred, or deposited and to remain available for successive fiscal years.
 (2)Ways to reward the Department acquisition workforce and program managers for good program management in controlling cost growth, limiting schedule delays, and ensuring operational effectiveness through providing a percentage of the savings or general acquisition bonuses.
 (3)Guidance for the administration of the Fund that includes provisions to do the following: (A)Describe the costs and benefits associated with the use of direct appropriations or credit, transfer, or deposit of unobligated or unused funds to finance the Fund.
 (B)Describe the manner and timing for applications for amounts in the Fund to be submitted. (C)Explain the evaluation criteria to be used for approving or prioritizing applications for amounts in the Fund in any fiscal year.
 (D)Explain the mechanism to report to Congress on the implementation of the Fund on an ongoing basis. (E)Detail measurable performance metrics to determine if the Fund is meeting the objective to improve the acquisition workforce and to achieve cost savings in acquisition management..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 838 the following new item:
								
									
										Sec. 839. Multiyear acquisition strategy..
 (b)Conforming amendment to future years homeland security programSection 874(b) of the Homeland Security Act of 2002 (6 U.S.C. 454(b)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (4)include the multiyear acquisition strategy required under section 839 of this Act.. 1463.Acquisition reports (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
							
								840.Acquisition reports
									(a)Comprehensive Acquisition Status Report
 (1)In generalThe Under Secretary for Management each year shall submit to the congressional homeland security committees, at the same time as the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, a comprehensive acquisition status report. The report shall include the following:
 (A)The information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74) (as required under the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6)).
 (B)A listing of programs that have been cancelled, modified, paused, or referred to the Under Secretary for Management or Deputy Secretary for additional oversight or action by the Board, Department Office of Inspector General, or the Comptroller General.
 (C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.
 (2)Information for major acquisition programsFor each major acquisition program, the report shall include the following: (A)A narrative description, including current gaps and shortfalls, the capabilities to be fielded, and the number of planned increments or units.
 (B)Acquisition Review Board (or other board designated to review the acquisition) status of each acquisition, including the current acquisition phase, the date of the last review, and a listing of the required documents that have been reviewed with the dates reviewed or approved.
 (C)The most current, approved acquisition program baseline (including project schedules and events). (D)A comparison of the original acquisition program baseline, the current acquisition program baseline, and the current estimate.
 (E)Whether or not an independent verification and validation has been implemented, with an explanation for the decision and a summary of any findings.
 (F)A rating of cost risk, schedule risk, and technical risk associated with the program (including narrative descriptions and mitigation actions).
 (G)Contract status (including earned value management data as applicable). (H)A lifecycle cost of the acquisition, and time basis for the estimate.
 (3)UpdatesThe Under Secretary shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.
 (b)Quarterly Program Accountability ReportThe Under Secretary for Management shall prepare a quarterly program accountability report to meet the Department’s mandate to perform program health assessments and improve program execution and governance. The report shall be submitted to the congressional homeland security committees..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 839 the following new item:
							
								
									Sec. 840. Acquisition reports..
						1464.Government Accountability Office review of multiyear acquisition strategy
 (a)Review requiredAfter submission to Congress of the first multiyear acquisition strategy (pursuant to section 839 of the Homeland Security Act of 2002) after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the plan within 180 days to analyze the viability of the plan’s effectiveness in the following:
 (1)Complying with the requirements in section 839 of the Homeland Security Act of 2002, as added by section 1462 of this title.
 (2)Establishing clear connections between Department objectives and acquisition priorities. (3)Demonstrating that Department acquisition policy reflects program management best practices and standards.
 (4)Ensuring competition or the option of competition for major acquisition programs. (5)Considering potential cost savings through using already-existing technologies when developing acquisition program requirements.
 (6)Preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry.
 (7)Providing incentives for program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.
 (8)Maximizing small business utilization in acquisitions by, to the maximum extent practicable, ensuring strategic sourcing vehicles seek to increase participation by small businesses, including small and disadvantaged business.
 (9)Assessing the feasibility of conducting a pilot program to establish a Homeland Security Acquisition Workforce Development Fund.
 (b)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.
						1465.Office of Inspector General report
 (a)Review requiredNo later than 2 years following the submission of the report submitted by the Comptroller General of the United States as required by section 1464, the Department’s Inspector General shall conduct a review of whether the Department has complied with the multiyear acquisition strategy (pursuant to section 839 of the Homeland Security Act of 2002) and adhered to the strategies set forth in the plan. The review shall also consider whether the Department has complied with the requirements to provide the Acquisition Review Board with a capability development plan for each major acquisition program.
 (b)Report requiredThe Inspector General shall submit to the congressional homeland security committees a report of the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.
						XVQUADRENNIAL HOMELAND SECURITY REVIEW TECHNICAL CORRECTION
			1501.Technical corrections to quadrennial homeland security review
 (a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— (1)in subsection (a)(3)—
 (A)in subparagraph (B), by striking and; (B)by redesignating subparagraph (C) as subparagraph (D); and
 (C)by inserting after subparagraph (B) the following new subparagraph (C):  (C)representatives from appropriate advisory committees established pursuant to section 871 of this Act, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;
 (2)in subsection (b)— (A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);
 (B)in paragraph (3)— (i)by inserting , to the extent practicable, after describe; and
 (ii)by striking budget plan and inserting resources required; (C)in paragraph (4)—
 (i)by inserting , to the extent practicable, after identify; (ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and
 (iii)by striking the semicolon after paragraph (2) and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities; and;
 (D)in paragraph (5), by striking ; and and inserting a period; and (E)by striking paragraph (6);
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking December 31 of the year and inserting 60 days after the date of the submittal of the President’s budget for the fiscal year after the fiscal year; and
 (ii)by striking conducted and inserting required under subsection (a)(1); (B)in paragraph (2)—
 (i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of; (ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end;
 (iii)in subparagraph (D), by inserting to the extent practicable, before a description; (iv)in subparagraph (F)—
 (I)by inserting to the extent practicable, before a discussion; and (II)by striking the status of;
 (v)in subparagraph (G)— (I)by inserting to the extent practicable, before a discussion;
 (II)by striking the status of; (III)by inserting and risks before to national homeland; and
 (IV)by inserting and after the semicolon; (vi)by striking subparagraph (H); and
 (vii)by redesignating subparagraph (I) as subparagraph (H); (C)by redesignating paragraph (3) as paragraph (4); and
 (D)by inserting after paragraph (2) the following new paragraph (3):  (3)DocumentationThe Secretary shall retain and, upon request, provide to Congress the following documentation regarding the quadrennial homeland security review:
 (A)Records regarding the consultation carried out the pursuant to subsection (a)(3), including— (i)all written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process; and
 (ii)information on how feedback received by the Secretary informed the quadrennial homeland security review.
 (B)Information regarding the risk assessment, as required under subsection (c)(2)(B), including— (i)the risk model utilized to generate the risk assessment;
 (ii)information, including data used in the risk model, utilized to generate the risk assessment; (iii)sources of information, including other risk assessments, utilized to generate the risk assessment; and
 (iv)information on assumptions, weighing factors, and subjective judgments utilized to generate the risk assessment, together with information on the rationale or basis thereof.; and
 (4)by adding at the end the following new subsection:  (e)ReviewNot later than 90 days after the submission of the report pursuant to subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the review were integrated into the acquisition strategy and expenditure plans for the Department..
 (b)Effective dateThe amendments made by this title shall apply with respect to a quadrennial homeland security review required to be submitted after December 31, 2017.
				XVITERRORIST AND FOREIGN FIGHTER TRAVEL EXERCISE
			1601.Exercise on terrorist and foreign fighter travel
 (a)In generalIn addition to, or as part of exercise programs currently carried out by the Department of Homeland Security, to enhance domestic preparedness for and collective response to terrorism, promote the dissemination of homeland security information, and test the security posture of the United States, the Secretary of Homeland Security, through appropriate offices and components of the Department and in coordination with the relevant Federal departments and agencies, shall, not later than one year after the date of the enactment of this Act, develop and conduct an exercise related to the terrorist and foreign fighter threat.
 (b)Exercise requirementsThe exercise required under subsection (a) shall include— (1)a scenario involving—
 (A)persons traveling from the United States to join or provide material support or resources to a terrorist organization abroad; and
 (B)terrorist infiltration into the United States, including United States citizens and foreign nationals; and
 (2)coordination with appropriate Federal departments and agencies, foreign governments, and State, local, tribal, territorial, and private sector stakeholders.
 (c)ReportNot later than 60 days after the completion of the exercise required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, submit an after-action report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate presenting the initial findings of such exercise, including any identified or potential vulnerabilities in United States defenses and any legislative changes requested in light of the findings. The report shall be submitted in unclassified form, but may include a classified annex.
 (d)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (e)DefinitionIn this section, the term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.
 1602.Emerging threats in the national exercise programSubparagraph (A) of section 648(b)(2) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)) is amended—
 (1)in clause (v), by striking and at the end; and (2)by adding after clause (vi) the following new clause:
					
 (vii)designed, to the extent practicable, to include exercises addressing emerging terrorist threats, such as scenarios involving United States citizens departing the United States to enlist with or provide material support or resources to terrorist organizations abroad or terrorist infiltration into the United States, including United States citizens and foreign nationals; and.
				XVIIAIRPORT PERIMETER AND ACCESS CONTROL SECURITY
			1701.Risk assessments of airport security
 (a)In generalThe Administrator of the Transportation Security Administration (TSA) shall— (1)not later than 60 days after the date of the enactment of this Act, update the Transportation Sector Security Risk Assessment (TSSRA) for the aviation sector; and
 (2)not later than 90 days after such date— (A)update with the latest and most currently available intelligence information the Comprehensive Risk Assessment of Perimeter and Access Control Security (in this title referred to as the Risk Assessment of Airport Security) and determine a regular timeframe and schedule for further updates to such Risk Assessment of Airport Security; and
 (B)conduct a system-wide assessment of airport access control points and airport perimeter security. (b)ContentsThe security risk assessments required under subsection (a)(2) shall—
 (1)include updates reflected in the TSSRA and Joint Vulnerability Assessment (JVA) findings; (2)reflect changes to the risk environment relating to airport access control points and airport perimeters;
 (3)use security event data for specific analysis of system-wide trends related to airport access control points and airport perimeter security to better inform risk management decisions; and
 (4)take into consideration the unique geography of and current best practices used by airports to mitigate potential vulnerabilities.
 (c)ReportThe Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, relevant Federal departments and agencies, and airport operators on the results of the security risk assessments required under subsection (a).
				1702.Airport security strategy development
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall update the 2012 National Strategy for Airport Perimeter and Access Control Security (in this section referred to as the National Strategy).
 (b)ContentsThe update to the National Strategy required under subsection (a) shall include— (1)information from the Risk Assessment of Airport Security; and
 (2)information on— (A)airport security-related activities;
 (B)the status of TSA efforts to address the goals and objectives referred to in subsection (a); (C)finalized outcome-based performance measures and performance levels for each relevant activity and goal and objective under subparagraphs (A) and (B); and
 (D)input from airport operators. (c)UpdatesNot later than 90 days after the update is completed under subsection (a), the Administrator of the Transportation Security Administration shall implement a process for determining when additional updates to the strategy referred to in such subsection are needed.
				XVIIICOMMUNITY COUNTERTERRORISM PREPAREDNESS
			1801.Major metropolitan area count­er­ter­ror­ism training and exercise grant program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following new section:
					
						2009.Major metropolitan area count­er­ter­ror­ism training and exercise grant program
							(a)Establishment
 (1)In generalThe Secretary, acting through the Administrator and the heads of other relevant components of the Department, shall carry out a program for emergency response providers to prevent, prepare for, and respond to the most likely terrorist attack scenarios, including active shooters, as determined by the Secretary, against major metropolitan areas.
 (2)InformationIn establishing the program under paragraph (1), the Secretary shall provide to eligible applicants—
 (A)information, in an unclassified format, on the most likely terrorist attack scenarios, including active shooters, which such grants are intended to address; and
 (B)information on training and exercises best practices. (b)Eligible applicants (1)In generalEmergency response providers in jurisdictions that are currently receiving, or that previously received, funding under section 2003 may apply for a grant under the program established in subsection (a).
 (2)Additional jurisdictionsEligible applicants receiving funding under the program established in subsection (a) may include in activities funded by such program neighboring jurisdictions that would be likely to provide mutual aid in response to the most likely terrorist attack scenarios, including active shooters.
								(c)Application
 (1)In generalEligible applicants described in subsection (b) may apply for a grant under this section, and shall submit such information in support of an application as the Administrator may require.
 (2)Minimum contents of applicationThe Administrator shall require that each applicant include in its application at a minimum, the following:
 (A)The purpose for which the applicant seeks grant funds, including a description of how the applicant plans to use such funds.
 (B)A description of how the activity for which the funding is sought will prepare the applicant to prevent, prepare for, and respond to complex, coordinated attacks.
 (C)A description of how the applicant will work with community partners located within the applicant’s jurisdiction, such as schools, places of worship, and businesses, as appropriate, when conducting activities permitted under subsection (d).
 (D)Such other information as determined necessary by the Administrator. (d)Permitted usesThe recipient of a grant under this section may use such grant to conduct training and exercises consistent with preventing, preparing for, and responding to the most likely terrorist attack scenarios, including active shooters.
 (e)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not fewer than 24 months.
 (f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $39,000,000 for each of fiscal years 2017 through 2022..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
					
						
							Sec. 2009. Major metropolitan area counterterrorism training and exercise grant program..
				XIXCYBER PREPAREDNESS
 1901.Information sharingTitle II of the Homeland Security Act of 2002 is amended— (1)in section 210A (6 U.S.C. 124h)—
 (A)in subsection (b)— (i)in paragraph (10), by inserting before the semicolon at the end the following: , including, in coordination with the national cybersecurity and communications integration center under section 227, accessing timely technical assistance, risk management support, and incident response capabilities with respect to cyber threat indicators, defensive measures, cybersecurity risks, and incidents (as such terms are defined in such section), which may include attribution, mitigation, and remediation, and the provision of information and recommendations on security and resilience, including implications of cybersecurity risks to equipment and technology related to the electoral process;
 (ii)in paragraph (11), by striking and after the semicolon; (iii)by redesignating paragraph (12) as paragraph (14); and
 (iv)by inserting after paragraph (11) the following new paragraphs:  (12)review information relating to cybersecurity risks that is gathered by State, local, and regional fusion centers, and incorporate such information, as appropriate, into the Department’s own information relating to cybersecurity risks;
 (13)ensure the dissemination to State, local, and regional fusion centers of information relating to cybersecurity risks; and;
 (B)in subsection (c)(2)— (i)by redesignating subparagraphs (C) through (G) as subparagraphs (D) through (H), respectively; and
 (ii)by inserting after subparagraph (B) the following new subparagraph:  (C)The national cybersecurity and communications integration center under section 227.;
 (C)in subsection (d)— (i)in paragraph (3), by striking and after the semicolon;
 (ii)by redesignating paragraph (4) as paragraph (5); and (iii)by inserting after paragraph (3) the following new paragraph:
							
 (4)assist, in coordination with the national cybersecurity and communications integration center under section 227, fusion centers in using information relating to cybersecurity risks to develop a comprehensive and accurate threat picture; and; and
 (D)in subsection (j)— (i)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and
 (ii)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)the term cybersecurity risk has the meaning given that term in section 227;; and
 (2)in section 227 (6 U.S.C. 148)— (A)in subsection (c)—
 (i)in paragraph (5)(B), by inserting , including State and major urban area fusion centers, as appropriate before the semicolon at the end; (ii)in paragraph (7), in the matter preceding subparagraph (A), by striking information and recommendations each place it appears and inserting information, recommendations, and best practices; and
 (iii)in paragraph (9), by inserting and best practices after defensive measures; and (B)in subsection (d)(1)(B)(ii), by inserting and State and major urban area fusion centers, as appropriate before the semicolon at the end.
 1902.Homeland security grantsSubsection (a) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)by redesignating paragraphs (4) through (14) as paragraphs (5) through (15), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph:  (4)enhancing cybersecurity, including preparing for and responding to cybersecurity risks and incidents and developing State-wide cyber threat information analysis and dissemination activities;.
 1903.Sense of CongressIt is the sense of Congress that to facilitate the timely dissemination to appropriate State, local, and private sector stakeholders of homeland security information related to cyber threats, the Secretary of Homeland Security should, to the greatest extent practicable, work to share actionable information related to cyber threats in an unclassified form.
			XXTRANSIT SECURITY GRANT PROGRAM FLEXIBILITY
 2001.Allowable uses of funds for public transportation security assistance grantsSubparagraph (A) of section 1406(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2); Public Law 110–53) is amended by inserting and associated backfill after security training.
 2002.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53) is amended—
 (1)by redesignating subsection (m) as subsection (n); and (2)by inserting after subsection (l) the following new subsection:
					
						(m)Periods of performance
 (1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.
 (2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months..
				2003.GAO review
 (a)In generalThe Comptroller General of the United States shall conduct a review of the transit security grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53).
 (b)ScopeThe review required under paragraph (1) shall include the following: (1)An assessment of the type of projects funded under the transit security grant program.
 (2)An assessment of the manner in which such projects address threats to transportation infrastructure.
 (3)An assessment of the impact, if any, of this title (including the amendments made by this title) on types of projects funded under the transit security grant program.
 (4)An assessment of the management and administration of transit security grant program funds by grantees.
 (5)Recommendations to improve the manner in which transit security grant program funds address vulnerabilities in transportation infrastructure.
 (6)Recommendations to improve the management and administration of the transit security grant program. (c)ReportNot later than 1 year after the date of the enactment of this Act and again not later than five years after such date of enactment, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this section.
				XXISUPPORT FOR RAPID INNOVATION
			2101.Cybersecurity research and development projects
				(a)Cybersecurity research and development
 (1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
						
							319.Cybersecurity research and development
 (a)In generalThe Under Secretary for Science and Technology shall support the research, development, testing, evaluation, and transition of cybersecurity technologies, including fundamental research to improve the sharing of information, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.
 (b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—
 (1)advance the development and accelerate the deployment of more secure information systems; (2)improve and create technologies for detecting attacks or intrusions, including real-time continuous diagnostics and real-time analytic technologies;
 (3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks, and development of resilient networks and information systems;
 (4)support, in coordination with non-Federal entities, the review of source code that underpins critical infrastructure information systems;
 (5)develop and support infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;
 (6)assist the development and support of technologies to reduce vulnerabilities in industrial control systems; and
 (7)develop and support cyber forensics and attack attribution capabilities. (c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—
 (1)the Under Secretary appointed pursuant to section 103(a)(1)(H); (2)the heads of other relevant Federal departments and agencies, as appropriate; and
 (3)industry and academia. (d)Transition to practiceThe Under Secretary for Science and Technology shall support projects carried out under this title through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions. The Under Secretary shall identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the homeland security enterprise through partnerships and commercialization. The Under Secretary shall target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within 2 years and that is expected to have a notable impact on the public or private information systems and networks of information systems.
 (e)DefinitionsIn this section: (1)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 227.
 (2)Homeland security enterpriseThe term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
 (3)IncidentThe term incident has the meaning given such term in section 227. (4)Information systemThe term information system has the meaning given such term in section 3502(8) of title 44, United States Code..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 318 the following new item:
						
							
								Sec. 319. Cybersecurity research and development..
 (b)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2016 and inserting 2020; (B)in paragraph (1), by striking the last sentence; and
 (C)by adding at the end the following new paragraph:  (3)Prior approvalIn any case in which the head of a component or office of the Department seeks to utilize the authority under this section, such head shall first receive prior approval from the Secretary by providing to the Secretary a proposal that includes the rationale for the utilization of such authority, the funds to be spent on the use of such authority, and the expected outcome for each project that is the subject of the use of such authority. In such a case, the authority for evaluating the proposal may not be delegated by the Secretary to anyone other than the Under Secretary for Management.;
 (2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2016 and inserting 2020; and
 (B)by amending paragraph (2) to read as follows:  (2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the projects for which the authority granted by subsection (a) was utilized, the rationale for such utilizations, the funds spent utilizing such authority, the extent of cost-sharing for such projects among Federal and non-Federal sources, the extent to which utilization of such authority has addressed a homeland security capability gap or threat to the homeland identified by the Department, the total amount of payments, if any, that were received by the Federal Government as a result of the utilization of such authority during the period covered by each such report, the outcome of each project for which such authority was utilized, and the results of any audits of such projects.; and
 (3)by adding at the end the following new subsection:  (e)TrainingThe Secretary shall develop a training program for acquisitions staff on the utilization of the authority provided under subsection (a)..
 (c)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this title and the amendments made by this title.
				XXIILEVERAGING EMERGING TECHNOLOGIES
			2201.Innovation engagement
				(a)Innovation engagement
 (1)In generalThe Secretary of Homeland Security— (A)shall engage with innovative and emerging technology developers and firms, including technology-based small businesses and startup ventures, to address homeland security needs; and
 (B)may identify geographic areas in the United States with high concentrations of such innovative and emerging technology developers and firms, and may establish personnel and office space in such areas, as appropriate.
 (2)EngagementEngagement under paragraph (1) may include innovative and emerging technology developers or firms with proven technologies, supported with outside investment, with potential applications for the Department of Homeland Security.
 (3)Co-locationIf the Secretary of Homeland Security determines that it is appropriate to establish personnel and office space in a specific geographic area in the United States pursuant to paragraph (1)(B), the Secretary shall co-locate such personnel and office space with other existing assets of—
 (A)the Department of Homeland Security, where possible; or (B)Federal facilities, where appropriate.
 (4)OversightNot later than 30 days after establishing personnel and office space in a specific geographic area in the United States pursuant to paragraph (1)(B), the Secretary of Homeland Security shall inform Congress about the rationale for such establishment, the anticipated costs associated with such establishment, and the specific goals for such establishment.
 (b)Strategic planNot later than 6 months after the date of the enactment of this section, the Secretary of Homeland Security shall develop, implement, and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Department of Homeland Security-wide strategy to proactively engage with innovative and emerging technology developers and firms, including technology-based small businesses and startup ventures, in accordance with subsection (a). Such strategy shall—
 (1)focus on sustainable methods and guidance to build relationships, including with such innovative and emerging technology developers and firms in geographic areas in the United States with high concentrations of such innovative and emerging technology developers and firms, and in geographic areas outside such areas, to establish, develop, and enhance departmental capabilities to address homeland security needs;
 (2)include efforts to— (A)ensure proven innovative and emerging technologies can be included in existing and future acquisition contracts;
 (B)coordinate with organizations that provide venture capital to businesses, particularly small businesses and startup ventures, as appropriate, to assist the commercialization of innovative and emerging technologies that are expected to be ready for commercialization in the near term and within 36 months; and
 (C)address barriers to the utilization of innovative and emerging technologies and the engagement of small businesses and startup ventures in the acquisition process;
 (3)include a description of how the Department plans to leverage proven innovative and emerging technologies to address homeland security needs; and
 (4)include the criteria the Secretary plans to use to determine an innovative or technology is proven. (c)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this title.
				XXIIIFIRST RESPONDER ACCESS TO INNOVATIVE TECHNOLOGIES
			2301.Approval of certain equipment
 (a)In generalSubsection (f) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— (1)by striking If an applicant and inserting the following:
						
 (1)Application requirementIf an applicant; and (2)by adding at the end the following new paragraphs:
						
 (2)Review processThe Administrator shall implement a uniform process for reviewing applications that, in accordance with paragraph (1), contain explanations to use grants provided under section 2003 or 2004 to purchase equipment or systems that do not meet or exceed any applicable national voluntary consensus standards developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747).
 (3)FactorsIn carrying out the review process under paragraph (2), the Administrator shall consider the following:
 (A)Current or past use of proposed equipment or systems by Federal agencies or the Armed Forces. (B)The absence of a national voluntary consensus standard for such equipment or systems.
 (C)The existence of an international consensus standard for such equipment or systems, and whether such equipment or systems meets such standard.
 (D)The nature of the capability gap identified by the applicant and how such equipment or systems will address such gap.
 (E)The degree to which such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed existing consensus standards.
 (F)Any other factor determined appropriate by the Administrator.. (b)Inspector General reportNot later than 3 years after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report assessing the implementation of the review process established under paragraph (2) of subsection (f) of section 2008 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), including information on the following:
 (1)The number of requests to purchase equipment or systems that do not meet or exceed any applicable consensus standard evaluated under such review process.
 (2)The capability gaps identified by applicants and the number of such requests granted or denied. (3)The processing time for the review of such requests.
					XXIVDEPARTMENT OF HOMELAND SECURITY STRATEGY FOR INTERNATIONAL PROGRAMS
			2401.Comprehensive strategy for international programs for vetting and screening persons seeking to
			 enter the United States
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive 3-year strategy for international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (b)ContentsThe strategy required under subsection (a) shall include, at a minimum, the following: (1)Specific Department of Homeland Security risk-based goals for international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (2)A risk-based method for determining whether to establish new international programs in new locations, given resource constraints, or expand existing international programs of the Department, in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (3)Alignment with the highest Department-wide and Government-wide strategic priorities of resource allocations on international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (4)A common reporting framework for the submission of reliable, comparable cost data by components of the Department on overseas expenditures attributable to international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (c)ConsiderationsIn developing the strategy required under subsection (a), the Secretary of Homeland Security shall consider, at a minimum, the following:
 (1)Information on existing operations of international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States that includes corresponding information for each location in which each such program operates.
 (2)The number of Department personnel deployed to each location at which an international program referred to in subparagraph (A) is in operation during the current and preceding fiscal year.
 (3)Analysis of the impact of each international program referred to in paragraph (1) on domestic activities of components of the Department of Homeland Security.
 (4)Analysis of barriers to the expansion of an international program referred to in paragraph (1). (d)FormThe strategy required under subsection (a) shall be submitted in unclassified form but may contain a classified annex if the Secretary of Homeland Security determines that such is appropriate.
				XXVDHS STOP ASSET AND VEHICLE EXCESS
 2601.DHS vehicle fleetsSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended— (1)in subsection (a)(5), by inserting vehicle fleets (under subsection (c)), after equipment,;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (3)by inserting after subsection (b) the following new subsection:
					
						(c)Vehicle fleets
 (1)In generalIn carrying out responsibilities regarding vehicle fleets pursuant to subsection (a)(5), the Under Secretary for Management shall be responsible for overseeing and managing vehicle fleets throughout the Department. The Under Secretary shall also be responsible for the following:
 (A)Ensuring that components are in compliance with Federal law, Federal regulations, executive branch guidance, and Department policy (including issuing guidance relating to such) relating to fleet management and use of vehicles from home to work.
 (B)Developing and distributing a standardized vehicle allocation methodology and fleet management plan for components to use to determine optimal fleet size in accordance with paragraph (4).
 (C)Ensuring that components formally document fleet management decisions. (D)Approving component fleet management plans, vehicle leases, and vehicle acquisitions.
								(2)Component responsibilities
 (A)In generalComponent heads— (i)shall—
 (I)comply with Federal law, Federal regulations, executive branch guidance, and Department policy (including guidance relating to such) relating to fleet management and use of vehicles from home to work;
 (II)ensure that data related to fleet management is accurate and reliable; (III)use such data to develop a vehicle allocation tool derived by using the standardized vehicle allocation methodology provided by the Under Secretary for Management to determine the optimal fleet size for the next fiscal year and a fleet management plan; and
 (IV)use vehicle allocation methodologies and fleet management plans to develop annual requests for funding to support vehicle fleets pursuant to paragraph (6); and
 (ii)may not, except as provided in subparagraph (B), lease or acquire new vehicles or replace existing vehicles without prior approval from the Under Secretary for Management pursuant to paragraph (5)(B).
 (B)Exception regarding certain leasing and acquisitionsIf exigent circumstances warrant such, a component head may lease or acquire a new vehicle or replace an existing vehicle without prior approval from the Under Secretary for Management. If under exigent circumstances a component head so leases, acquires, or replaces a vehicle, such component head shall provide to the Under Secretary an explanation of such circumstances.
								(3)Ongoing oversight
 (A)Quarterly monitoringIn accordance with paragraph (4), the Under Secretary for Management shall collect, on a quarterly basis, information regarding component vehicle fleets, including information on fleet size, composition, cost, and vehicle utilization.
 (B)Automated informationThe Under Secretary for Management shall seek to achieve a capability to collect, on a quarterly basis, automated information regarding component vehicle fleets, including the number of trips, miles driven, hours and days used, and the associated costs of such mileage for leased vehicles.
 (C)MonitoringThe Under Secretary for Management shall track and monitor component information provided pursuant to subparagraph (A) and, as appropriate, subparagraph (B), to ensure that component vehicle fleets are the optimal fleet size and cost effective. The Under Secretary shall use such information to inform the annual component fleet analyses referred to in paragraph (4).
								(4)Annual review of component fleet analyses
 (A)In generalTo determine the optimal fleet size and associated resources needed for each fiscal year beginning with fiscal year 2018, component heads shall annually submit to the Under Secretary for Management a vehicle allocation tool and fleet management plan using information described in paragraph (3)(A). Such tools and plans may be submitted in classified form if a component head determines that such is necessary to protect operations or mission requirements.
 (B)Vehicle allocation toolComponent heads develop a vehicle allocation tool in accordance with subclause (III) of paragraph (2)(A)(i) that includes an analysis of the following:
 (i)Vehicle utilization data, including the number of trips, miles driven, hours and days used, and the associated costs of such mileage for leased vehicles, in accordance with such paragraph.
 (ii)The role of vehicle fleets in supporting mission requirements for each component. (iii)Any other information determined relevant by such component heads.
 (C)Fleet management plansComponent heads shall use information described in subparagraph (B) to develop a fleet management plan for each such component. Such fleet management plans shall include the following:
 (i)A plan for how each such component may achieve optimal fleet size determined by the vehicle allocation tool required under such subparagraph, including the elimination of excess vehicles in accordance with paragraph (5), if applicable.
 (ii)A cost benefit analysis supporting such plan. (iii)A schedule each such component will follow to obtain optimal fleet size.
 (iv)Any other information determined relevant by component heads. (D)ReviewThe Under Secretary for Management shall review and make a determination on the results of each component’s vehicle allocation tool and fleet management plan under this paragraph to ensure each such component’s vehicle fleets are the optimal fleet size and that components are in compliance with applicable Federal law, Federal regulations, executive branch guidance, and Department policy pursuant to paragraph (2) relating to fleet management and use of vehicles from home to work. The Under Secretary shall use such tools and plans when reviewing annual component requests for vehicle fleet funding in accordance with paragraph (6).
 (5)Guidance to develop fleet management plansThe Under Secretary for Management shall provide guidance, pursuant to paragraph (1)(B) on how component heads may achieve optimal fleet size in accordance with paragraph (4), including processes for the following:
 (A)Leasing or acquiring additional vehicles or replacing existing vehicles, if determined necessary. (B)Disposing of excess vehicles that the Under Secretary determines should not be reallocated under subparagraph (C).
 (C)Reallocating excess vehicles to other components that may need temporary or long-term use of additional vehicles.
 (6)Annual review of vehicle fleet funding requestsAs part of the annual budget process, the Under Secretary for Management shall review and make determinations regarding annual component requests for funding for vehicle fleets. If component heads have not taken steps in furtherance of achieving optimal fleet size in the prior fiscal year pursuant to paragraphs (4) and (5), the Under Secretary shall provide rescission recommendations to the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives and the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate regarding such component vehicle fleets.
							(7)Accountability for vehicle fleet management
 (A)Prohibition on certain new vehicle leases and acquisitionsThe Under Secretary for Management and component heads may not approve in any fiscal year beginning with fiscal year 2019 a vehicle lease, acquisition, or replacement request if such component heads did not comply in the prior fiscal year with paragraph (4).
 (B)Prohibition on certain performance compensationNo Department official with vehicle fleet management responsibilities may receive annual performance compensation in pay in any fiscal year beginning with fiscal year 2019 if such official did not comply in the prior fiscal year with paragraph (4).
 (C)Prohibition on certain car servicesNotwithstanding any other provision of law, no senior executive service official of the Department whose office has a vehicle fleet may receive access to a car service in any fiscal year beginning with fiscal year 2019 if such official did not comply in the prior fiscal year with paragraph (4).
								(8)Motor pool
 (A)In generalThe Under Secretary for Management may determine the feasibility of operating a vehicle motor pool to permit components to share vehicles as necessary to support mission requirements to reduce the number of excess vehicles in the Department.
 (B)RequirementsThe determination of feasibility of operating a vehicle motor pool under subparagraph (A) shall— (i)include—
 (I)regions in the United States in which multiple components with vehicle fleets are located in proximity to one another, or a significant number of employees with authorization to use vehicles are located; and
 (II)law enforcement vehicles; (ii)cover the National Capital Region; and
 (iii)take into account different mission requirements. (C)ReportThe Secretary shall include in the Department’s next annual performance report required under current law the results of the determination under this paragraph.
 (9)DefinitionsIn this subsection: (A)Component headThe term component head means the head of any component of the Department with a vehicle fleet.
 (B)Excess vehicleThe term excess vehicle means any vehicle that is not essential to support mission requirements of a component. (C)Optimal fleet sizeThe term optimal fleet size means, with respect to a particular component, the appropriate number of vehicles to support mission requirements of such component.
 (D)Vehicle fleetThe term vehicle fleet means all owned, commercially leased, or Government-leased vehicles of the Department or of a component of the Department, as the case may be, including vehicles used for law enforcement and other purposes..
				2602.GAO report and Inspector General review
 (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs a report on the following:
 (1)The status of efforts at achieving a capability to collect automated information as required under subsection (c)(3) of section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as added by section 2601 of this title, and any challenges that remain with respect to achieving the capability to collect, assess, and report vehicle fleet (as such term in defined in subsection (c)(9) of such section 701) data for the purpose of determining vehicle utilization.
 (2)The extent to which the Under Secretary for Management has identified and addressed any relevant security concerns, including cybersecurity risks, related to such automation.
 (3)The extent to which the Under Secretary collects, assesses, and reports on vehicle fleet event data recorder data.
 (b)Inspector General reviewThe Inspector General of the Department of Homeland Security shall— (1)review implementation of subsection (c)(4) of section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as added by section 2601 of this title, for fiscal years 2018 and 2020, and shall provide, upon request, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information regarding any such review; and
 (2)submit to the committees specified in paragraph (1) a report, not later than 6 months after completion of the second review required under such paragraph, regarding the effectiveness of such subsection with respect to cost avoidance, savings realized, and component operations.
					XXVICOUNTERTERRORISM SCREENING AND ASSISTANCE
			2601.Foreign partner engagement plan
 (a)FindingsConsistent with the final report of the Committee on Homeland Security of the House of Representatives bipartisan Task Force on Combating Terrorist and Foreign Fighter Travel, Congress makes the following findings:
 (1)It is important for the national security of the United States to assist foreign partners in closing security gaps which may allow terrorists and foreign fighters to travel internationally, avoiding detection.
 (2)Building foreign partner capacity to combat terrorist travel helps extend the United States security beyond its border to mitigate threats before they reach the United States.
 (3)United States Government departments and agencies have spent billions of dollars to help foreign partners improve their security against terrorist travel since the attacks of September 11, 2001, including through the provision of technical assistance, equipment, training, and other tools.
 (4)The lack of a United States Governmentwide, risk-based approach increases the odds that systematic security gaps abroad may persist and that United States response efforts will not be maximized in order to close these gaps.
 (5)Failure to effectively coordinate capacity-building activities also results in greater risk of overlap, waste, and unnecessary duplication between the United States and international programs.
 (b)Sense of CongressIt is the sense of Congress that the United States Government must ensure capacity-building assistance is coordinated both among United States Government departments and agencies as well as with foreign implementing partners, and assistance should be prioritized for the highest-risk countries for travel by terrorists and foreign fighters.
				(c)Plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act and every 2 years thereafter at the time of the President’s budget submission to Congress under section 1105 of title 31, United States Code, until 2022, the Secretary of State shall, in accordance with the protection of intelligence sources and methods, develop and submit to the appropriate congressional committees unclassified and classified versions of a foreign partner engagement plan which catalogues existing capacity-building initiatives abroad to combat travel by terrorists and foreign fighters and identifies areas for adjustment to align ongoing efforts with risk-based priorities.
 (2)CoordinationThe plan required under paragraph (1) shall be developed in coordination with all relevant United States Government departments and agencies and in consultation with the Secretary of Homeland Security, the Secretary of the Treasury, the Secretary of Defense, the Attorney General, the Director of National Intelligence, and the Director of the Federal Bureau of Investigation.
 (3)ContentsThe plan required under paragraph (1) shall— (A)include an assessment of all countries and whether each country is high-risk, medium-risk, or low-risk for travel by terrorists and foreign fighters based on the minimum standards described in section 2603(b), as well as—
 (i)an identification of the number of flights that originate from last points of departure in each country to the United States;
 (ii)visa waiver program status or visa application and denial rates for each country; (iii)recent threats, terrorist and foreign fighter travel trends, and the overall terror threat environment in each country; and
 (iv)other criteria as determined by the Secretary of State and the Secretary of Homeland Security; (B)detail existing United States Government programs, projects, and activities which are intended to or have the substantial effect of building the capacity of such countries to combat travel by terrorists and foreign fighters, including estimated spending levels by country where practicable; and
 (C)outline a plan for prioritizing United States Government resources toward high-risk and medium-risk countries, including—
 (i)identifying efforts which should be reformed, consolidated, or eliminated; and (ii)detailing new programs, projects, or activities that are requested, being planned, or are undergoing implementation and associated costs.
							2602.Sharing systems and equipment to obstruct travel by terrorists and foreign fighters
				(a)Border security and counterterrorism screening tools
 (1)In generalSubject to subsection (d), the Secretary of Homeland Security and the Secretary of State shall accelerate the provision of appropriate versions of the following systems to foreign governments:
 (A)U.S. Customs and Border Protection’s Automated Targeting System—Global. (B)The Department of State’s Personal Identification Secure Comparison and Evaluation System.
 (2)PrioritizationThe Secretary of Homeland Security and the Secretary of State shall coordinate to prioritize the provision of the systems specified in paragraph (1) to countries determined to be high-risk and medium-risk in the foreign partner engagement plan required under section 2601.
					(b)Equipment transfer
 (1)In generalSubject to paragraphs (2) and (3), the Secretary of Homeland Security, in consultation with the Secretary of State, is authorized to provide, with or without reimbursement, excess nonlethal equipment and supplies owned by the Department of Homeland Security to a foreign government.
 (2)DeterminationThe Secretary of Homeland Security is authorized to provide equipment and supplies pursuant to paragraph (1) if the Secretary determines that the provision of such equipment and supplies would—
 (A)further the homeland security interests of the United States; and (B)enhance the recipient government’s capacity to—
 (i)mitigate the risk or threat of terrorism, infectious disease, or natural disaster; (ii)protect and expedite lawful trade and travel; or
 (iii)enforce intellectual property rights. (3)Limitation on transferThe Secretary of Homeland Security may not—
 (A)provide any equipment or supplies that are designated as items on the United States Munitions List pursuant to section 38 of the Arms Export Control Act (22 U.S.C. 2778); or
 (B)provide any vessel or aircraft pursuant to this subsection. (4)Related trainingIn conjunction with a provision of equipment or supplies pursuant to paragraph (1), the Secretary of Homeland Security may provide such equipment-related or supplies-related training and assistance as the Secretary determines to be necessary.
 (5)Maintenance of transferred equipmentThe Secretary of Homeland Security may provide for the maintenance of transferred equipment or supplies through service contracts or other means, with or without reimbursement, as the Secretary determines appropriate.
 (6)Reimbursement of expensesThe Secretary of Homeland Security is authorized to collect payment from the recipient government for the provision of training, shipping costs, supporting materials, maintenance, supplies, or other assistance in support of provided equipment or supplies under this subsection.
 (7)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any amount collected under this subsection—
 (A)shall be credited as offsetting collections, subject to appropriations, to the account that finances the activities and services for which the payment is received; and
 (B)shall remain available until expended for the purpose of providing for the security interests of the homeland.
 (8)Rule of constructionNothing in this subsection may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State.
 (9)DefinitionFor the purposes of this section, the term excess nonlethal equipment and supplies means equipment and supplies the Secretary of Homeland Security has determined is either not required for United States domestic operations, or would be more effective to homeland security if deployed for use outside of the United States.
					(c)Notification to Congress
 (1)In generalNot later than 15 days before providing any systems or equipment or supplies under this section, the Secretary of Homeland Security and Secretary of State shall provide notification to the appropriate congressional committees of such provision.
 (2)ContentsA notification required under paragraph (1) shall include the following: (A)The specific vulnerability that will be mitigated by the provision of any systems or equipment or supplies under this section.
 (B)An explanation as to why the recipient is unable or unwilling to independently acquire such systems or equipment or supplies.
 (C)An evacuation plan for any sensitive technologies in case of emergency or instability in the country to which such systems or equipment or supplies is being provided.
 (D)How the United States Government will ensure that such systems or equipment or supplies are being maintained appropriately and used as intended.
 (E)The total dollar value of such systems, equipment, and supplies. (d)Rule of construction (1)In generalThe authority provided under this section shall be exercised in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Export Administration Regulations, or any other similar provision of law.
 (2)DefinitionIn this subsection, the term Export Administration Regulations means— (A)the Export Administration Regulations as maintained and amended under the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and codified in subchapter C of chapter VII of title 15, Code of Federal Regulations; or
 (B)any successor regulations. 2603.Actions with respect to foreign countries that fail to meet minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel (a)Reports to Congress (1)In generalNot later than April 30 of each year through 2021, the Secretary of State, in coordination with the Secretary of Homeland Security, shall submit to the appropriate congressional committees a report with respect to the status of efforts of foreign governments to combat terrorist and foreign fighter travel. The report shall include the following:
 (A)A list of those foreign countries, if any, to which the minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel as described in subsection (b) are applicable and whose governments comply with such standards.
 (B)A list of those foreign countries, if any, to which the minimum standards for serious and sustained efforts to combat terrorist and fighter travel as described in subsection (b) are applicable and whose governments do not yet fully comply with such standards but are making significant efforts to bring themselves into compliance.
 (C)A list of those foreign countries, if any, to which the minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel as described in subsection (b) are applicable and whose governments do not fully comply with such standards and are not making significant efforts to bring themselves into compliance.
 (D)A description for each foreign country identified in subparagraphs (B) and (C) of the areas in which the government of the foreign country does not meet the minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel as described in subsection (b).
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex, if necessary.
 (3)Inclusion in country reports on terrorismTo the maximum extent practicable, the Secretary of State, in coordination with the Secretary of Homeland Security, should incorporate the report required by paragraph (1) into the annual country reports on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).
 (b)Minimum standards describedThe minimum standards for serious and sustained efforts to combat terrorist and foreign fighter travel applicable to the government of a foreign country are the following:
 (1)The government of the country makes meaningful efforts to identify and monitor terrorists and foreign fighters operating within the territory of the country.
 (2)The government of the country regularly exchanges substantive counterterrorism information with other foreign governments, including the United States Government, through bilateral or multilateral channels and international organizations such as INTERPOL, and cooperates with other foreign governments in the investigation and prosecution of terrorists and foreign fighters.
 (3)The government of the country implements effective border controls or participates in an existing border-crossing control regime that has been determined by the United States Government to employ effective border-crossing oversight.
 (4)The government of the country has controls and systems in place to prevent and report upon counterfeiting, forgery, and fraudulent use or possession of false, stolen, or lost identity papers and travel documents.
 (5)The government of the country collects air passenger data and employs evidence-based traveler risk assessment and screening procedures, including collection and analysis of travel data.
 (6)The government of the country appropriately screens travelers, including vetting of travelers at air, sea, and land ports of entry, against counterterrorism and other criminal databases, as appropriate.
 (7)The government of the country submits information to INTERPOL databases and screens travelers against INTERPOL databases at ports of entry and exit.
 (8)The government of the country has established and implemented domestic laws criminalizing material support to foreign terrorist organizations and has the ability and willingness to prosecute cases involving such material support to foreign terrorist organizations.
 (9)The government of the country takes measures to prevent individuals in its territory from traveling abroad to enlist with or provide material support to foreign terrorist organizations.
 (10)The government of the country takes measures to ensure a minimal level of corruption and likelihood that corruption could impact the veracity of security and intelligence reporting from the country, a minimal likelihood that such corruption could adversely affect the legitimacy of national identity papers of the country, and the country does not shelter suspects from investigation and prosecution.
 (11)The government of a country is not determined to be a high-risk program country under section 217(c)(12) of the Immigration and Nationality Act (8. U.S.C. 1187(c)(12)).
 (c)Suspension of assistanceThe Secretary of State, in consultation with the Secretary of Homeland Security and the heads of other Federal agencies, as appropriate, is authorized to suspend nonhumanitarian, nontrade-related foreign assistance to any government of a foreign country if the foreign country is identified in subparagraph (C) of subsection (a)(1) in the most recent report submitted to the appropriate congressional committees under such subsection.
 2604.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Foreign Affairs of the House of Representatives.
 (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization that is designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (3)Nonhumanitarian, nontrade-related foreign assistanceThe term nonhumanitarian, nontrade-related foreign assistance has the meaning given the term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 2605.Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this title. XXVIISOUTHWEST BORDER SECURITY THREAT ASSESSMENT 2701.Southwest border threat analysis (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a southwest border threat analysis that includes the following:
 (1)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to—
 (A)unlawfully enter the United States through the southwest border; or (B)exploit security vulnerabilities along the southwest border.
 (2)An assessment of improvements needed at and between ports of entry along the southwest border to prevent terrorists and instruments of terror from entering the United States.
 (3)An assessment of gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts.
 (4)An assessment of the flow of legitimate trade along the southwest border. (5)An assessment of the current percentage of situational awareness achieved by the Department of Homeland Security along the southwest border.
 (6)An assessment of the current percentage of operational control (as such term is defined in section 2 of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)) achieved by the Department of Homeland Security of the southwest.
 (7)An assessment of impact of trusted traveler programs on border wait times and border security. (8)An assessment of traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (b)Analysis requirementsFor the southwest border threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine the following:
 (1)Technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought.
 (2)Personnel needs and challenges, including such needs and challenges associated with recruitment and hiring.
 (3)Infrastructure needs and challenges. (4)The roles and authorities of State, local, and tribal law enforcement in general border security activities.
 (5)The status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security.
 (6)The terrain, population density, and climate along the southwest border. (7)International agreements between the United States and Mexico related to border security.
 (c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the southwest border threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of such threat analysis in classified form if the Secretary determines such is appropriate.
				2702.Border Patrol Strategic Plan
 (a)In generalNot later than 180 days after the submission of the threat analysis required under section 2701 but not later than June 30, 2017, and every five years thereafter, the Secretary of Homeland Security, acting through the Chief of U.S. Border Patrol, shall, in consultation with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, issue a Border Patrol Strategic Plan.
 (b)ContentsThe Border Patrol Strategic Plan required under subsection (a) shall include, at a minimum, a consideration of the following:
 (1)The southwest border threat analysis required under section 2701, with an emphasis on efforts to mitigate threats identified in such threat analysis.
 (2)Efforts to analyze and disseminate border security and border threat information between Department of Homeland Security border security components and with other appropriate Federal departments and agencies with missions associated with the border.
 (3)Efforts to increase situational awareness, including the following: (A)Surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense.
 (B)Use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets.
 (4)Efforts to detect and prevent terrorists and instruments of terrorism from entering the United States.
 (5)Efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point. (6)Efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States.
 (7)Efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department of Homeland Security.
 (8)Technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary of Homeland Security determines necessary.
 (9)Operational coordination unity of effort initiatives of the border security components of the Department of Homeland Security, including any relevant task forces of the Department.
 (10)Lessons learned from Operation Jumpstart and Operation Phalanx. (11)Cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the northern or southern border.
 (12)Border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the northern or southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the northern or southern border.
 (13)Staffing requirements for all departmental border security functions. (14)A prioritized list of departmental research and development objectives to enhance the security of the southwest border.
 (15)An assessment of training programs, including training programs regarding the following: (A)Identifying and detecting fraudulent documents.
 (B)Understanding the scope of enforcement authorities and the use of force policies. (C)Screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking.
 (16)An assessment of how border security operations affect crossing times. 2703.DefinitionsIn this title:
 (1)Situational awarenessThe term situational awareness means a knowledge and unified understanding of unlawful cross-border activity, including threats and trends concerning illicit trafficking and unlawful crossings (which may be used to forecast future shifts in such threats and trends), and the operational capability to conduct continuous and integrated surveillance of the international borders of the United States.
 (2)Southwest borderThe term southwest border means the land and maritime borders between the United States and Mexico. XXVIIINATIONAL STRATEGY TO COMBAT TERRORIST TRAVEL 2801.National strategy to combat terrorist travel (a)Sense of CongressIt is the sense of Congress that it should be the policy of the United States to—
 (1)continue to regularly assess the evolving terrorist threat to the United States; (2)catalogue existing Federal Government efforts to obstruct terrorist and foreign fighter travel into, out of, and within the United States, as well as overseas;
 (3)identify such efforts that may benefit from reform or consolidation, or require elimination; (4)identify potential security vulnerabilities in United States defenses against terrorist travel; and
 (5)prioritize resources to address in a risk-based manner any such security vulnerabilities. (b)National strategy and updates (1)In generalIn accordance with paragraph (2), the President shall transmit to the appropriate congressional committees a national strategy (including, as appropriate, updates to such strategy) to combat terrorist travel. The strategy shall address efforts to intercept terrorists and foreign fighters and constrain the domestic and international travel of such persons. Consistent with the protection of classified information, the strategy shall be submitted in unclassified form, including, as appropriate, a classified annex.
					(2)Timing
 (A)Initial strategyThe initial national strategy required under paragraph (1) shall be transmitted not later than 180 days after the date of the enactment of this Act.
 (B)Updated strategiesUpdated national strategies under paragraph (1) shall be transmitted not later than 180 days after the commencement of a new Presidential administration.
 (3)CoordinationThe President shall direct the Secretary of Homeland Security to develop the initial national strategy and updates required under this subsection and shall direct, as appropriate, the heads of other Federal agencies to coordinate with the Secretary in the development of such strategy and updates.
 (4)ContentsThe initial national strategy and updates required under this subsection shall— (A)include an accounting and description of all Federal Government programs, projects, and activities to constrain domestic and international travel by terrorists and foreign fighters;
 (B)identify specific security vulnerabilities within the United States and abroad that may be exploited by terrorists and foreign fighters;
 (C)delineate goals for— (i)closing the security vulnerabilities identified in accordance with subparagraph (B); and
 (ii)enhancing the Federal Government’s ability to constrain domestic and international travel by terrorists and foreign fighters; and
 (D)describe actions to be taken to achieve the goals delineated in subparagraph (C), as well as the means needed to do so, including—
 (i)steps to reform, improve, and streamline existing Federal Government efforts to align with the current threat environment;
 (ii)new programs, projects, or activities that are requested, under development, or undergoing implementation;
 (iii)new authorities or changes in existing authorities needed from Congress; (iv)specific budget adjustments being requested to enhance United States security in a risk-based manner; and
 (v)an identification of Federal departments and agencies responsible for specific actions described in this subparagraph.
 (5)SunsetThe requirement to transmit updated national strategies under this subsection shall terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)Development of implementation plansFor each national strategy required under subsection (b), the President shall direct the Secretary of Homeland Security to develop an implementation plan for the Department of Homeland Security and coordinate with the heads of other relevant Federal agencies to ensure the development of implementing plans for each such agency.
				(d)Implementation plans
 (1)In generalThe President shall transmit to the appropriate congressional committees implementation plans for each national strategy required under subsection (b). Consistent with the protection of classified information, each such implementation plan shall be transmitted in unclassified form, but may include a classified annex.
 (2)TimingThe implementation plans referred to in paragraph (1) shall be transmitted simultaneously with each national strategy required under subsection (b). Such implementation plans shall be updated and transmitted to the appropriate congressional committees on an annual basis.
 (3)SunsetThe requirement to transmit implementation plans under paragraph (1) shall terminate on the date that is 10 years after the date of the enactment of this Act.
 (e)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (f)DefinitionIn this section, the term appropriate congressional committees means—
 (1)in the House of Representatives— (A)the Committee on Homeland Security;
 (B)the Committee on Armed Services; (C)the Permanent Select Committee on Intelligence;
 (D)the Committee on the Judiciary; (E)the Committee on Foreign Affairs; and
 (F)the Committee on Appropriations; and (2)in the Senate—
 (A)the Committee on Homeland Security and Governmental Affairs; (B)the Committee on Armed Services;
 (C)the Select Committee on Intelligence; (D)the Committee on the Judiciary;
 (E)the Committee on Foreign Relations; and (F)the Committee on Appropriations.
						XXIXSTATE AND HIGH-RISK URBAN AREA WORKING GROUP
 2901.Administration and coordination of certain DHS grantsSubsection (b) of section 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) is amended to read as follows:
				
					(b)Planning committees
 (1)In generalAny State or high-risk urban area receiving a grant under section 2003 or 2004 shall establish a State planning committee or urban area working group to assist in preparation and revision of the State, regional, or local homeland security plan or the threat and hazard identification and risk assessment, as the case may be, and to assist in determining effective funding priorities for grants under such sections.
						(2)Composition
 (A)In generalThe State planning committees and urban area working groups referred to in paragraph (1) shall include at least one representative from each of the following significant stakeholders:
 (i)Local or tribal government officials. (ii)Emergency response providers, which shall include representatives of the fire service, law enforcement, emergency medical services, and emergency managers.
 (iii)Public health officials and other appropriate medical practitioners. (iv)Individuals representing educational institutions, including elementary schools, community colleges, and other institutions of higher education.
 (v)State and regional interoperable communications coordinators, as appropriate. (vi)State and major urban area fusion centers, as appropriate.
 (B)Geographic representationThe members of the State planning committee or urban area working group, as the case may be, shall be a representative group of individuals from the counties, cities, towns, and Indian tribes within the State or high-risk urban area, including, as appropriate, representatives of rural, high-population, and high-threat jurisdictions.
 (3)Existing planning committeesNothing in this subsection may be construed to require that any State or high-risk urban area create a State planning committee or urban area working group, as the case may be, if that State or high-risk urban area has established and uses a multijurisdictional planning committee or commission that meets the requirements of this subsection..
			XXXState and Local Cyber Protection
			3001.State and local coordination on cybersecurity with the National Cybersecurity and Communications
			 Integration Center
 (a)In generalThe second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148; relating to the national cybersecurity and communications integration center) is amended by adding at the end the following new subsection:
					
						(g)State and local coordination on cybersecurity
 (1)In generalThe Center shall, to the extent practicable— (A)assist State and local governments, upon request, in identifying information system vulnerabilities;
 (B)assist State and local governments, upon request, in identifying information security protections commensurate with cybersecurity risks and the magnitude of the potential harm resulting from the unauthorized access, use, disclosure, disruption, modification, or destruction of—
 (i)information collected or maintained by or on behalf of a State or local government; or (ii)information systems used or operated by an agency or by a contractor of a State or local government or other organization on behalf of a State or local government;
 (C)in consultation with State and local governments, provide and periodically update via a web portal tools, products, resources, policies, guidelines, and procedures related to information security;
 (D)work with senior State and local government officials, including State and local Chief Information Officers, through national associations to coordinate a nationwide effort to ensure effective implementation of tools, products, resources, policies, guidelines, and procedures related to information security to secure and ensure the resiliency of State and local information systems;
 (E)provide, upon request, operational and technical cybersecurity training to State and local government and fusion center analysts and operators to address cybersecurity risks or incidents;
 (F)provide, in coordination with the Chief Privacy Officer and the Chief Civil Rights and Civil Liberties Officer of the Department, privacy and civil liberties training to State and local governments related to cybersecurity;
 (G)provide, upon request, operational and technical assistance to State and local governments to implement tools, products, resources, policies, guidelines, and procedures on information security by—
 (i)deploying technology to assist such State or local government to continuously diagnose and mitigate against cyber threats and vulnerabilities, with or without reimbursement;
 (ii)compiling and analyzing data on State and local information security; and (iii)developing and conducting targeted operational evaluations, including threat and vulnerability assessments, on the information systems of State and local governments;
 (H)assist State and local governments to develop policies and procedures for coordinating vulnerability disclosures, to the extent practicable, consistent with international and national standards in the information technology industry, including standards developed by the National Institute of Standards and Technology; and
 (I)ensure that State and local governments, as appropriate, are made aware of the tools, products, resources, policies, guidelines, and procedures on information security developed by the Department and other appropriate Federal departments and agencies for ensuring the security and resiliency of Federal civilian information systems.
 (2)TrainingPrivacy and civil liberties training provided pursuant to subparagraph (F) of paragraph (1) shall include processes, methods, and information that—
 (A)are consistent with the Department’s Fair Information Practice Principles developed pursuant to section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974 or the Privacy Act);
 (B)reasonably limit, to the greatest extent practicable, the receipt, retention, use, and disclosure of information related to cybersecurity risks and incidents associated with specific persons that is not necessary, for cybersecurity purposes, to protect an information system or network of information systems from cybersecurity risks or to mitigate cybersecurity risks and incidents in a timely manner;
 (C)minimize any impact on privacy and civil liberties; (D)provide data integrity through the prompt removal and destruction of obsolete or erroneous names and personal information that is unrelated to the cybersecurity risk or incident information shared and retained by the Center in accordance with this section;
 (E)include requirements to safeguard cyber threat indicators and defensive measures retained by the Center, including information that is proprietary or business-sensitive that may be used to identify specific persons from unauthorized access or acquisition;
 (F)protect the confidentiality of cyber threat indicators and defensive measures associated with specific persons to the greatest extent practicable; and
 (G)ensure all relevant constitutional, legal, and privacy protections are observed.. (b)Congressional oversightNot later than 2 years after the date of the enactment of this Act, the national cybersecurity and communications integration center of the Department of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the activities and effectiveness of such activities under subsection (g) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148; relating to the national cybersecurity and communications integration center), as added by subsection (a) of this section, on State and local information security. The center shall seek feedback from State and local governments regarding the effectiveness of such activities and include such feedback in the information required to be provided under this subsection.
				XXXIFUSION CENTER ENHANCEMENT
			3101.Department of Homeland Security Fusion Center Partnership Initiative
 (a)In generalSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended— (1)by amending the section heading to read as follows:
						
							210A.Department of Homeland Security Fusion Center Partnership Initiative;
 (2)in subsection (a), by adding at the end the following new sentence: Beginning on the date of the enactment of the Fusion Center Enhancement Act of 2015, such Initiative shall be known as the Department of Homeland Security Fusion Center Partnership Initiative.;
 (3)by amending subsection (b) to read as follows:  (b)Interagency support and coordinationThrough the Department of Homeland Security Fusion Center Partnership Initiative, in coordination with principal officials of fusion centers in the National Network of Fusion Centers and the officers designated as the Homeland Security Advisors of the States, the Secretary shall—
 (1)coordinate with the heads of other Federal departments and agencies to provide operational and intelligence advice and assistance to the National Network of Fusion Centers;
 (2)support the integration of fusion centers into the information sharing environment; (3)support the maturation and sustainment of the National Network of Fusion Centers;
 (4)reduce inefficiencies and maximize the effectiveness of Federal resource support to the National Network of Fusion Centers;
 (5)provide analytic and reporting advice and assistance to the National Network of Fusion Centers; (6)review information within the scope of the information sharing environment, including homeland security information, terrorism information, and weapons of mass destruction information, that is gathered by the National Network of Fusion Centers and incorporate such information, as appropriate, into the Department’s own such information;
 (7)provide for the effective dissemination of information within the scope of the information sharing environment to the National Network of Fusion Centers;
 (8)facilitate close communication and coordination between the National Network of Fusion Centers and the Department and other Federal departments and agencies;
 (9)provide the National Network of Fusion Centers with expertise on Department resources and operations;
 (10)coordinate the provision of training and technical assistance to the National Network of Fusion Centers and encourage such fusion centers to participate in terrorism threat-related exercises conducted by the Department;
 (11)ensure, to the greatest extent practicable, that support for the National Network of Fusion Centers is included as a national priority in applicable homeland security grant guidance;
 (12)ensure that each fusion center in the National Network of Fusion Centers has a privacy policy approved by the Chief Privacy Officer of the Department and a civil rights and civil liberties policy approved by the Officer for Civil Rights and Civil Liberties of the Department;
 (13)coordinate the nationwide suspicious activity report initiative to ensure information gathered by the National Network of Fusion Centers is incorporated as appropriate;
 (14)lead Department efforts to ensure fusion centers in the National Network of Fusion Centers are the primary focal points for the sharing of homeland security information, terrorism information, and weapons of mass destruction information with State and local entities to the greatest extent practicable;
 (15)develop and disseminate best practices on the appropriate levels for staffing at fusion centers in the National Network of Fusion Centers of qualified representatives from State, local, tribal, and territorial law enforcement, fire, emergency medical, and emergency management services, and public health disciplines, as well as the private sector; and
 (16)carry out such other duties as the Secretary determines appropriate.; (4)in subsection (c)—
 (A)by striking so much as precedes paragraph (3)(B) and inserting the following:  (c)Resource allocation (1)Information sharing and personnel assignment (A)Information sharingThe Under Secretary for Intelligence and Analysis shall ensure that, as appropriate—
 (i)fusion centers in the National Network of Fusion Centers have access to homeland security information sharing systems; and
 (ii)Department personnel are deployed to support fusion centers in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.
 (B)Personnel assignmentDepartment personnel referred to in subparagraph (A)(ii) may include the following: (i)Intelligence officers.
 (ii)Intelligence analysts. (iii)Other liaisons from components and offices of the Department, as appropriate.
 (C)Memoranda of understandingThe Under Secretary for Intelligence and Analysis shall negotiate memoranda of understanding between the Department and a State or local government, in coordination with the appropriate representatives from fusion centers in the National Network of Fusion Centers, regarding the exchange of information between the Department and such fusion centers. Such memoranda shall include the following:
 (i)The categories of information to be provided by each entity to the other entity that are parties to any such memoranda.
 (ii)The contemplated uses of the exchanged information that is the subject of any such memoranda. (iii)The procedures for developing joint products.
 (iv)The information sharing dispute resolution processes. (v)Any protections necessary to ensure the exchange of information accords with applicable law and policies.
											(2)Sources of support
 (A)In generalInformation shared and personnel assigned pursuant to paragraph (1) may be shared or provided, as the case may be, by the following Department components and offices, in coordination with the respective component or office head and in consultation with the principal officials of fusion centers in the National Network of Fusion Centers:
 (i)The Office of Intelligence and Analysis. (ii)The Office of Infrastructure Protection.
 (iii)The Transportation Security Administration. (iv)U.S. Customs and Border Protection.
 (v)U.S. Immigration and Customs Enforcement. (vi)The Coast Guard.
 (vii)Other components or offices of the Department, as determined by the Secretary. (B)Coordination with other federal agenciesThe Under Secretary for Intelligence and Analysis shall coordinate with appropriate officials throughout the Federal Government to ensure the deployment to fusion centers in the National Network of Fusion Centers of representatives with relevant expertise of other Federal departments and agencies.
										(3)Resource allocation criteria
 (A)In generalThe Secretary shall make available criteria for sharing information and deploying personnel to support a fusion center in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.; and
 (B)in paragraph (4)(B), in the matter preceding clause (i), by inserting in which such fusion center is located after region; (5)in subsection (d)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4)—
 (i)by striking government and inserting governments; and (ii)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (5)utilize Department information, including information held by components and offices, to develop analysis focused on the mission of the Department under section 101(b).;
 (6)in subsection (e)— (A)by amending paragraph (1) to read as follows:
							
 (1)In generalTo the greatest extent practicable, the Secretary shall make it a priority to allocate resources, including deployed personnel, under this section from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to support fusion centers in the National Network of Fusion Centers located in jurisdictions along land or maritime borders of the United States in order to enhance the integrity of and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and otherwise interdict persons, weapons, and related contraband that pose a threat to homeland security.; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking participating State, local, and regional; (7)in subsection (j)—
 (A)in paragraph (4), by striking and at the end; (B)by redesignating paragraph (5) as paragraph (6); and
 (C)by inserting after paragraph (4) the following new paragraph:  (5)the term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally; and; and
 (8)by striking subsection (k). (b)Accountability reportNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2022, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall report to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate on the efforts of the Office of Intelligence and Analysis of the Department and other relevant components and offices of the Department to enhance support provided to fusion centers in the National Network of Fusion Centers, including meeting the requirements specified in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by subsection (a) of this section.
 (c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 210A and inserting the following new item:
					
						
							Sec. 210A. Department of Homeland Security Fusion Centers Initiative..
 (d)ReferenceAny reference in any law, rule, or regulation to the Department of Homeland Security State, Local, and Regional Fusion Center Initiative shall be deemed to be a reference to the Department of Homeland Security Fusion Center Initiative. XXXIITRANSPORTATION SECURITY ADMINISTRATION REFORM AND IMPROVEMENT 3201.DefinitionsIn this title:
 (1)Administration; TSAThe terms Administration and TSA mean the Transportation Security Administration. (2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (3)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (4)DepartmentThe term Department means the Department of Homeland Security. (5)Secure FlightThe term Secure Flight means the Administration’s watchlist matching program.
				AAviation Security
				3211.TSA PreCheck
 (a)TSA PreCheckNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (1)ensure that all screening of passengers and their accessible property shall be conducted in a risk-based, intelligence-driven manner with consideration given to the privacy and civil liberties of such passengers; and
 (2)operate a trusted passenger screening program known as TSA PreCheck that provides expedited screening for low-risk passengers and their accessible property based on a comprehensive and continuous analysis of factors specified in subsection (b).
 (b)FactorsFactors referred to in subsection (a)(2) shall include the following: (1)Whether passengers described in such subsection are members of other trusted traveler programs of the Department.
 (2)Whether such passengers are traveling pursuant to subsection (m) of section 44903 of title 49, United States Code (as established under the Risk-Based Security for Members of the Armed Forces Act (Public Law 112–86)), section 44927 of such title (as established under the Helping Heroes Fly Act (Public Law 113–27)), or section 44928 of such title (as established under the Honor Flight Act (Public Law 113–221)).
 (3)Whether such passengers possess an active security clearance or other credential issued by the Federal Government for which TSA has conducted a written threat assessment and determined that such passengers present a low risk to transportation or national security.
 (4)Whether such passengers are members of a population for whom TSA has conducted a written security threat assessment, determined that such population poses a low risk to transportation or national security, and has issued such passengers a known traveler number.
 (5)The ability of the Administration to verify such passengers’ identity and whether such passengers pose a risk to aviation security.
 (6)Threats to transportation or national security as identified by the intelligence community and law enforcement community.
						(c)Enrollment expansion
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall publish PreCheck application enrollment standards to add multiple private sector application capabilities for the TSA PreCheck program to increase the public’s enrollment access to such program, including standards that allow the use of secure technologies, including online enrollment, kiosks, tablets, or staffed computer stations at which individuals can apply for entry into such program.
 (2)RequirementsUpon publication of the PreCheck program application enrollment standards pursuant to paragraph (1), the Administrator shall—
 (A)coordinate with interested parties to deploy TSA-approved ready-to-market private sector solutions that meet the TSA PreCheck application enrollment standards described in paragraph (1), make available additional PreCheck enrollment capabilities, and offer secure online and mobile enrollment opportunities;
 (B)partner with the private sector to collect biographic and biometric identification information via kiosks, mobile devices, or other mobile enrollment platforms to reduce the number of instances in which passengers need to travel to enrollment centers;
 (C)ensure that the kiosks, mobile devices, or other mobile enrollment platforms referred to in subparagraph (E) are secure and not vulnerable to data breaches;
 (D)ensure that any biometric and biographic information is collected in a manner which is comparable with the National Institute of Standards and Technology standards and ensures privacy and data security protections, including that applicants’ personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and agency regulations;
 (E)ensure that an individual who wants to enroll in the PreCheck program and has started an application with a single identification verification at one location will be able to save such individual’s application on any kiosk, personal computer, mobile device, or other mobile enrollment platform and be able to return within a reasonable time to submit a second identification verification; and
 (F)ensure that any enrollment expansion using a private sector risk assessment instead of a fingerprint-based criminal history records check is determined, by the Secretary of Homeland Security, to be equivalent to a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation.
 (3)Marketing of PreCheck programUpon publication of PreCheck program application enrollment standards pursuant to paragraph (1), the Administrator shall—
 (A)in accordance with such standards, develop and implement— (i)a process, including an associated timeframe, for approving private sector marketing of the TSA PreCheck program; and
 (ii)a strategy for partnering with the private sector to encourage enrollment in such program; and (B)submit to Congress a report on any PreCheck fees collected in excess of the costs of administering such program, including recommendations for using such amounts to support marketing of such program under this subsection.
 (4)Identity verification enhancementNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (A)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the citizenship of individuals enrolling in the TSA PreCheck program; and
 (B)partner with the private sector to use advanced biometrics and standards comparable with National Institute of Standards and Technology standards to facilitate enrollment in such program.
 (5)PreCheck lane operationThe Administrator shall— (A)ensure that TSA PreCheck screening lanes are open and available during peak and high-volume travel times at airports to individuals enrolled in the PreCheck program; and
 (B)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck screening lanes are closed to individuals enrolled in such program in order to maintain operational efficiency.
 (6)Vetting for PreCheck participantsNot later than 90 days after the date of the enactment of this Act, the Administrator shall initiate an assessment of the security vulnerabilities in the vetting process for the PreCheck program that includes an evaluation of whether subjecting PreCheck participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck program.
						3212.PreCheck and general passenger biometric identification
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall conduct a pilot project to establish a secure, automated, biometric-based system at airports to verify the identity of passengers who are members of TSA PreCheck. Such system shall—
 (1)reduce the need for security screening personnel to perform travel document verification for individuals enrolled in TSA PreCheck;
 (2)reduce the average wait time of individuals enrolled in TSA PreCheck; (3)reduce overall operating expenses of the Administration;
 (4)be integrated with the Administration’s watch list and trusted traveler matching program; (5)be integrated with other checkpoint technologies to further facilitate risk-based passenger screening at the checkpoint, to the extent practicable and consistent with security standards; and
 (6)consider capabilities and policies of U.S. Customs and Border Protection’s Global Entry Program, as appropriate.
 (b)Establishment of screening system for certain passengersSection 44901 of title 49, United States Code is amended— (1)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; and
 (2)by inserting after subsection (b) the following new subsection:  (c)Establishment of screening system for certain passengersNot later than December 31, 2017, in accordance with the requirements of the Transportation Security Administration Reform and Improvement Act of 2015, the Administrator of the Transportation Security Administration shall establish a secure, automated system at all large hub airports for verifying travel and identity documents of passengers who are not members of the Administration’s risk-based aviation passenger screening program, known as TSA PreCheck. Such system shall—
 (1)assess the need for security screening personnel to perform travel document verification for such passengers, thereby assessing the overall number of such screening personnel;
 (2)assess the average wait time of such passengers; (3)assess overall operating expenses of the Administration;
 (4)be integrated with the Administration’s watch list matching program; and (5)be integrated with other checkpoint technologies to further facilitate risk-based passenger screening at the checkpoint, to the extent practicable and consistent with security standards..
						3213.Limitation; PreCheck operations maintained; alternate methods
 (a)In generalExcept as provided in subsection (c), the Administrator shall direct that access to expedited airport security screening at an airport security checkpoint be limited to only the following:
 (1)A passenger who voluntarily submits biographic and biometric information for a security risk assessment and whose application for the PreCheck program has been approved, or a passenger who is a participant in another trusted or registered traveler program of the Department.
 (2)A passenger traveling pursuant to section 44903 of title 49, United States Code (as established under the Risk-Based Security for Members of the Armed Forces Act (Public Law 112–86)), section 44927 of such title (as established under the Helping Heroes Fly Act (Public Law 113–27)), or section 44928 of such title (as established under the Honor Flight Act (Public Law 113–221)).
 (3)A passenger who did not voluntarily submit biographic and biometric information for a security risk assessment but is a member of a population designated by the Administrator as known and low-risk and who may be issued a unique, known traveler number by the Administrator determining that such passenger is a member of a category of travelers designated by the Administrator as known and low-risk.
 (b)PreCheck operations maintainedIn carrying out subsection (a), the Administrator shall ensure that expedited airport security screening remains available to passengers at or above the level that exists on the day before the date of the enactment of this Act.
 (c)Frequent fliersIf the Administrator determines that such is appropriate, the implementation of subsection (a) may be delayed by up to 1 year with respect to the population of passengers who did not voluntarily submit biographic and biometric information for security risk assessments but who nevertheless receive expedited airport security screening because such passengers are designated as frequent fliers by air carriers. If the Administrator uses the authority provided by this subsection, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate of such phased-in implementation.
 (d)Alternate methodsThe Administrator may provide access to expedited airport security screening to additional passengers pursuant to an alternate method upon the submission to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of an independent assessment of the security effectiveness of such alternate method that is conducted by an independent entity that determines that such alternate method is designed to—
 (1)reliably and effectively identify passengers who likely pose a low risk to the United States aviation system;
 (2)mitigate the likelihood that a passenger who may pose a security threat to the United States aviation system is selected for expedited security screening; and
 (3)address known and evolving security risks to the United States aviation system. (e)Information sharingThe Administrator shall provide to the entity conducting the independent assessment under subsection (d) effectiveness testing results that are consistent with established evaluation design practices, as identified by the Comptroller General of the United States.
 (f)ReportingNot later than 3 months after the date of the enactment of this Act and annually thereafter, the Administrator shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the percentage of all passengers who are provided expedited security screening, and of such passengers so provided, the percentage who are participants in the PreCheck program (who have voluntarily submitted biographic and biometric information for security risk assessments), the percentage who are participants in another trusted traveler program of the Department, the percentage who are participants in the PreCheck program due to the Administrator’s issuance of known traveler numbers, and for the remaining percentage of passengers granted access to expedited security screening in PreCheck security lanes, information on the percentages attributable to each alternative method utilized by the Administration to direct passengers to expedited airport security screening at PreCheck security lanes.
 (g)Rule of constructionNothing in this section may be construed to— (1)authorize or direct the Administrator to reduce or limit the availability of expedited security screening at an airport; or
 (2)limit the authority of the Administrator to use technologies and systems, including passenger screening canines and explosives trace detection, as a part of security screening operations.
 3214.Secure Flight programNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (1)develop a process for regularly evaluating the root causes of screening errors at checkpoints across airports so that corrective measures are able to be identified;
 (2)implement such corrective measures to address the root causes of such screening errors occurring at the checkpoint;
 (3)develop additional measures to address key performance aspects related to the Secure Flight program goals and ensure that such measures clearly identify activities necessary to achieve progress towards such goals;
 (4)develop a mechanism to systematically document the number and causes of Secure Flight program matching errors for the purpose of improving program performance and provide program managers with timely and reliable information;
 (5)provide job-specific privacy refresher training for Secure Flight program staff to further protect personally identifiable information in the Secure Flight system program; and
 (6)develop a mechanism to comprehensively document and track key Secure Flight program privacy issues and decisions to ensure the Secure Flight program has complete information for effective oversight of its privacy controls.
					3215.Efficiency review by TSA
 (a)Review requiredNot later than 270 days after the date of the enactment of this Act, the Administrator shall conduct and complete a comprehensive, agency-wide efficiency review of the Administration to identify spending reductions and administrative savings through the streamlining and any necessary restructuring of agency divisions to make the Administration more efficient. In carrying out the review under this section, the Administrator shall consider each of the following:
 (1)The elimination of any duplicative or overlapping programs and initiatives that can be streamlined. (2)The elimination of any unnecessary or obsolete rules, regulations, directives, or procedures.
 (3)Any other matters the Administrator determines are appropriate. (b)Report to CongressNot later than 30 days after the completion of the efficiency review required under subsection (a), the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that specifies the results and cost savings expected to be achieved through such efficiency review. Such report shall also include information relating to how the Administration may use efficiencies identified through such efficiency review to provide funding to reimburse airports that incurred eligible costs for in-line baggage screening systems.
					3216.Donation of screening equipment to protect the United States
 (a)In generalThe Administrator is authorized to donate security screening equipment to a foreign last-point-of-departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)Report to CongressNot later than 30 days before any donation of equipment under this section, the Administrator shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a detailed written explanation of—
 (1)the specific vulnerability to the United States that will be mitigated with such donation; (2)an explanation as to why the recipient is unable or unwilling to purchase equipment to mitigate such threat;
 (3)an evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made;
 (4)how the Administration will ensure the equipment that is being donated is used and maintained over the course of its life by the recipient; and
 (5)the total dollar value of such donation. 3217.Review of sustained security directives (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, for any security directive that has been in effect for longer than 1 year, the Administrator shall review the necessity of such directives, from a risk-based perspective.
 (b)Briefing to CongressUpon completion of each review pursuant to subsection (a), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on—
 (1)any changes being made to existing security directives as a result of each such review; (2)the specific threat that is being mitigated by any such directive that will remain in effect; and
 (3)the planned disposition of any such directive. 3218.Maintenance of security-related technology (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding at the end the following:
						
							CMaintenance of Security-Related Technology
								1621.Maintenance validation and oversight
 (a)In generalNot later than 180 days after the date of the enactment of this subtitle, the Administrator shall develop and implement a preventive maintenance validation process for security-related technology deployed to airports.
 (b)Maintenance by Administration personnel at airportsFor maintenance to be carried out by Administration personnel at airports, the process referred to in subsection (a) shall include the following:
 (1)Guidance to Administration personnel, equipment maintenance technicians, and other personnel at airports specifying how to conduct and document preventive maintenance actions.
 (2)Mechanisms for the Administrator to verify compliance with the guidance issued pursuant to paragraph (1).
 (c)Maintenance by contractors at airportsFor maintenance to be carried out by a contractor at airports, the process referred to in subsection (a) shall require the following:
 (1)Provision of monthly preventive maintenance schedules to appropriate Administration personnel at each airport that includes information on each action to be completed by a contractor.
 (2)Notification to appropriate Administration personnel at each airport when maintenance action is completed by a contractor.
 (3)A process for independent validation by a third party of contractor maintenance. (d)Penalties for noncomplianceThe Administrator shall require maintenance contracts for security-related technology deployed to airports to include penalties for noncompliance when it is determined that either preventive or corrective maintenance has not been completed according to contractual requirements and manufacturers’ specifications..
 (b)Inspector General assessmentNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall assess implementation of the requirements under section 1621 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), and provide findings and recommendations with respect to the provision of training to Administration personnel, equipment maintenance technicians, and other personnel under such section 1621 and the availability and utilization of equipment maintenance technicians employed by the Administration.
 (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following:
						
							
								Subtitle C—Maintenance of Security-Related Technology
								Sec. 1621. Maintenance validation and oversight..
					3219.Vetting of aviation workers
 (a)In generalSubtitle A of title XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding after section 1601 the following new section:
						
							1602.Vetting of aviation workers
 (a)In generalBy not later than December 31, 2015, the Administrator, in coordination with the Assistant Secretary for Policy of the Department, shall request from the Director of National Intelligence access to additional data from the Terrorist Identities Datamart Environment (TIDE) data and any or other terrorism-related information to improve the effectiveness of the Administration’s credential vetting program for individuals with unescorted access to sensitive areas of airports.
 (b)Security inspectionBy not later than December 31, 2015, the Administrator shall issue guidance for Transportation Security Inspectors to annually review airport badging office procedures for applicants seeking access to sensitive areas of airports. Such guidance shall include a comprehensive review of applicants’ Criminal History Records Check (CHRC) and work authorization documentation during the course of an inspection.
 (c)Information sharingBy not later than December 31, 2015, the Administrator may conduct a pilot program of the Rap Back Service, in coordination with the Director of the Federal Bureau of Investigation, to determine the feasibility of full implementation of a service through which the Administrator would be notified of a change in status of an individual holding a valid credential granting unescorted access to sensitive areas of airports across eligible Administration-regulated populations.
 (d)ProceduresThe pilot program under subsection (c) shall evaluate whether information can be narrowly tailored to ensure that the Administrator only receives notification of a change with respect to a disqualifying offense under the credential vetting program under subsection (a), as specified in 49 CFR 1542.209, and in a manner that complies with current regulations for fingerprint-based criminal history records checks. The pilot program shall be carried out in a manner so as to ensure that, in the event that notification is made through the Rap Back Service of a change but a determination of arrest status or conviction is in question, the matter will be handled in a manner that is consistent with current regulations. The pilot program shall also be carried out in a manner that is consistent with current regulations governing an investigation of arrest status, correction of Federal Bureau of Investigation records and notification of disqualification, and corrective action by the individual who is the subject of an inquiry.
 (e)Determination and submissionIf the Administrator determines that full implementation of the Rap Back Service is feasible and can be carried out in a manner that is consistent with current regulations for fingerprint-based criminal history checks, including the rights of individuals seeking credentials, the Administrator shall submit such determination, in writing, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, together with information on the costs associated with such implementation, including the costs incurred by the private sector. In preparing this determination, the Administrator shall consult with the Chief Civil Rights and Civil Liberties Officer of the Department to ensure that protocols are in place to align the period of retention of personally identifiable information and biometric information, including fingerprints, in the Rap Back Service with the period in which the individual who is the subject of an inquiry has a valid credential.
 (f)Credential securityBy not later than September 30, 2015, the Administrator shall issue guidance to airports mandating that all federalized airport badging authorities place an expiration date on airport credentials commensurate with the period of time during which an individual is lawfully authorized to work in the United States.
 (g)Aviation worker lawful statusBy not later than December 31, 2015, the Administrator shall review the denial of credentials due to issues associated with determining an applicant’s lawful status in order to identify airports with specific weaknesses and shall coordinate with such airports to mutually address such weaknesses, as appropriate.
 (h)Reports to CongressUpon completion of the determinations and reviews required under this section, the Administrator shall brief the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such determinations and reviews..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1601 the following new item:
						
							
								Sec. 1602. Vetting of aviation workers..
 (c)Status update on Rap Back Service pilot programNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of plans to conduct a pilot program in coordination with the Federal Bureau of Investigation of the Rap Back Service in accordance with subsection (c) of section 1602 of the Homeland Security Act of 2002, as added by subsection (a) of this section. The report shall include details on the business, technical, and resource requirements for the Transportation Security Administration and pilot program participants, and provide a timeline and goals for the pilot program.
					3220.Aviation Security Advisory Committee consultation
 (a)In generalThe Administrator shall consult, to the extent practicable, with the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49 of the United States Code) regarding any modification to the prohibited item list prior to issuing a determination about any such modification.
 (b)Report on the Transportation Security Oversight BoardNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Transportation Security Oversight Board (established pursuant to section 115 of title 49, United States Code), the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that includes general information on how often the Board has met, the current composition of the Board, and what activities the Board has undertaken, consistent with the duties specified in subsection (c) of such section. The Secretary may include in such report recommendations for changes to such section in consideration of the provisions of section 44946 of title 49, United States Code.
 (c)Technical correctionSubparagraph (A) of section 44946(c)(2) of title 49, United States Code, is amended to read as follows:
						
 (A)TermsThe term of each member of the Advisory Committee shall be 2 years but may continue until such time as a successor member begins serving on the Advisory Committee. A member of the Advisory Committee may be reappointed..
 (d)DefinitionIn this section, the term prohibited item list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft, pursuant to section 1540.111 of title 49, Code of Federal Regulations (as in effect on January 1, 2015).
					3221.Private contractor canine evaluation and integration pilot program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish a pilot program to evaluate the use, effectiveness, and integration of privately operated explosives detection canine teams using both the passenger screening canine and traditional explosives detection canine methods.
 (b)ElementsThe pilot program under subsection (a) shall include the following elements: (1)A full-time presence in three Category X, two Category I, and one Category II airports.
 (2)A duration of at least 12 months from the time private contractor teams are operating at full capacity.
 (3)A methodology for evaluating how to integrate private contractor teams into the checkpoint area to detect explosive devices missed by mechanical or human error at other points in the screening process.
 (4)Covert testing with inert improvised explosive devices and accurately recreated explosives odor traces to determine the relative effectiveness of a full-time canine team in strengthening checkpoint security.
 (c)Quarterly updatesThe Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate written updates on the procurement, deployment, and evaluation process related to the implementation of the pilot program under subsection (a) for every calendar quarter after the date of the enactment of this Act.
 (d)Final reportNot later than 90 days after the completion of the pilot program under subsection (a), the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a final report on such pilot program.
 (e)FundingOut of funds made available to the Office of the Secretary of Homeland Security, $6,000,000 is authorized to be used to carry out this section.
					3222.Covert testing at airports
 (a)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2020, the Administrator shall conduct covert testing on an ongoing basis to test vulnerabilities and identify weaknesses in the measures used to secure the aviation system of the United States. The Administrator shall, on a quarterly basis if practicable, provide to the Inspector General of the Department such testing results, methodology, and data.
 (b)ElementsIn carrying out the covert testing required under subsection (a), the Administrator shall— (1)consider security screening and procedures conducted by TSA;
 (2)use available threat information and intelligence to determine the types and sizes of simulated threat items and threat item-body location configurations for such covert testing;
 (3)use a risk-based approach to determine the location and number of such covert testing; (4)conduct such covert testing without notifying personnel at airports prior to such covert testing; and
 (5)identify reasons for failure when TSA personnel or the screening equipment used do not identify and resolve any threat item used during such a covert test.
 (c)Independent reviewThe Inspector General of the Department shall conduct covert testing of the aviation system of the United States in addition to the covert testing conducted by the Administrator under subsection (a), as appropriate, and analyze TSA covert testing results, methodology, and data provided pursuant to such subsection to determine the sufficiency of TSA covert testing protocols. The Inspector General shall, as appropriate, compare testing results of any additional covert testing conducted pursuant to this subsection with the results of TSA covert testing under subsection (a) to determine systemic weaknesses in the security of the aviation system of the United States.
 (d)Corrective actionNot later than 30 days upon completion of any covert testing under subsection (a), the Administrator shall make recommendations and implement corrective actions to mitigate vulnerabilities identified by such covert testing and shall notify the Inspector General of the Department of such recommendations and actions. The Inspector General shall review the extent to which such recommendations and actions are implemented and the degree to which such recommendations and actions improve the security of the aviation system of the United States.
					(e)Congressional notification
 (1)By the AdministratorNot later than 30 days upon completion of any covert testing under subsection (a), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such covert testing.
 (2)By the Inspector General of the DepartmentThe Inspector General shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate annually on the requirements specified in this section.
 (f)Rule of constructionNothing in this section may be construed to prohibit the Administrator or the Inspector General of the Department from conducting covert testing of the aviation system of the United States with greater frequency than required under this section.
 3223.Training for Transportation Security OfficersThe Administrator shall, on a periodic basis, brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the status of efforts to enhance initial and recurrent training of Transportation Security Officers.
				BSurface Transportation Security and Other Matters
				3231.Surface Transportation Inspectors
 (a)In generalSection 1304(d) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113; Public Law 110–53) is amended—
 (1)by inserting surface after relevant; and (2)by striking , as determined appropriate.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the efficiency and effectiveness of the Administration’s Surface Transportation Security Inspectors Program under subsection (d) of section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113; Public Law 110–53).
 (c)ContentsThe report required under subsection (b) shall include a review of the following: (1)The roles and responsibilities of surface transportation security inspectors.
 (2)The extent to which the TSA has used a risk-based, strategic approach to determine the appropriate number of surface transportation security inspectors and resource allocation across field offices.
 (3)Whether TSA’s surface transportation regulations are risk-based and whether surface transportation security inspectors have adequate experience and training to perform their day-to-day responsibilities.
 (4)Feedback from regulated surface transportation industry stakeholders on the benefit of surface transportation security inspectors to the overall security of the surface transportation systems of such stakeholders and the consistency of regulatory enforcement.
 (5)Whether surface transportation security inspectors have appropriate qualifications to help secure and inspect surface transportation systems.
 (6)Whether TSA measures the effectiveness of surface transportation security inspectors. (7)Any overlap between the TSA and the Department of Transportation as such relates to surface transportation security inspectors in accordance with section 1310 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1117; Public Law 110–53).
 (8)The extent to which surface transportation security inspectors review and enhance information security practices and enforce applicable information security regulations and directives.
 (9)Any recommendations relating to the efficiency and effectiveness of the TSA’s surface transportation security inspectors program.
						3232.Inspector General audit; TSA Office of Inspection workforce certification
					(a)Inspector General audit
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Inspector General of the Department shall analyze the data and methods that the Administrator uses to identify Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, and provide the relevant findings to the Administrator, including a finding on whether such data and methods are adequate and valid.
 (2)Prohibition on hiringIf the Inspector General of the Department finds that the data and methods referred to in paragraph (1) are inadequate or invalid, the Administrator may not hire any new employee to work in the Office of Inspection of the Administration until—
 (A)the Administrator makes a certification described in subsection (b)(1) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Inspector General submits to such Committees a finding, not later than 30 days after the Administrator makes such certification, that the Administrator utilized adequate and valid data and methods to make such certification.
							(b)TSA Office of Inspection workforce certification
 (1)In generalThe Administrator shall, by not later than 90 days after the date the Inspector General of the Department provides its findings to the Assistant Secretary under subsection (a)(1), document and certify in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate that only those Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, are classified as criminal investigators and are receiving premium pay and other benefits associated with such classification.
 (2)Employee reclassificationThe Administrator shall reclassify criminal investigator positions in the Office of Inspection of the Administration as noncriminal investigator positions or non-law enforcement positions if the individuals in such positions do not, or are not expected to, spend an average of at least 50 percent of their time performing criminal investigative duties.
						(3)Projected cost savings
 (A)In generalThe Administrator shall estimate the total long-term cost savings to the Federal Government resulting from the implementation of paragraph (2), and provide such estimate to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate by not later than 180 days after the date of enactment of this Act.
 (B)ContentsThe estimate described in subparagraph (A) shall identify savings associated with the positions reclassified under paragraph (2) and include, among other factors the Administrator considers appropriate, savings from—
 (i)law enforcement training; (ii)early retirement benefits;
 (iii)law enforcement availability and other premium pay; and (iv)weapons, vehicles, and communications devices.
 (c)StudyNot later than 180 days after the date that the Administrator submits the certification under subsection (b)(1), the Inspector General of the Department shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a study—
 (1)reviewing the employee requirements, responsibilities, and benefits of criminal investigators in the Office of Inspection of the Administration with criminal investigators employed at agencies adhering to the Office of Personnel Management employee classification system; and
 (2)identifying any inconsistencies and costs implications for differences between the varying employee requirements, responsibilities, and benefits.
						3233.Repeal of biennial reporting requirement for the Government Accountability Office relating to the
 Transportation Security Information Sharing PlanSubsection (u) of section 114 of title 49, United States Code, is amended by— (1)striking paragraph (7); and
 (2)redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively. 3234.Security training for frontline transportation workersNot later than 90 days after the date of the enactment of the Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the status of the implementation of sections 1408 (6 U.S.C. 1137) and 1534 (6 U.S.C. 1184) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53). The Administrator shall include in such report specific information on the challenges that the Administrator has encountered since the date of the enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007 with respect to establishing regulations requiring the provision of basic security training to public transportation frontline employees and over-the-road bus frontline employees for preparedness for potential security threats and conditions.
 3235.Feasibility assessmentNot later than 120 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a feasibility assessment of partnering with an independent, not-for-profit organization to help provide venture capital to businesses, particularly small businesses, for commercialization of innovative homeland security technologies that are expected to be ready for commercialization in the near term and within 36 months. In conducting such feasibility assessment, the Administrator shall consider the following:
 (1)Establishing an independent, not-for-profit organization, modeled after the In-Q-tel program, a venture capital partnership between the private sector and the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)), to help businesses, particularly small businesses, commercialize innovative security-related technologies.
 (2)Enhanced engagement, either through the Science and Technology Directorate of the Department of Homeland Security or directly, with the In-Q-tel program described in paragraph (1).
					XXXIIIDHS SCIENCE AND TECHNOLOGY REFORM AND IMPROVEMENT
			3301.Science and technology in support of homeland security
 (a)In generalTitle III of the Homeland Security Act of 2002 is amended— (1)in section 301 (6 U.S.C. 181)—
 (A)by striking There and inserting the following new subsection:  (a)In generalThere; and
 (B)by adding at the end the following new subsection:  (b)MissionThe Directorate of Science and Technology shall be the primary research, development, testing, and evaluation arm of the Department, responsible for coordinating the research, development, testing, and evaluation of the Department to strengthen the security and resiliency of the United States. The Directorate shall—
 (1)develop and deliver knowledge, analyses, and innovative solutions that are responsive to homeland security capability gaps and threats to the homeland identified by components and offices of the Department, the first responder community, and the Homeland Security Enterprise (as such term is defined in section 322) and that can be integrated into operations of the Department;
 (2)seek innovative, system-based solutions to complex homeland security problems and threats; and (3)build partnerships and leverage technology solutions developed by other Federal agencies and laboratories, State, local, and tribal governments, universities, and the private sector.;
 (2)in section 302 (6 U.S.C. 182)— (A)in the matter preceding paragraph (1), by striking The Secretary, acting through the Under Secretary for Science and Technology, shall and inserting the following new subsection:
							
 (a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall carry out the mission described in subsection (b) of section 301 and shall;
 (B)in subsection (a), as so amended by subparagraph (A) of this paragraph— (i)in paragraph (1), by inserting and serving as the senior scientific advisor to the Secretary before the semicolon at the end;
 (ii)in paragraph (2)— (I)by striking national;
 (II)by striking biological,, and inserting biological,; and (III)by inserting that may serve as a basis of a national strategy after terrorist threats;
 (iii)in paragraph (3)— (I)by striking the Under Secretary for Intelligence and Analysis and the Assistant Secretary for Infrastructure Protection and inserting components and offices of the Department; and
 (II)by inserting terrorist before threats; (iv)in paragraph (4), by striking except that such responsibility does not extend to human health-related research and development activities and inserting the following:
								
 including coordinating with relevant components and offices of the Department appropriate to—(A)identify and prioritize technical capability requirements and create solutions that include researchers, the private sector, and operational end users; and
 (B)develop capabilities to address issues on research, development, testing, evaluation, technology, and standards for the first responder community,
									except that such responsibility does not extend to the human health-related research and
			 development activities;;
 (v)in paragraph (5)(A), by striking biological,, and inserting biological,; (vi)by amending paragraph (12) to read as follows:
								
 (12)coordinating and integrating all research, development, demonstration, testing, and evaluation activities of the Department, including through a centralized Federal clearinghouse established pursuant to paragraph (1) of section 313(b) for information relating to technologies that would further the mission of the Department, and providing advice, as necessary, regarding major acquisition programs;;
 (vii)in paragraph (13), by striking and at the end; (viii)in paragraph (14), by striking the period at the end and inserting a semicolon; and
 (ix)by adding at the end the following new paragraphs:  (15)establishing a process that—
 (A)includes consideration by Directorate leadership, senior component leadership, first responders, and outside expertise;
 (B)is strategic, transparent, and repeatable with a goal of continuous improvement; (C)through which research and development projects undertaken by the Directorate are assessed on a regular basis; and
 (D)includes consideration of metrics to ensure research and development projects meet Directorate and Department goals and inform departmental budget and program planning;
 (16)developing and overseeing the administration of guidelines for periodic external review of departmental research and development programs or activities, including through—
 (A)consultation with experts, including scientists and practitioners, regarding the research and development activities conducted by the Directorate of Science and Technology; and
 (B)biennial independent, external review— (i)initially at the division level; or
 (ii)when divisions conduct multiple programs focused on significantly different subjects, at the program level;
 (17)partnering with components and offices of the Department to develop and deliver knowledge, analyses, and innovative solutions that are responsive to identified homeland security capability gaps and threats to the homeland and raise the science-based, analytic capability and capacity of appropriate individuals throughout the Department by providing guidance on how to better identify homeland security capability gaps and threats to the homeland that may be addressed through a technological solution and by partnering with such components and offices to—
 (A)support technological assessments of major acquisition programs throughout the acquisition lifecycle;
 (B)help define appropriate technological requirements and perform feasibility analysis; (C)assist in evaluating new and emerging technologies against homeland security capability gaps and terrorist threats;
 (D)support evaluation of alternatives; (E)improve the use of technology Department-wide; and
 (F)provide technical assistance in the development of acquisition lifecycle cost for technologies; (18)acting as a coordinating office for technology development for the Department by helping components and offices define technological requirements, and building partnerships with appropriate entities (such as within the Department and with other Federal agencies and laboratories, State, local, and tribal governments, universities, and the private sector) to help each such component and office attain the technology solutions it needs; and
 (19)coordinating with organizations that provide venture capital to businesses, particularly small businesses, as appropriate, to assist in the commercialization of innovative homeland security technologies that are expected to be ready for commercialization in the near term and within 36 months.; and
 (C)by adding at the end the following new subsections:  (b)Review of responsibilitiesNot later than 180 days after the date of the enactment of this subsection, the Under Secretary for Science and Technology shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of paragraphs (2) (including how the policy and strategic plan under such paragraph may serve as a basis for a national strategy referred to in such paragraph), (11), (12), (13), (16), and (17) of subsection (a).;
 (3)in section 303(1) (6 U.S.C. 183(1)), by striking subparagraph (F); (4)in section 305 (6 U.S.C. 185)—
 (A)by striking The and inserting the following new subsection:  (a)EstablishmentThe; and
 (B)by adding at the end the following new subsection:  (b)Conflicts of interestThe Secretary shall review and revise, as appropriate, the policies of the Department relating to personnel conflicts of interest to ensure that such policies specifically address employees of federally funded research and development centers established pursuant to subsection (a) who are in a position to make or materially influence research findings or agency decisionmaking.;
 (5)in section 306 (6 U.S.C. 186)— (A)in subsection (c), by adding at the end the following new sentence: If such regulations are issued, the Under Secretary shall report to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate prior to such issuance.; and
 (B)by amending subsection (d) to read as follows:  (d)PersonnelIn hiring personnel for the Directorate of Science and Technology, the Secretary shall have the hiring and management authorities described in section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note; Public Law 105–261). The term of appointments for employees under subsection (c)(1) of such section may not exceed 5 years before the granting of any extension under subsection (c)(2) of such section.;
 (6)in section 308 (6 U.S.C. 188)— (A)in subsection (b)(2)—
 (i)in subparagraph (B)— (I)in clause (iv), by striking and nuclear countermeasures or detection and inserting nuclear, and explosives countermeasures or detection (which may include research into remote sensing and remote imaging); and
 (II)by adding after clause (xiv) the following new clause:  (xv)Cybersecurity.; and
 (ii)by amending subparagraph (D) to read as follows:  (D)Annual report to CongressNot later than 1 year after the date of the enactment of this subparagraph and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this section. Each such report shall—
 (i)indicate which center or centers have been designated pursuant to this section; (ii)describe how such designation or designations enhance homeland security;
 (iii)provide information on any decisions to revoke or modify such designation or designations; (iv)describe research that has been tasked and completed by each center that has been designated during the preceding year;
 (v)describe funding provided by the Secretary for each center under clause (iv) for that year; and (vi)describe plans for utilization of each center or centers in the forthcoming year.; and
 (B)by adding at the end the following new subsection:  (d)Test, evaluation, and standards division (1)EstablishmentThere is established in the Directorate of Science and Technology a Test, Evaluation, and Standards Division.
 (2)DirectorThe Test, Evaluation, and Standards Division shall be headed by a Director of Test, Evaluation, and Standards, who shall be appointed by the Secretary and report to the Under Secretary for Science and Technology.
 (3)Responsibilities, authorities, and functionsThe Director of Test, Evaluation, and Standards— (A)through the Under Secretary for Science and Technology, serve as an adviser to the Secretary and the Under Secretary of Management on all test and evaluation or standards activities in the Department; and
 (B)shall— (i)establish and update as necessary test and evaluation policies for the Department, including policies to ensure that operational testing is done at facilities that already have relevant and appropriate safety and material certifications to the extent such facilities are available;
 (ii)oversee and ensure that adequate test and evaluation activities are planned and conducted by or on behalf of components and offices of the Department with respect to major acquisition programs of the Department, as designated by the Secretary, based on risk, acquisition level, novelty, complexity, and size of any such acquisition program, or as otherwise established in statute;
 (iii)review major acquisition program test reports and test data to assess the adequacy of test and evaluation activities conducted by or on behalf of components and offices of the Department, including test and evaluation activities planned or conducted pursuant to clause (ii); and
 (iv)review available test and evaluation infrastructure to determine whether the Department has adequate resources to carry out its testing and evaluation responsibilities, as established under this title.
 (4)LimitationThe Test, Evaluation, and Standards Division is not required to carry out operational testing of major acquisition programs.
 (5)Evaluation of Department of Defense technologiesThe Director of Test, Evaluation, and Standards may evaluate technologies currently in use or being developed by the Department of Defense to assess whether such technologies can be leveraged to address homeland security capability gaps.;
 (7)in section 309(a) (6 U.S.C. 189(a)), by adding at the end the following new paragraph:  (3)Treatment of certain fundsNotwithstanding any other provision of law, any funds provided to a Department of Energy national laboratory by the Department may not be treated as an assisted acquisition.;
 (8)in section 310 (6 U.S.C. 190), by adding at the end the following new subsection:  (e)Successor facilityAny successor facility to the Plum Island Animal Disease Center, including the National Bio and Agro-Defense Facility (NBAF) under construction as of the date of the enactment of this subsection, which is intended to the replace the Plum Island Animal Disease Center shall be subject to the requirements of this section in the same manner and to the same extent as the Plum Island Animal Disease Center under this section.;
 (9)in section 311 (6 U.S.C. 191)— (A)in subsection (b)—
 (i)in paragraph (1)— (I)by striking 20 members and inserting not fewer than 15 and not more than 30; and
 (II)by inserting academia, national labs, private industry, and after representatives of; (ii)by redesignating paragraph (2) as paragraph (3); and
 (iii)by inserting after paragraph (1) the following new paragraph:  (2)SubcommitteesThe Advisory Committee may establish subcommittees that focus on research and development challenges, as appropriate.;
 (B)in subsection (c)— (i)in paragraph (1), by inserting on a rotating basis before the period at the end;
 (ii)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and (iii)in paragraph (2), as so redesignated, by striking be appointed and inserting serve;
 (C)in subsection (e), in the second sentence, by striking the call of; (D)in subsection (h)—
 (i)in paragraph (1)— (I)in the first sentence—
 (aa)by striking render and inserting submit; and (bb)by striking Congress and inserting the appropriate congressional committees; and
 (II)in the second sentence, by inserting , and incorporate the findings and recommendations of the Advisory Committee subcommittees, before during; and (ii)in paragraph (2)—
 (I)by striking render and inserting submit; and (II)by striking Congress and inserting the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate;
 (E)in subsection (i), by inserting , except that the Advisory Committee shall file a charter with Congress every 2 years in accordance with subsection (b)(2) of such section (14);
 (F)in subsection (j), by striking 2008 and inserting 2020; (10)in section 313 (6 U.S.C. 193)—
 (A)by redesignating subsection (c) as subsection (d); and (B)by inserting after subsection (b) the following new subsection:
							
 (c)Application of programThe Secretary, acting through the Under Secretary for Science and Technology, shall use the program established under subsection (a) to—
 (1)enhance the cooperation between components and offices of the Department on projects that have similar goals, timelines, or outcomes;
 (2)ensure the coordination of technologies to eliminate unnecessary duplication of research and development;
 (3)ensure technologies are accessible for component and office use on a Department website; and (4)carry out any additional purpose the Secretary determines necessary.; and
 (11)by adding after section 317 (6 U.S.C. 195c) the following new sections:  318.Identification and prioritization of research and development (a)In generalNot later than 180 days after the date of the enactment of this section, the Under Secretary for Science and Technology shall establish a process to define, identify, prioritize, fund, and task the basic and applied homeland security research and development activities of the Directorate of Science and Technology to meet the needs of the components and offices of the Department, the first responder community, and the Homeland Security Enterprise (as such term is defined in section 322).
 (b)ProcessThe process established under subsection (a) shall— (1)be responsive to near-, mid-, and long-term needs, including unanticipated needs to address emerging terrorist threats;
 (2)utilize gap analysis and risk assessment tools where available and applicable; (3)include protocols to assess—
 (A)off-the-shelf technology to determine if an identified homeland security capability gap or threat to the homeland can be addressed through the acquisition process instead of commencing research and development of technology to address such capability gap or threat; and
 (B)communication and collaboration for research and development activities pursued by other executive agencies, to determine if technology can be leveraged to identify and address homeland security capability gaps or threats to the homeland and avoid unnecessary duplication of efforts;
 (4)provide for documented and validated research and development requirements; (5)strengthen first responder participation to identify and prioritize homeland security technological gaps, including by—
 (A)soliciting feedback from appropriate national associations and advisory groups representing the first responder community and first responders within the components and offices of the Department; and
 (B)establishing and promoting a publicly accessible portal to allow the first responder community to help the Directorate of Science and Technology develop homeland security research and development goals;
 (6)institute a mechanism to publicize the Department’s homeland security technology priorities for the purpose of informing Federal, State, and local governments, first responders, and the private sector;
 (7)establish considerations to be used by the Directorate in selecting appropriate research entities, including the national laboratories, federally funded research and development centers, university-based centers, and the private sector, to carry out research and development requirements;
 (8)incorporate feedback derived as a result of the mechanism established in section 323, ensuring the Directorate is utilizing regular communication with components and offices of the Department; and
 (9)include any other criteria or measures the Under Secretary for Science and Technology considers necessary for the identification and prioritization of research requirements.
									319.Development of Directorate strategy and research and development plan
								(a)Strategy
 (1)In generalNot later than 1 year after the date of the enactment of this section, the Under Secretary for Science and Technology shall develop and submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a strategy to guide the activities of the Directorate of Science and Technology. Such strategy shall be updated at least once every 5 years and shall identify priorities and objectives for the development of science and technology solutions and capabilities addressing homeland security operational needs. Such strategy shall include the coordination of such priorities and activities within the Department. Such strategy shall take into account the priorities and needs of stakeholders in the Homeland Security Enterprise (as such term is defined in section 322). In developing such strategy, efforts shall be made to support collaboration and avoid unnecessary duplication across the Federal Government. Such strategy shall be risk-based and aligned with other strategic guidance provided by—
 (A)the National Strategy for Homeland Security; (B)the Quadrennial Homeland Security Review; and
 (C)any other relevant strategic planning documents, as determined by the Under Secretary. (2)ContentsThe strategy required under paragraph (1) shall be prepared in accordance with applicable Federal requirements and guidelines, and shall include the following:
 (A)An identification of the long-term strategic goals, objectives, and metrics of the Directorate, including those to address terrorist threats.
 (B)A technology transition strategy for the programs of the Directorate. (C)Short- and long-term strategic goals, and objectives for increasing the number of designations and certificates issued under subtitle G of title VIII, including cybersecurity technologies that could significantly reduce, or mitigate the effects of, cybersecurity risks (as such term is defined in subsection (a)(1) of the second section 226, relating to the national cybersecurity and communications integration center), without compromising the quality of the evaluation of applications for such designations and certificates.
										(b)Five-Year research and development plan
 (1)In generalThe Under Secretary for Science and Technology shall develop, and update at least once every 5 years, a 5-year research and development plan for the activities of the Directorate of Science and Technology. The Under Secretary shall develop the first such plan by the date that is not later than 1 year after the date of the enactment of this section.
 (2)ContentsEach 5-year research and development plan developed and revised under subsection (a) shall— (A)define the Directorate of Science and Technology’s research, development, testing, and evaluation activities, priorities, performance metrics, and key milestones and deliverables for, as the case may be, the 5-fiscal-year period from 2016 through 2020, and for each 5-fiscal-year period thereafter;
 (B)describe, for the activities of the strategy developed under subsection (a), the planned annual funding levels for the period covered by each such 5-year research and development plan;
 (C)indicate joint investments with other Federal partners where applicable, and enhanced coordination, as appropriate, with organizations as specified in paragraph (19) of section 302;
 (D)analyze how the research programs of the Directorate support achievement of the strategic goals and objectives identified in the strategy required under subsection (a);
 (E)describe how the activities and programs of the Directorate meet the requirements or homeland security capability gaps or threats to the homeland identified by customers within and outside of the Department, including the first responder community; and
 (F)describe the policies of the Directorate regarding the management, organization, and personnel of the Directorate.
 (3)ScopeThe Under Secretary for Science and Technology shall ensure that each 5-year research and development plan developed and revised under subsection (a)—
 (A)reflects input from a wide range of stakeholders; and (B)takes into account how research and development by other Federal, State, private sector, and nonprofit institutions contributes to the achievement of the priorities identified in each plan, and avoids unnecessary duplication with such efforts.
 (4)ReportsThe Under Secretary for Science and Technology shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report for 7 years beginning not later than 1 year after the date of the development of the initial 5-year research and development plan under paragraph (1) on the status and results to date of the implementation of such plan and the updates to such plan, including—
 (A)a summary of the research and development activities for the previous fiscal year in each mission area, including such activities to address homeland security risks, including threats, vulnerabilities, and consequences, and a summary of the coordination activities undertaken by the Directorate of Science and Technology for components and offices of the Department, together with the results of the process specified in paragraph (15) of section 302;
 (B)clear links between the Directorate’s budget and each mission area or program, including those mission areas or programs to address homeland security risks, including threats, vulnerabilities, and consequences, specifying which mission areas or programs fall under which budget lines, and clear links between Directorate coordination work and priorities and annual expenditures for such work and priorities, including joint investments with other Federal partners, where applicable;
 (C)an assessment of progress of the research and development activities based on the performance metrics and milestones set forth in such plan; and
 (D)any changes to such plan. 320.Monitoring of progress (a)In generalThe Under Secretary for Science and Technology shall establish and utilize a system to track the progress of the research, development, testing, and evaluation activities undertaken by the Directorate of Science and Technology, and shall provide to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and customers of such activities, at a minimum on a biannual basis, regular updates on such progress.
 (b)RequirementsIn order to provide the progress updates required under subsection (a), the Under Secretary for Science and Technology shall develop a system that—
 (1)monitors progress toward project milestones identified by the Under Secretary; (2)maps progress toward deliverables identified in each 5-year research and development plan required under section 319(b);
 (3)generates up-to-date reports to customers that transparently disclose the status and progress of research, development, testing, and evaluation efforts of the Directorate of Science and Technology; and
 (4)allows the Under Secretary to report the number of products and services developed by the Directorate that have been transitioned into acquisition programs and resulted in successfully fielded technologies.
									(c)Evaluation methods
 (1)External input, consultation, and reviewThe Under Secretary for Science and Technology shall implement procedures to engage outside experts to assist in the evaluation of the progress of research, development, testing, and evaluation activities of the Directorate of Science and Technology, including through—
 (A)consultation with experts, including scientists and practitioners, to gather independent expert peer opinion and advice on a project or on specific issues or analyses conducted by the Directorate; and
 (B)periodic, independent, external review to assess the quality and relevance of the Directorate’s programs and projects.
 (2)Component feedbackThe Under Secretary for Science and Technology shall establish a formal process to collect feedback from customers of the Directorate of Science and Technology on the performance of the Directorate that includes—
 (A)appropriate methodologies through which the Directorate can assess the quality and usefulness of technology and services delivered by the Directorate;
 (B)development of metrics for measuring the usefulness of any technology or service provided by the Directorate; and
 (C)standards for high-quality customer service. 321.Homeland Security Science and Technology Fellows Program (a)EstablishmentThe Secretary, acting through the Under Secretary for Science and Technology and the Under Secretary for Management, shall establish a fellows program, to be known as the Homeland Security Science and Technology Fellows Program (in this section referred to as the Program), under which the Under Secretary for Science and Technology, in coordination with the Office of University Programs of the Department, shall facilitate the placement of fellows in relevant scientific or technological fields for up to 2 years in components and offices of the Department with a need for scientific and technological expertise.
								(b)Utilization of fellows
 (1)In generalUnder the Program, the Department may employ fellows— (A)for the use of the Directorate of Science and Technology; or
 (B)for the use of a component or office of the Department outside the Directorate, under a memorandum of agreement with the head of such a component or office under which such component or office will reimburse the Directorate for the costs of such employment.
 (2)ResponsibilitiesUnder an agreement referred to in subparagraph (B) of paragraph (1)— (A)the Under Secretary for Science and Technology and the Under Secretary for Management shall—
 (i)solicit and accept applications from individuals who are currently enrolled in or who are graduates of postgraduate programs in scientific and engineering fields related to the promotion of securing the homeland or critical infrastructure sectors;
 (ii)screen applicants and interview them as appropriate to ensure that such applicants possess the appropriate level of scientific and engineering expertise and qualifications;
 (iii)provide a list of qualified applicants to the heads of components and offices of the Department seeking to utilize qualified fellows;
 (iv)subject to the availability of appropriations, pay financial compensation to such fellows; (v)coordinate with the Chief Security Officer to facilitate and expedite provision of security and suitability clearances to such fellows, as appropriate; and
 (vi)otherwise administer all aspects of the employment of such fellows with the Department; and (B)the head of the component or office of the Department utilizing a fellow shall—
 (i)select such fellow from the list of qualified applicants provided by the Under Secretary; (ii)reimburse the Under Secretary for the costs of employing such fellow, including administrative costs; and
 (iii)be responsible for the day-to-day management of such fellow. (c)Applications from nonprofit organizationsThe Under Secretary for Science and Technology may accept an application under subsection (b)(2)(A) that is submitted by a nonprofit organization on behalf of individuals whom such nonprofit organization has determined may be qualified applicants under the Program.
								322.Cybersecurity research and development
 (a)In generalThe Under Secretary for Science and Technology shall support research, development, testing, evaluation, and transition of cybersecurity technology, including fundamental research to improve the sharing of information, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.
 (b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—
 (1)advance the development and accelerate the deployment of more secure information systems; (2)improve and create technologies for detecting attacks or intrusions, including real-time continuous diagnostics and real-time analytic technologies;
 (3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks, and development of resilient networks and information systems;
 (4)support, in coordination with the private sector, the review of source code that underpins critical infrastructure information systems;
 (5)develop and support infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;
 (6)assist the development and support of technologies to reduce vulnerabilities in industrial control systems; and
 (7)develop and support cyber forensics and attack attribution. (c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—
 (1)the Under Secretary appointed pursuant to section 103(a)(1)(H); (2)the heads of other relevant Federal departments and agencies, including the National Science Foundation, the Defense Advanced Research Projects Agency, the Information Assurance Directorate of the National Security Agency, the National Institute of Standards and Technology, the Department of Commerce, the Networking and Information Technology Research and Development Program Office, Sector Specific Agencies for critical infrastructure, and other appropriate working groups established by the President to identify unmet needs and cooperatively support activities, as appropriate; and
 (3)industry and academia. (d)Transition to practiceThe Under Secretary for Science and Technology shall support projects through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions. The Under Secretary shall identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the Homeland Security Enterprise through partnerships and commercialization. The Under Secretary shall target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within 2 years and that is expected to have notable impact on the cybersecurity of the information systems or networks of information systems of the United States.
 (e)DefinitionsIn this section: (1)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in the second section 226, relating to the national cybersecurity and communications integration center.
 (2)Homeland Security EnterpriseThe term Homeland Security Enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
 (3)IncidentThe term incident has the meaning given such term in the second section 226, relating to the national cybersecurity and communications integration center.
 (4)Information systemThe term information system has the meaning given that term in section 3502(8) of title 44, United States Code. 323.Integrated product teams (a)In generalThe Secretary shall establish integrated product teams to serve as a central mechanism for the Department to identify, coordinate, and align research and development efforts with departmental missions. Each team shall be managed by the Under Secretary for Science and Technology and the relevant senior leadership of operational components, and shall be responsible for the following:
 (1)Identifying and prioritizing homeland security capability gaps or threats to the homeland within a specific mission area and technological solutions to address such gaps.
 (2)Identifying ongoing departmental research and development activities and component acquisitions of technologies that are outside of departmental research and development activities to address a specific mission area.
 (3)Assessing the appropriateness of a technology to address a specific mission area. (4)Identifying unnecessary redundancy in departmental research and development activities within a specific mission area.
 (5)Informing the Secretary and the annual budget process regarding whether certain technological solutions are able to address homeland security capability gaps or threats to the homeland within a specific mission area.
 (b)Congressional oversightNot later than 2 years after the date of enactment of this section, the Secretary shall provide to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the impact and effectiveness of the mechanism described in subsection (a) on research and development efforts, component relationships, and how the process has informed the research and development budget and enhanced decisionmaking, including acquisition decisionmaking, at the Department. The Secretary shall seek feedback from the Under Secretary for Science and Technology, Under Secretary for Management, and the senior leadership of operational components regarding the impact and effectiveness of such mechanism and include such feedback in the information provided under this subsection.
								324.Homeland Security-STEM summer internship program
 (a)In generalThe Under Secretary for Science and Technology shall establish a Homeland Security-STEM internship program (in this section referred to as the program) to carry out the objectives of this subtitle.
 (b)ProgramThe program shall provide students with exposure to Department mission-relevant research areas, including threats to the homeland, to encourage such students to pursue STEM careers in homeland security related fields. Internships offered under the program shall be for up to 10 weeks during the summer.
 (c)EligibilityThe Under Secretary for Science and Technology shall develop criteria for participation in the program, including the following:
 (1)At the time of application, an intern shall— (A)have successfully completed not less than 1 academic year of study at an institution of higher education in a STEM field;
 (B)be enrolled in a course of study in a STEM field at an institution of higher education; and (C)plan to continue such course of study or pursue an additional course of study in a STEM field at an institution of higher education in the academic year following the internship.
 (2)An intern shall be pursuing career goals aligned with the Department’s mission, goals, and objectives.
 (3)Any other criteria the Under Secretary determines appropriate. (d)CooperationThe program shall be administered in cooperation with the university-based centers for homeland security under section 308. Interns in the program shall be provided hands-on research experience and enrichment activities focused on Department research areas.
 (e)Academic requirements; OperationThe Under Secretary for Science and Technology shall determine the academic requirements, other selection criteria, and standards for successful completion of each internship period in the program. The Under Secretary shall be responsible for the design, implementation, and operation of the program.
 (f)Research mentorsThe Under Secretary for Science and Technology shall ensure that each intern in the program is assigned a research mentor to act as counselor and advisor and provide career-focused advice.
 (g)Outreach to certain under-Represented studentsThe Under Secretary for Science and Technology shall conduct outreach to students who are members of groups under-represented in STEM careers to encourage their participation in the program.
 (h)Institution of higher education definedIn this section, the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include institutions described in subparagraph (C) of such section 102(a)(1)..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this section.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 317 the following new items:
					
						
							Sec. 318. Identification and prioritization of research and development.
							Sec. 319. Development of Directorate strategy and research and development plan.
							Sec. 320. Monitoring of progress.
							Sec. 321. Homeland Security Science and Technology Fellows Program.
							Sec. 322. Cybersecurity research and development.
							Sec. 323. Integrated product teams.
							Sec. 324. Homeland Security-STEM summer internship program..
 (d)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2015 and inserting 2020; (B)in paragraph (1), by striking the last sentence; and
 (C)by adding at the end the following new paragraph:  (3)Prior approvalIn any case in which a component or office of the Department seeks to utilize the authority under this section, such office or component shall first receive prior approval from the Secretary by providing to the Secretary a proposal that includes the rationale for the use of such authority, the funds to be spent on the use of such authority, and the expected outcome for each project that is the subject of the use of such authority. In such a case, the authority for evaluating the proposal may not be delegated by the Secretary to anyone other than the Under Secretary for Management.;
 (2)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2015 and inserting 2020; and
 (B)by amending paragraph (2) to read as follows:  (2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the projects for which the authority granted by subsection (a) was used, the rationale for such use, the funds spent using such authority, the extent of cost-sharing for such projects among Federal and non-Federal sources, the extent to which use of such authority has addressed a homeland security capability gap or threat to the homeland identified by the Department, the total amount of payments, if any, that were received by the Federal Government as a result of the use of such authority during the period covered by each such report, the outcome of each project for which such authority was used, and the results of any audits of such projects.; and
 (3)by adding at the end the following new subsections:  (e)TrainingThe Secretary shall develop a training program for acquisitions staff in the use of other transaction authority to help ensure the appropriate use of such authority.
 (f)Other transaction authority definedIn this section, the term other transaction authority means authority under subsection (a).. (e)Amendment to definitionParagraph (2) of subsection (a) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148; relating to the national cybersecurity and communications integration center) is amended to read as follows:
					
 (2)IncidentThe term incident means an occurrence that actually or imminently jeopardizes, without lawful authority, the integrity, confidentiality, or availability of information on an information system, or actually or imminently jeopardizes, without lawful authority, an information system..
				(f)GAO study of university-Based centers
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall initiate a study to assess the university-based centers for homeland security program authorized by section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)), and provide recommendations to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate for appropriate improvements.
 (2)Subject mattersThe study required under subsection (a) shall include the following: (A)A review of the Department of Homeland Security’s efforts to identify key areas of study needed to support the homeland security mission, and criteria that the Department utilized to determine those key areas for which the Department should maintain, establish, or eliminate university-based centers.
 (B)A review of the method by which university-based centers, federally funded research and development centers, and Department of Energy national laboratories receive tasking from the Department of Homeland Security, including a review of how university-based research is identified, prioritized, and funded.
 (C)A review of selection criteria for designating university-based centers and a weighting of such criteria.
 (D)An examination of best practices from other agencies’ efforts to organize and use university-based research to support their missions.
 (E)A review of the Department of Homeland Security’s criteria and metrics to measure demonstrable progress achieved by university-based centers in fulfilling Department taskings, and mechanisms for delivering and disseminating the research results of designated university-based centers within the Department and to other Federal, State, and local agencies.
 (F)An examination of the means by which academic institutions that are not designated or associated with the designated university-based centers can optimally contribute to the research mission of the Directorate of Science and Technology of the Department of Homeland Security.
 (G)An assessment of the interrelationship between the different university-based centers and the degree to which outreach and collaboration among a diverse array of academic institutions is encouraged by the Department of Homeland Security, particularly with historically Black colleges and universities and minority-serving institutions.
 (H)A review of any other essential elements of the programs determined in the conduct of the study. (g)Prize authorityThe Under Secretary for Science and Technology of the Department of Homeland Security shall utilize, as appropriate, prize authority granted pursuant to current law.
 (h)Prohibition on new fundingNo funds are authorized to be appropriated to carry out this section and the amendments made by this section. Such section and amendments shall be carried out using amounts otherwise appropriated or made available for such purposes.
				XXXIVREVIEW OF UNIVERSITY-BASED CENTERS
			3401.Review of university-based centers
 (a)GAO Study of University-Based CentersNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study to assess the university-based centers for homeland security program authorized by section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)), and provide recommendations to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate for appropriate improvements.
 (b)Subject mattersThe study under subsection (a) shall include the following: (1)A review of the Department of Homeland Security’s efforts to identify key areas of study needed to support the homeland security mission, and criteria that the Department utilized to determine those key areas for which the Department should maintain, establish, or eliminate university-based centers.
 (2)A review of the method by which university-based centers, federally funded research and development centers, and Department of Energy national laboratories receive tasking from the Department of Homeland Security, including a review of how university-based research is identified, prioritized, and funded.
 (3)A review of selection criteria for designating university-based centers and a weighting of such criteria.
 (4)An examination of best practices from other agencies' efforts to organize and use university-based research to support their missions.
 (5)A review of the Department of Homeland Security’s criteria and metrics to measure demonstrable progress achieved by university-based centers in fulfilling Department taskings, and mechanisms for delivering and disseminating the research results of designated university-based centers within the Department and to other Federal, State, and local agencies.
 (6)An examination of the means by which academic institutions that are not designated or associated with the designated university-based centers can optimally contribute to the research mission of the Directorate of Science and Technology of the Department of Homeland Security.
 (7)An assessment of the interrelationship between the different university-based centers and the degree to which outreach and collaboration among a diverse array of academic institutions is encouraged by the Department of Homeland Security, particularly with historically Black colleges and universities and minority-serving institutions.
 (8)A review of any other essential elements of the programs determined in the conduct of the study. (c)Information Relating to University-Based CentersSubparagraph (D) of section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)) is amended to read as follows:
					
 (D)Annual report to CongressNot later than 1 year after the date of the enactment of this subparagraph and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this section. Each such report shall—
 (i)indicate which center or centers have been designated pursuant to this section; (ii)describe how such designation or designations enhance homeland security;
 (iii)provide information on any decisions to revoke or modify such designation or designations; (iv)describe research that has been tasked and completed by each center that has been designated during the preceding year;
 (v)describe funding provided by the Secretary for each center under clause (iv) for that year; and (vi)describe plans for utilization of each center or centers in the forthcoming year..
				